[secondamendedandrestated001.jpg]
SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (for Pulte Mortgage LLC)
dated as of July 30, 2020 among COMERICA BANK, as Agent, Lead Arranger and a
Buyer, THE OTHER BUYERS PARTY HERETO and PULTE MORTGAGE LLC, as Seller
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated002.jpg]
TABLE OF CONTENTS SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
...................1 SECTION 1. APPLICABILITY AND DEFINED TERMS
..........................................................1 1.1. Applicability
............................................................................................................1
1.2. Defined Terms
.........................................................................................................2
SECTION 2. THE BUYERS’ COMMITMENTS
.......................................................................31 2.1.
The Buyers’ Commitments to Purchase
................................................................31 2.2.
Expiration or Termination of the Commitments
....................................................32 2.3. Disbursement of
Purchase Prices
...........................................................................32
2.4. Swing Line Facility
................................................................................................32
2.5. Swing Line
Transactions........................................................................................33
2.6. Optional Termination, Reduction and Increase of Buyers’ Commitments
............35 SECTION 3. INITIATION; TERMINATION.
...........................................................................36
3.1. Seller Request; Agent Confirmation
......................................................................36 3.2.
Request/Confirmation
............................................................................................37
3.3. Transaction Termination; Purchase Price Decrease
..............................................37 3.4. Place for Payments of
Repurchase Prices
..............................................................38 3.5.
Withdrawals from and Credits to Operating Account
...........................................38 3.6. [Reserved].
.............................................................................................................38
3.7. Disbursements from Repurchase Settlement Account
...........................................38 3.8. Delivery of Additional
Mortgage Loans
................................................................39 3.9.
Application of Purchase Price Decreases
..............................................................39 3.10.
Defaulting Buyers
..................................................................................................39
SECTION 4. TRANSACTION LIMITS AND SUBLIMITS
.....................................................42 4.1. Transaction Limits
.................................................................................................42
4.2. Transaction Sublimits
............................................................................................43
4.3. Compliance
............................................................................................................44
SECTION 5. PRICE DIFFERENTIAL
.......................................................................................44
5.1. Pricing Rate
............................................................................................................44
5.2. Pricing Rate for Default Pricing Rate Purchased Loans
........................................44 5.3. Price Differential Payment Due
Dates ...................................................................44 5.4.
Adjustments to Buyer’s Price Differential based on Qualifying Balances
............45 SECTION 6. MARGIN MAINTENANCE
.................................................................................45
6.1. Margin Deficit
........................................................................................................45
6.2. Margin Call Deadline
.............................................................................................46
6.3. Application of Cash
...............................................................................................46
6.4. Increased Cost
........................................................................................................46
6.5. Capital Adequacy
...................................................................................................46
6.6. Market Valuations for Purchase Values
................................................................47 6.7.
Provisions Relating to Daily Adjusting LIBOR Rate
............................................47 -i- Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated003.jpg]
SECTION 7. TAXES
...................................................................................................................48
7.1. Payments to be Free of Taxes; Withholding
..........................................................48 7.2. Other Taxes
............................................................................................................49
7.3. Taxes
Indemnity.....................................................................................................49
7.4. Receipt
...................................................................................................................49
7.5. Non-Exempt Buyer
................................................................................................50
7.6. If Buyer Fails to Provide Form
..............................................................................51
7.7. Refunds
..................................................................................................................52
7.8. Survival
..................................................................................................................52
SECTION 8. INCOME AND ESCROW PAYMENTS; CONTROL
.........................................52 8.1. Income and Escrow Payments
...............................................................................52
8.2. Income and Escrow Accounts
................................................................................52
8.3. Income and Escrow Accounts after Default
..........................................................53 SECTION 9. FACILITY
FEE; AGENT’S FEE
..........................................................................53
9.1. Facility
Fee.............................................................................................................53
9.2. Agent’s
Fees...........................................................................................................53
SECTION 10. SECURITY INTEREST;
LICENSE......................................................................53
10.1. Intent of the Parties
................................................................................................53
10.2. Remedies
................................................................................................................56
SECTION 11. SUBSTITUTION
...................................................................................................57
11.1. Seller May Substitute Other Mortgage Loans with Notice to and Approval of
Agent
.................................................................................................................57
11.2. Payment to Accompany Substitution
.....................................................................57 SECTION
12. PAYMENT AND TRANSFER
.............................................................................57
12.1. Immediately Available Funds; Notice to Custodian
..............................................57 12.2. Payments to the Agent
...........................................................................................57
12.3. If Payment Not Made When
Due...........................................................................58
12.4. Payments Valid and Effective
................................................................................58
12.5. Pro Rata Distribution of Payments
........................................................................58
SECTION 13. SEGREGATION OF DOCUMENTS RELATING TO PURCHASED LOANS .58 SECTION 14.
CONDITIONS PRECEDENT
...............................................................................59
14.1. Initial
Purchase.......................................................................................................59
14.2. Each Purchase
........................................................................................................60
SECTION 15. REPRESENTATIONS, WARRANTIES AND COVENANTS
...........................62 15.1. Buyers, Agent and Seller Representations
.............................................................62 15.2. Additional
Seller
Representations..........................................................................62
15.3. Special Representations Relating to the Purchased Loans
....................................67 15.4. Representations and Warranties
Relating to Specific Transactions ......................67 15.5. Survival
..................................................................................................................68
-ii- Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated004.jpg]
SECTION 16. AFFIRMATIVE COVENANTS
...........................................................................68
16.1. Office of Foreign Assets Control and USA Patriot Act
.........................................68 16.2. Financial Statements
..............................................................................................69
16.3. Financial Statements Will Be Accurate
.................................................................70 16.4. Other
Reports
.........................................................................................................70
16.5. Maintain Existence and Statuses; Conduct of Business
........................................71 16.6. Compliance with Applicable Laws
........................................................................71 16.7.
Inspection of Properties and Books; Protection of Seller’s Proprietary
Information; Buyers’ Due Diligence of Seller
.......................................................72 16.8. Notice of Suits,
Etc.
...............................................................................................73
16.9. Payment of Taxes, Etc.
..........................................................................................74
16.10. Insurance; Fidelity Bond
........................................................................................75
16.11. [Reserved.]
.............................................................................................................75
16.12. Subordination of Certain Indebtedness
..................................................................75 16.13.
Certain Debt to Remain Unsecured
.......................................................................75 16.14.
Promptly Correct Escrow Imbalances
...................................................................76 16.15.
MERS Covenants
...................................................................................................76
16.16. Special Affirmative Covenants Concerning Purchased Loans
..............................77 16.17. Coordination with Other Lenders/Repo
Purchasers and Their Custodians ...........77 16.18. Financial Covenants
...............................................................................................78
SECTION 17. NEGATIVE COVENANTS
..................................................................................79
17.1. No Merger
..............................................................................................................79
17.2. Limitation on Debt and Contingent Indebtedness
.................................................79 17.3. Business
.................................................................................................................79
17.4. Liquidations, Dispositions of Substantial Assets
...................................................80 17.5. Loans, Advances, and
Investments
........................................................................80 17.6.
Use of
Proceeds......................................................................................................80
17.7. Transactions with Affiliates
...................................................................................81
17.8. Liens
.......................................................................................................................81
17.9. ERISA Plans
..........................................................................................................81
17.10. Change of Principal Office
....................................................................................81
17.11. Distributions
...........................................................................................................81
17.12. Limitations on Payments of Certain Debt
..............................................................81 17.13. No
Changes in Accounting Practices or Fiscal Year
.............................................82 SECTION 18. EVENTS OF DEFAULT;
EVENT OF TERMINATION .....................................82 18.1. Events of
Default
...................................................................................................82
18.2. Transaction Termination
........................................................................................84
18.3. Termination by the Agent
......................................................................................84
18.4. Remedies
................................................................................................................84
18.5. Liability for Expenses and Damages
.....................................................................85 18.6.
Liability for Interest
...............................................................................................85
18.7. Other Rights
...........................................................................................................86
18.8. Seller’s Repurchase Rights
....................................................................................86
18.9. Sale of Purchased Loans
........................................................................................86
18.10. Setoff
......................................................................................................................86
-iii- Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated005.jpg]
SECTION 19. SERVICING OF THE PURCHASED LOANS
....................................................87 19.1. Servicing Released
Basis
.......................................................................................87
19.2. Servicing and
Subservicing....................................................................................87
19.3. Escrow Payments
...................................................................................................87
19.4. Escrow and Income after Event of Default
............................................................87 19.5. Servicing
Records
..................................................................................................87
19.6. Subservicer Instruction Letter
................................................................................88
19.7. Termination of Servicing
.......................................................................................88
19.8. Notice from Seller
..................................................................................................89
19.9. Seller Remains Liable
............................................................................................89
19.10. Backup Servicer
.....................................................................................................89
19.11. Successor Servicer
.................................................................................................89
SECTION 20. PAYMENT OF EXPENSES;
INDEMNITY.........................................................90 20.1.
Expenses
................................................................................................................90
20.2. Indemnity
...............................................................................................................91
SECTION 21. SINGLE AGREEMENT
........................................................................................91
SECTION 22. RELATIONSHIPS AMONG THE AGENT AND THE BUYERS
......................92 22.1. Appointment of Agent
...........................................................................................92
22.2. Scope of Agent’s Duties
........................................................................................92
22.3. Limitation on Duty to Disclose
..............................................................................93
22.4. Authority of Agent to Enforce this Agreement
......................................................93 22.5. Agent in its
Individual Capacity
............................................................................94
22.6. Actions Requiring All Buyers’ Consent
................................................................94 22.7. Actions
Requiring Required Buyers’ Consent
.......................................................95 22.8. Agent’s
Discretionary Actions
...............................................................................95
22.9. Buyers’ Cooperation
..............................................................................................96
22.10. Buyers’ Sharing Arrangement
...............................................................................96
22.11. Buyers’ Acknowledgment
.....................................................................................96
22.12. Agent Market Value Determinations
.....................................................................97 22.13.
Agent’s Duty of Care, Express Negligence Waiver and Release
..........................98 22.14. Calculations of Shares of Principal and
Other Sums .............................................98 22.15. Successor
Agent
.....................................................................................................98
22.16. Merger of the Agent
...............................................................................................99
22.17. Participation; Assignment by
Buyers.....................................................................99
22.18. The Agent and the Buyers are the only Beneficiaries of this Section
.................102 22.19. Knowledge of Default
..........................................................................................102
22.20. No Reliance on Agent’s Customer Identification Program
.................................102 22.21. Other Titles
..........................................................................................................103
22.22. Other Agreements
................................................................................................103
SECTION 23. NOTICES AND OTHER COMMUNICATIONS; ELECTRONIC TRANSMISSIONS
.........................................................................................................................103
SECTION 24. MISCELLANEOUS
............................................................................................106
-iv- Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated006.jpg]
24.1. Further
Assurances...............................................................................................106
24.2. Agent as Attorney in Fact
....................................................................................106
24.3. Wires to
Seller......................................................................................................106
24.4. Wires to Agent
.....................................................................................................106
24.5. Receipt; Available Funds
.....................................................................................106
24.6. Privacy of Customer Information
........................................................................107
SECTION 25. ENTIRE AGREEMENT; SEVERABILITY
.......................................................107 SECTION 26.
NON-ASSIGNABILITY; TERMINATION; REPLACEMENT OF BUYERS .108 26.1. Limited
Assignment
.............................................................................................108
26.2. Remedies
Exception.............................................................................................108
26.3. Agreement Termination
.......................................................................................108
26.4. Replacement of Buyers.
.......................................................................................108
SECTION 27. COUNTERPARTS
..............................................................................................109
SECTION 28. GOVERNING LAW, JURISDICTION AND VENUE
......................................109 SECTION 29. WAIVER OF JURY TRIAL
................................................................................109
SECTION 30. RELATIONSHIP OF THE PARTIES
.................................................................110 SECTION 31.
NO WAIVERS, ETC
...........................................................................................110
SECTION 32. USE OF EMPLOYEE PLAN ASSETS
...............................................................111 32.1.
Prohibited Transactions
.......................................................................................111
32.2. Audited Financial Statements
Required...............................................................111 32.3.
Representations
....................................................................................................111
SECTION 33. INTENT
...............................................................................................................111
33.1. Transactions are Repurchase Agreements and Securities Contracts
..................111 33.2. Contractual Rights, Etc.
.......................................................................................111
33.3. FDIA
....................................................................................................................112
33.4. Master Netting Agreement
...................................................................................112
SECTION 34. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS ........112 34.1.
Parties not Protected by SIPA or Insured by FDIC or NCUSIF
..........................112 34.2. SIPA Does Not Protect Government Securities
Broker or Dealer Counterparty
........................................................................................................112
34.3. Transaction Funds Are Not Insured Deposits
......................................................112 SECTION 35. USA
PATRIOT ACT NOTIFICATION
.............................................................112 SECTION 36.
WAIVER OF FEES, COSTS AND EXPENSES
................................................113 SECTION 37. AMENDED AND
RESTATED
..........................................................................113
-v- Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated007.jpg]
EXHIBITS AND SCHEDULES Exhibit A Form of Request/Confirmation Exhibit B Form of
Compliance Certificate Exhibit C List of Subsidiaries of the Seller as of the
Effective Date Exhibit D Form of Corporation Tax Treatment Certificate Exhibit E
Form of Assignment and Assumption Exhibit F Form of Repurchase and
Indemnification Report Exhibit G Form of Repurchase Settlement Account
Disbursement Request Schedule AI Approved Investors Schedule AR Authorized
Seller Representatives List Effective as of July 30, 2020 Schedule BC The
Buyers’ Committed Sums Schedule BP List of Basic Papers Schedule DQ
Disqualifiers Schedule EL Eligible Loans Schedule 1.2 Deposit Accounts Schedule
15.2(f) Material Adverse Changes and Contingent Liabilities Schedule 15.2(g)
Pending Litigation Schedule 15.2(n) Existing Liens Schedule 15.2(s) Compliance
Information Schedule 15.3 Special Representations and Warranties with Respect to
each Purchased Loan Schedule 23 Buyers’ Addresses for Notice as of July 30, 2020
-vi- Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated008.jpg]
SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT THIS SECOND AMENDED AND
RESTATED MASTER REPURCHASE AGREEMENT is made and entered into as of July 30,
2020, between and among Pulte Mortgage LLC, a Delaware limited liability company
(the “Seller”), and Comerica Bank, as Agent and representative of itself as a
Buyer and the other Buyers (the “Agent” and sometimes “Comerica Bank”), and the
other Buyers, as defined in Section 1.2. RECITALS Section 1. Applicability and
Defined Terms. 1.1. Applicability. From time to time the parties hereto may
enter into transactions in which the Seller agrees to transfer to the Agent on
behalf of the Buyers, Eligible Loans on a servicing released basis against the
transfer of funds by the Buyers, with a simultaneous agreement by the Buyers to
transfer to the Seller such Eligible Loans at a date certain or on demand in the
event of termination pursuant to Section 18.2 hereof, or if no demand is sooner
made, on the Termination Date, against the transfer of funds by the Seller. Each
such transaction shall be referred to herein as a “Transaction” and shall be
governed by this Agreement, as hereinafter defined. Comerica Bank has also
agreed to provide a separate revolving swing line repurchase facility to
initially and temporarily purchase Eligible Loans pending their purchase by all
of the Buyers pursuant to this Agreement. The parties hereby specifically
declare that it is their intention that this Second Amended and Restated Master
Repurchase Agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement,” which term includes the preamble above) and
the purchases of Eligible Loans made pursuant to it (under both its regular and
swing line provisions) are to be treated as repurchase transactions under the
Title 11 of the United States Code, as amended (the “Bankruptcy Code”),
including all rights that accrue to the Buyers by virtue of sections 559, 561
and 562 of the Bankruptcy Code. This Agreement also contains lien provisions
with respect to the Purchased Loans so that if, contrary to the intent of the
parties, any court of competent jurisdiction characterizes any Transaction as a
financing, rather than a purchase, under applicable law, including the
applicable provisions of the Bankruptcy Code, the Agent is deemed to have a
first priority perfected security interest in and to the Purchased Loans to
secure the payment and performance of all of the Seller’s Obligations under this
Agreement and the other Repurchase Documents. The Buyers’ agreement to establish
and continue the revolving repurchase facilities, and Comerica Bank’s agreement
to establish and continue such revolving swing line repurchase facility, are
each made upon and subject to the terms and conditions of this Agreement. If
there is any conflict or inconsistency between any of the terms or provisions of
this Agreement and any of the other Repurchase Documents, this Agreement shall
govern and control. If there is any conflict between any provision of this
Agreement and any later supplement, amendment, restatement or replacement of it,
then the latter shall govern and control. Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated009.jpg]
1.2. Defined Terms. Except where otherwise specifically stated, capitalized
terms used in this Agreement and the other Repurchase Documents have the
meanings assigned to them below or elsewhere in this Agreement. “Accepted
Servicing Practices” means, with respect to any Mortgage Loan, (a) those
mortgage loan servicing standards and procedures in accordance with all
applicable state, local and federal laws, rules and regulations and (b)(i) the
mortgage loan servicing standards and procedures prescribed by Fannie Mae and
Freddie Mac, in each case as set forth in the Fannie Mae Servicing Guide or
Freddie Mac Servicing Guide, as applicable, and in the directives or applicable
publications of such agencies, as such may be amended or supplemented from time
to time, or (ii) with respect to any Mortgage Loans and any matters or
circumstances as to which no such standard or procedure applies, the servicing
standards, procedures and practices the Seller uses with respect to its own
assets as of the date of this Agreement, subject to reasonable changes.
“Additional Purchased Loans” means Eligible Loans transferred by the Seller to
the Buyers pursuant to, and as defined in, Section 6.1(a). “Adjusted Tangible
Net Worth” means, as of any date, the sum of (a) all assets of the Seller and
the Subsidiaries on a Consolidated basis, minus (b) the sum of (i) Total
Liabilities (excluding Qualified Subordinated Debt), (ii) all assets of the
Seller and the Subsidiaries that would be classified as intangible assets under
GAAP, including, but not limited to, subscribed stock, goodwill (whether
representing the excess of cost over book value of assets acquired or
otherwise), patents, trademarks, trade names, copyrights, franchises, licenses
and (iii) unsecured notes and accounts receivable due from stockholders,
directors, officers, members, employees, Affiliates or other related Persons
(other than Parent and Subsidiaries), and (iv) loans held for investment and
real estate acquired by foreclosure or deed in lieu of foreclosure, net of
reserves. “Affiliate” means and includes, with respect to a specified Person,
any other Person: (a) that directly or indirectly through one or more
intermediaries Controls, is Controlled by or is under common Control with the
specified Person (in this definition only, the term “Control” means having the
power to set or direct management policies, directly or indirectly); (b) that is
a director, trustee, partner, member or executive officer of the specified
Person or serves in a similar capacity in respect of the specified Person; (c)
of which the specified Person is a director, trustee, partner, member or
executive officer or with respect to which the specified Person serves in a
similar capacity and over whom the specified Person, either alone or together
with one or more other Persons similarly situated, has Control; (d) that,
directly or indirectly through one or more intermediaries, is the beneficial
owner of ten percent (10%) or more of any class of equity securities — which
does not include any MBS — of the specified Person; or 2 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated010.jpg]
(e) of which the specified Person is directly or indirectly the owner of ten
percent (10%) or more of any class of equity securities of the specified Person.
“Aged Mortgage Loan” shall mean a Mortgage Loan that is an Eligible Loan, and
with respect to which each of the following statements shall be accurate and
complete (and Seller by including such Mortgage Loan in any computation of the
Sublimits shall be deemed to so represent and warrant to the Agent as of the
date of such computation): (a) Such Mortgage Loan was originally funded in a
Transaction under the Conforming Loan Sublimit or the FHA Low FICO Score Loan
Sublimit; (b) Immediately prior to becoming an Aged Mortgage Loan, such Mortgage
Loan was included in the Conforming Mortgage Loan Sublimit or the FHA Low FICO
Score Loan Sublimit; and (c) Except for the expiration of the Repurchase Date
applicable to such Mortgage Loan prior to the transfer of such Mortgage Loan to
the Aged Mortgage Loan Sublimit from the Conforming Mortgage Loan Sublimit or
the FHA Low FICO Score Loan Sublimit, as applicable, such Mortgage Loan would
continue to be eligible under the Repurchase Agreement as a Conforming Mortgage
Loan or an FHA Low FICO Score Mortgage Loan, as applicable. “Aged Mortgage Loan
Sublimit’ is defined in the table set forth in Section 4.2(c). “Agency” means
Ginnie Mae, Fannie Mae or Freddie Mac. “Agency MBS” means MBS issued or
guaranteed as to timely payment of principal and interest by Ginnie Mae, Fannie
Mae or Freddie Mac. “Agent” is defined above. “Agent’s Fees” is defined in
Section 9.2. “Aggregate Outstanding Purchase Price” means as of any
Determination Date, an amount equal to the sum of the Purchase Prices for all
Purchased Loans included in all Open Transactions. “Agreement” is defined in the
Recitals. “‘Applicable Margin’ means (a) for the Daily Adjusting LIBOR Rate,
1.75% per annum, and (b) for the Prime Reference Rate, 0.5% per annum. “Approved
Investor” means Ginnie Mae, Fannie Mae, Freddie Mac and any of the Persons
listed on Schedule AI, as it may be supplemented or amended from time to time by
agreement of the Seller and the Agent; provided, that (a) persons listed on
Schedule AI shall be Approved Investors only with respect to the type(s) of
Mortgage Loans for which they are specified as an “Approved Investor” on
Schedule AI, and (b) if the Agent shall give notice to the Seller of the Agent’s
reasonable disapproval of any Approved Investor(s) named in the notice, 3
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated011.jpg]
the Approved Investor(s) so named shall no longer be (an) Approved Investor(s)
from and after the time when the Agent sends that notice to the Seller or such
later date as may be specified by the Agent in its sole discretion. “Approved
MBS Custodian” is defined in Section 1.1 of the Custody Agreement. “Approved MBS
Custodian Account” is defined in Section 1.1 of the Custody Agreement.
“Authorized Seller Representative” means a representative of the Seller duly
designated by all requisite corporate action to execute any certificate,
schedule or other document contemplated or required by this Agreement or the
Custody Agreement on behalf of the Seller and as its act and deed. A list of
Authorized Seller Representatives current as of the Effective Date is attached
as Schedule AR. The Seller will provide an updated list of Authorized Seller
Representatives to the Agent and the Custodian promptly following each addition
to or subtraction from such list, and the Agent, the Buyers and the Custodian
shall be entitled to rely on each such list until such an updated list is
received by the Agent and the Custodian. “Backup Servicer” means any Person
designated by the Agent, in its sole discretion, to act as a backup servicer of
the Purchased Loans in accordance with Section 19.10. “Bankruptcy Code” is
defined in the Recitals. “Basic Papers” means all of the Loan Papers that must
be delivered to the Custodian (in the case of Dry Loans, prior to the related
Purchase Date and, in the case of Wet Loans, on or before the seventh (7th)
Business Day after the related Purchase Date) in order for any particular
Purchased Loan to continue to have Market Value. Schedule BP lists the Basic
Papers. “Beneficial Ownership Certification” shall mean a certification
regarding beneficial ownership as required by the Beneficial Ownership
Regulation. “Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230,
as amended from time to time. “Business Day” means any day, other than a
Saturday, Sunday or any other day designated as a holiday under Federal or
applicable State statute or regulation, on which Agent is open for all or
substantially all of its domestic and international business (including dealings
in foreign exchange) in Detroit, Michigan, and, in respect of notices and
determinations relating to the Daily Adjusting LIBOR Rate, also a day on which
dealings in dollar deposits are also carried on in the London interbank market
and on which banks are open for business in London, England. “Buyer” means
Comerica Bank and such other Person from time to time party to this agreement as
a “Buyer.” Persons who are currently Buyers on any day shall be listed as Buyers
in Schedule BC in effect for that day. “Buyer Affiliate” means (a) with respect
to any Buyer, (i) an Affiliate of such Buyer or (ii) any entity (whether a
corporation, partnership, trust or otherwise) that is engaged in making,
purchasing, holding or otherwise investing in securities and mortgage reverse
repurchase 4 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated012.jpg]
agreements, bank loans and similar financial arrangements in the ordinary course
of its business and is administered or managed by such Buyer or an Affiliate of
such Buyer and (b) with respect to any Buyer that is a fund which invests in
securities and mortgage reverse repurchase agreements, bank loans and similar
financial arrangements, any other fund that invests in securities and mortgage
reverse repurchase agreements, bank loans and similar financial arrangements and
is managed by the same investment advisor as such Buyer or by an Affiliate of
such investment advisor. “Buyers’ Margin Percentage” means: (a) for Conforming
Mortgage Loans (other than Aged Mortgage Loans), ninety-seven percent (97%); (b)
for FHA Low FICO Score Mortgage Loans (other than Aged Mortgage Loans),
ninety-seven percent (97%); (c) for Jumbo Mortgage Loans, ninety-seven percent
(97%); (d) for Aged Mortgage Loans, ninety-seven percent (97%); (e) for Second
Mortgage Loans, fifty percent (50%); (f) for Non-QM Mortgage Loans, ninety
percent (90%); (g) for Discretionary Loans, the Buyer’s Margin Percentage for
the underlying type of Purchased Loan which would apply if such Mortgage Loan
met the requirements waived by Agent under Section 22.8; and (h) for Wet Loans,
the Buyer’s Margin Percentage for the underlying type of Purchased Loan which
would apply if such Purchased Loan were a Dry Loan. “Cash Equivalents” means and
includes, on any day: (a) any evidence of debt issued by the United States
government or any agency thereof, or guaranteed as to the timely payment of
principal and interest by the United States government, and maturing ninety (90)
days or less after that day; and (b) any demand deposit, time deposit,
certificate of deposit or banker’s acceptance maturing not more than ninety (90)
days after that day and issued by a commercial bank that either (i) is insured
by the Federal Deposit Insurance Corporation or (ii) is a member of the Federal
Reserve System and has a combined unimpaired capital and surplus and unimpaired
undivided profits of not less than Two Hundred Fifty Million Dollars
($250,000,000); and (c) money market and cash accounts and money market funds
which are invested in investments of the types described above or in commercial
paper maturing no more than 90 days from the date of creation thereof and which
is rated at least “A-1” by Standard & Poor’s Corporation or at least “P-1” by
Moody’s Investors Service, Inc. 5 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated013.jpg]
“Central Elements” means and includes the value of a substantial part of the
Purchased Loans; the prospects for payment of each portion of the Repurchase
Price, both Purchase Price and Price Differential, when due; the validity or
enforceability of this Agreement and the other Repurchase Documents and, as to
any Person referred to in any reference to the Central Elements, such Person’s
property, business operations, financial condition and ability to fulfill and
perform its obligations under this Agreement and the other Repurchase Documents
to which it is a party, each taken as a whole, and such Person’s prospects of
continuing in business as a going concern. “Certified Copy” means a copy of an
original Basic Paper or Supplemental Paper accompanied by (or on which there is
stamped) a certification by an officer of either a title insurer or an agent of
a title insurer (whether a title agency or a closing attorney) or, except where
otherwise specified below, by an Authorized Seller Representative or an officer
of the Servicer (if other than the Seller) or subservicer of the relevant
Mortgage Loan, that such copy is a true copy of the original and (if applicable)
that the original has been sent to the appropriate governmental filing office
for recording in the jurisdiction where the related Mortgaged Premises are
located. Each such certification shall be conclusively deemed to be a
representation and warranty by the certifying officer, agent, Authorized Seller
Representative or officer of the relevant Servicer or subservicer, as
applicable, to the Agent, the Buyers and the Custodian upon which each may rely.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or introduction of any applicable Legal Requirement
now or hereafter in effect and whether or not applicable to any Buyer or Agent
on such date, (b) any change in any applicable Legal Requirement or in the
interpretation or application thereof by any Governmental Authority, or (c) the
issuance, making or implementation by any Governmental Authority of any
interpretation, administration, request, regulation, guideline, or directive
(whether or not having the force of law), including any risk-based capital
guidelines. For purposes of this definition, (x) a change in any Legal
Requirement or in the interpretation, application, administration or
implementation thereof, shall include, without limitation, any change made or
which becomes effective on the basis of a Legal Requirement or any
interpretation, administration or implementation thereof then in force, the
effective date of which change is delayed by the terms of such Legal Requirement
or interpretation, administration or implementation thereof, (y) the Dodd-Frank
Wall Street Reform and Consumer Protection Act (Pub. L. 111-203, H.R. 4173) and
all requests, rules, regulations, guidelines, interpretations or directives
promulgated thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted, issued or promulgated,
and (z) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case pursuant to Basel III, shall each be deemed to be a "Change in
Law", regardless of the date enacted, adopted, issued or implemented. “Change of
Control” in respect of the Seller means the occurrence of Parent not owning
directly, or indirectly, 100% of the issued and outstanding ownership interests
of the Seller. “Collateral” has the meaning given the term in Section 10.1. 6
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated014.jpg]
“Combined Loan to Value” shall mean, with respect to any Second Mortgage Loan, a
fraction expressed as a percentage, (a) the numerator of which is the sum of the
outstanding principal amount of such Second Mortgage Loan plus the outstanding
principal amount of the first Mortgage Loan encumbering the subject real
property, divided by (b) the appraised value of the subject real estate
encumbered thereby based on a current appraisal and by an appraiser acceptable
to Agent. “Commitment” means, for each Buyer, its commitment under Section 2.1,
subject to reduction or increase as described in Section 2.6, to fund its
Funding Share of Transactions, limited to such Buyer’s Committed Sum. “Committed
Sum” means, for any day, the maximum total amount a Buyer is committed to fund
for the purchase from the Seller of Eligible Loans on a revolving basis pursuant
to this Agreement, on its terms and subject to its conditions. From the
Effective Date of this Agreement through the Termination Date or such other date
(if any) when all or any of them is changed by operation of the provisions of
any agreement or Legal Requirement, the Committed Sums for the Buyers are as set
forth on Schedule BC, as it may be amended and restated from time to time.
“Competitor” means an entity which (a) either (i) competes with the Parent or
its Affiliates in the home building business, or (ii) is in the business of
making, purchasing, holding or otherwise investing in residential Mortgage Loans
in the ordinary course of its business, and (b) is not in the business of
making, purchasing, holding or otherwise investing in commercial loans or
similar extensions of credit in the ordinary course of its business. “Conforming
Mortgage Loan” means a first priority Single-family residential Mortgage Loan
(a) that is FHA insured, VA guaranteed, a conventional mortgage loan that fully
conforms to all Agency underwriting and other requirements, or a Housing
Authority Loan, and (b) the obligor for which has a FICO Score of not less than
(i) if a Housing Authority Loan, 600, or (ii) if not a Housing Authority Loan,
620. “Conforming Loan Sublimit” is defined in Section 4.2(a). “Consolidated”
refers to the consolidation of any Person, in accordance with GAAP, with its
properly consolidated subsidiaries. References herein to a Person’s Consolidated
financial statements refer to the consolidated financial statements of such
Person and its properly consolidated subsidiaries. “Contingent Indebtedness” of
any Person at a particular date means the sum (without duplication) at such date
of (a) all obligations of such Person in respect of letters of credit,
acceptances, or similar obligations issued or created for the account of such
Person, (b) all obligations of such Person under any contract, agreement or
understanding of such Person pursuant to which such Person guarantees, or in
effect guarantees, any indebtedness or other obligations of any other Person in
any matter, whether directly or indirectly, contingently or absolutely, in whole
or in part (excluding such Person’s contingent liability as endorser of
negotiable instruments for collection in the ordinary course of business), (c)
all liabilities secured by any Lien on any property owned by such Person,
whether or not such Person has assumed or otherwise become liable for the
payment thereof and (d) any liability of such Person or any 7 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated015.jpg]
Affiliate thereof in respect of unfunded vested benefits under any ERISA Plan,
in each case excluding any such liabilities or obligations that constitute Debt.
“Corporation Tax Treatment Certificate” is defined in Section 7.5(a). “Currency
Agreement” means any foreign exchange contract, currency swap agreement, futures
contract, option contract, synthetic cap or other similar agreement or
arrangement for the purpose of hedging the currency risk associated with the
Seller’s and its Subsidiaries’ operations and not for speculative purposes.
“Custodian” means Truist Bank, formerly known as Branch Banking and Trust
Company, as Custodian under the Custody Agreement, or any successor custodian
under the Custody Agreement acceptable to the Agent. “Custodian’s Fees” are the
fees to be paid by the Seller to the Custodian for its services under the
Custody Agreement, as provided for in the Custody Agreement or by a separate
agreement. Such fees are separate from and in addition to other fees to be paid
to the Buyers and the Agent provided for in this Agreement. “Custody Agreement”
means the Custody Agreement dated as of February 15, 2019 by and among the
Agent, the Seller and the Custodian, as it may be supplemented, amended or
restated from time to time. “Customer” means and includes each maker of a
Mortgage Note and each cosigner, guarantor, endorser, surety and assumptor
thereof, and each mortgagor or grantor under a Mortgage, whether or not such
Person has personal liability for its payment of the Mortgage Loan evidenced or
secured thereby, in whole or in part. “Daily Adjusting LIBOR Rate” means, for
any day, a per annum interest rate which is equal to the Applicable Margin plus
quotient of the following: (a) for any day, the per annum rate of interest
determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or as
soon thereafter as practical) on such day, or if such day is not a Business Day,
on the immediately preceding Business Day. In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service) on any day, the “Daily Adjusting LIBOR Rate” for such
day shall be determined by reference to such other publicly available service
for displaying eurodollar rates as may be reasonably selected by Agent, or, in
the absence of such other service, the “Daily Adjusting LIBOR Rate” for such day
shall, instead, be determined based upon the average of the rates at which Agent
is offered dollar deposits at or about 11:00 a.m. (Detroit, Michigan time) (or
as soon thereafter as practical), on such day, or if such day is not a Business
Day, on the immediately preceding Business Day, in the interbank eurodollar 8
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated016.jpg]
market in an amount comparable to the principal amount outstanding hereunder and
for a period of one (1) month; divided by (b) 1.00 minus the maximum rate
(expressed as a decimal) on such day at which Agent is required to maintain
reserves on “Euro-currency Liabilities” as defined in and pursuant to Regulation
D of the Board of Governors of the Federal Reserve System or, if such regulation
or definition is modified, and as long as Agent is required to maintain reserves
against a category of liabilities which includes eurodollar deposits or includes
a category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category. provided, however, and
notwithstanding anything to the contrary set forth in this Agreement, if at any
time the Daily Adjusting LIBOR Rate determined as provided above would be less
than the Daily Adjusting LIBOR Floor then the Daily Adjusting LIBOR Rate shall
be deemed to be the Daily Adjusting LIBOR Floor per annum for all purposes of
this Agreement. Each calculation by Agent of the Daily Adjusting LIBOR Rate
shall be conclusive and binding for all purposes, absent manifest error. “Daily
Adjusting LIBOR Floor” shall mean seventy five hundredths of one percent (0.75%)
per annum. “Debt” means, with respect to any Person, on any day, the sum of the
following (without duplication): (a) all of that Person’s debt or other
obligations which, in accordance with GAAP, should be included in determining
total liabilities as shown on the liabilities side of that Person’s balance
sheet for that day; (b) all of that Person’s debt or other obligations for
borrowed money or for the deferred purchase price of property or services,
except that non-recourse MBS Debt arising out of transactions structured to
qualify for GAAP sale treatment shall be excluded; (c) all of any other Person’s
debt or other obligations for borrowed money or for the deferred purchase price
of property or services in respect of which such Person is liable, contingently
or otherwise, to pay or advance money or property as guarantor, surety, endorser
or otherwise (excluding such Person’s contingent liability as endorser of
negotiable instruments for collection in the ordinary course of business), or
which such Person has agreed to purchase or otherwise acquire; (d) the aggregate
principal balance, or repurchase price obligation, of that Person under
repurchase agreements, reverse repurchase agreements, mortgage warehouse lines
of credit, sale/buy-back agreements or like arrangements; 9 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated017.jpg]
(e) all debt for borrowed money or for the deferred purchase price of property
or services secured by a Lien on any property owned or being purchased by that
Person (even though that Person has not assumed or otherwise become liable for
the payment of such debt) to the extent that such debt would not be otherwise
counted as a liability for purposes of determining that Person’s net worth and
to the extent that such debt is less than or equal to the net book value of such
property; and (f) net payment obligations of that Person in respect of any
exchange traded or over the counter derivative transaction, including any Hedge
Agreement whether entered into for hedging or speculative purposes; provided
that, for purposes of this Agreement, there shall be excluded from the
calculation of Debt for that day both (i) such Person’s obligations to pay to
another Person any sums collected and held by the subject Person (as loan
servicer, escrow agent or collection agent or in a similar capacity) for the
account of such other Person, and (ii) Qualified Subordinated Debt. “Debtor
Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect. “Default” means the occurrence of any event or existence
of any condition that, but for the giving of notice, the lapse of time or both,
would constitute an Event of Default. “Default Pricing Rate” means, on any day
and with respect to any Transaction, a rate per annum equal to the otherwise
applicable Pricing Rate plus two percent (2%) per annum. “Defaulting Buyer”
means any Buyer, as determined by the Agent, that has (a) failed to fund any
portion of its Transactions (including any Swing Line Transactions syndicated
pursuant to Section 2.5) within two Business Days of the date required to be
funded by it hereunder, (b) notified the Seller, the Agent or any Buyer in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement, other
mortgage repurchase agreements or any agreements in which it commits to extend
credit, (c) failed, within two Business Days after request by the Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Transactions and participations in then
outstanding Swing Line Transactions (provided that such Buyer shall cease to be
a Defaulting Buyer pursuant to this clause (c) upon receipt of such written
confirmation by the Agent), (d) otherwise failed to pay over to the Agent or any
other Buyer any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Buyer shall not be a
Defaulting Buyer solely by virtue of the ownership or acquisition of any equity
interest in that Buyer or any direct or indirect parent company thereof by a
Governmental Authority, so long as 10 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated018.jpg]
such ownership interest does not result in or provide such Buyer with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Buyer (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Buyer. Any determination by the Agent that a Buyer
is a Defaulting Buyer under any one or more of clauses (a) through (e) above
shall be conclusive and binding absent manifest error, and such Buyer shall be
deemed to be a Defaulting Buyer upon delivery of written notice of such
determination to the Seller, Swing Line Buyer and each Buyer. “Determination
Date” means the date as of, or for, which a specified characteristic of a
Mortgage Loan or other subject matter is being determined for purposes of a
provision of this Agreement or another Repurchase Document. “Discretionary
Loans” means Mortgage Loans approved for purchase by the Agent or with respect
to which Agent has provided a waiver pursuant to Section 22.8. “Discretionary
Loan Sublimit” is defined in the table set forth in Section 4.2(c).
“Disqualifier” means any of the circumstances or events affecting Purchased
Loans that are described on Schedule DQ. “Dry Loan” means an Eligible Loan
originated by the Seller that has been closed, funded and qualifies without
exception as an Eligible Loan, including satisfying the requirement that all of
its Basic Papers have been delivered to the Custodian. “Effective Date” means
July 30, 2020. “Electronic Agent” means MERSCORP, Inc. or its successor in
interest or assigns. “Electronic Tracking Agreement” means a written Electronic
Tracking Agreement among the Seller, the Agent, MERS and the Electronic Agent,
in form and substance acceptable to the Seller and the Agent, as it may be
supplemented, amended, restated or replaced from time to time. “Electronic
Transmission” means each document, instruction, authorization, file, information
and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service. “Eligible Assignee” means (a) a Buyer; (b) a Buyer
Affiliate; or (c) any other Person (other than a natural person) approved by the
(i) Agent and Swing Line Buyer, and (ii) unless an Event of Default has occurred
and is continuing, the Seller (each such approval not to be unreasonably
withheld or delayed); provided that (x) notwithstanding the foregoing, “Eligible
Assignee” shall not include any natural person, the Seller, or any of the
Seller’s Affiliates or Subsidiaries, (y) no assignment shall be made to a
Defaulting Buyer (or a Person who would be a Defaulting Buyer if such Person was
a Buyer hereunder) without the consent of Agent and Seller; and (z) that
notwithstanding clause (c)(ii) of this definition, so long as no Event of 11
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated019.jpg]
Default has occurred and is continuing, no assignment shall be made to a
Competitor without the consent of the Seller, which consent may be withheld in
its sole discretion. “Eligible Loans” is defined on Schedule EL. “Eligible Loans
Report” is defined in the Custody Agreement. “ERISA” means the Employee
Retirement Income Security Act of 1974 and any successor statute, as amended
from time to time, and all rules and regulations promulgated under it. “ERISA
Affiliates” means all members of the group of corporations and trades or
businesses (whether or not incorporated) that, together with the Seller, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“ERISA Plan” means any pension benefit plan subject to Title IV of ERISA or
Section 412 of the Internal Revenue Code maintained or contributed to by the
Seller or any ERISA Affiliate with respect to which the Seller has a fixed or
contingent liability. “Escrow Account” means the Escrow Account established by
the Seller with a bank reasonably satisfactory to the Agent under Section 8, and
subject to the control of the Agent into which amounts paid for escrow
accumulation under Purchased Loans are paid for purposes of paying taxes,
insurance and other appropriate escrow charges. “E-System” means any electronic
system and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Agent, any of its Affiliates or any
other Person, providing for access to data protected by passcodes or other
security system. “Event of Default” is defined in Section 18.1. “Event of
Insolvency” means, as to any Person: (a) such Person has commenced as debtor any
case or proceeding under any bankruptcy, insolvency, reorganization, moratorium,
delinquency, arrangement, readjustment of debt, liquidation, dissolution, or
similar law of any jurisdiction whether now or hereafter in effect, or consents
to the filing of any petition against it under such law, or petitions for,
causes or consents to the appointment or election of a receiver, conservator,
liquidator, trustee, sequestrator, custodian or similar official for such Person
or any substantial part of its property, or an order for relief is entered under
the Bankruptcy Code; or any of such Person’s property is sequestered by court or
order; or the convening by such Person of any meeting of creditors for purposes
of commencing any such case or proceeding or seeking such an appointment or
election; (b) the commencement of any such case or proceeding against such
Person, or another Person’s seeking an appointment or election of a receiver,
conservator, liquidator, trustee, sequestrator, custodian or similar official
for such Person, or any substantial part of its property, or the filing against
the such Person of an application for a protective decree under the provisions
of SIPA which (i) is consented to or not timely contested by 12
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated020.jpg]
such Person, (ii) results in the entry of an order for relief, such an
appointment or election, the issuance of such a protective decree, or the entry
of an order having a similar effect or (iii) is not dismissed within sixty (60)
days; (c) the making by such Person of a general assignment for the benefit of
creditors; or (d) the inability of such Person to, or the admission by such
Person of its inability or its intention not to, pay its debts as they become
due. “Exception Report” is defined in the Custody Agreement. “Excluded Swap
Obligation” shall mean any obligation of Seller to any Buyer with respect to a
“swap,” as defined in Section 1a(47) of the Commodity Exchange Act (“CEA”), if
and to the extent that Seller’s guaranteeing of, or granting of a security
interest or lien to secure, such swap obligation, is or becomes illegal under
the CEA, or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof), by
virtue of Seller’s failure for any reason to constitute an “eligible contract
participant,” as defined in Section 1a(18) of the CEA and the regulations
thereunder, at the time such guarantee or such security interest grant becomes
effective with respect to such swap obligation. If any such swap obligation
arises under a master agreement governing more than one swap, the foregoing
exclusion shall apply only to those swap obligations that are attributable to
swaps in respect of which Seller’s guaranteeing of, or granting of a security
interest or lien to secure, such swaps is or becomes illegal. “Excluded Taxes”
is defined in Section 7.5. “Facility Fee” is defined in Section 9.1. “Fannie
Mae” means Federal National Mortgage Association and any successor thereto or to
the functions thereof. “Federal Funds Effective Rate” shall mean, for any day, a
fluctuating interest rate per annum equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by Agent, all as conclusively determined by the Agent, such
sum to be rounded upward, if necessary, in the discretion of the Agent, to the
nearest whole multiple of 1/100th of 1%. “Fee Letter” means that certain letter
dated as of June 13, 2019, from the Agent to the Seller. “FHA” means the Federal
Housing Administration and any successor. 13 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated021.jpg]
“FHA Low FICO Score Mortgage Loan” means a Mortgage Loan that would be a
Conforming Mortgage Loan except that the FICO Score for the obligor of such
Mortgage Loan does not meet the requirements of Paragraph (b) of the definition
of Conforming Mortgage Loan. “FHA Low FICO Score Loan Sublimit” is defined in
the table set forth in Section 4.2(c). “Freddie Mac” means the Federal Home Loan
Mortgage Corporation and any successor thereto or to the functions thereof.
“FICA” means the Federal Insurance Contributions Act. “FICO” means Fair Isaac
Corporation and, where used in this Agreement, refers to the credit scoring
system developed by that company or to any other Customer credit scoring system
whose use by the Seller (for purposes of this Agreement and the Transactions)
has been specifically approved in writing by the Agent. “File” means a file in
the possession of the Custodian containing all of the Loan Papers for the
relevant type of Mortgage Loan. File is referred to as “Purchased Loan File” in
the Custody Agreement. “Financial Statements” is defined in Section 15.2(f).
“Fronting Exposure” shall mean, at any time there is an Defaulting Buyer, with
respect to the Swing Line Buyer, such Defaulting Buyer’s Percentage of
outstanding Swing Line Transactions made by the Swing Line Buyer. “Funding
Account” means the Seller’s non-interest bearing demand deposit account
maintained with Comerica Bank and described in Schedule 1.2 into which the Agent
may transfer funds (funds paid by the Buyers as Purchase Price) and from which
the Seller is authorized to disburse funds in accordance with the terms and
conditions of this Agreement so long as no Event of Default exists or will
result therefrom. After the occurrence and during the continuance of an Event of
Default, Seller shall have no further access to the Funding Account, the Funding
Account shall be under the exclusive control of the Agent, and the Funding
Account shall be subject to setoff by the Agent for Pro Rata distribution to the
Buyers. “Funding Share” means, for each Buyer, that proportion of the sum of the
original Purchase Prices for the Mortgage Loans to be purchased in a Transaction
that bears the same ratio to the total amount of such sum as that Buyer’s
Committed Sum bears to the Maximum Aggregate Commitment. “GAAP” means, for any
day, generally accepted accounting principles, applied on a consistent basis,
stated in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants, or in statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by another entity or entities as may be approved by a significant
segment of the accounting profession, that are applicable to the circumstances
for that day. The requirement that such principles be applied on a consistent
basis means that the accounting principles observed in a current period shall be
comparable in all material respects to those applied in an earlier period, with
the exception of 14 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated022.jpg]
changes in application to which the Seller’s independent certified public
accountants have agreed and which changes and their effects are summarized in
the subject company’s financial statements following such changes. If (a) at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in this Agreement and (b) the Seller or the Required
Buyers regard such change(s) as adverse to their respective interests, then upon
written notice by the Seller to Agent, or by the Agent or the Required Buyers to
the Seller, the parties to this Agreement shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Buyers); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Seller shall provide to the Agent and Buyers Seller’s financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP, provided
that neither the Agent nor any of the Buyers shall be obligated to commence,
continue or conclude any such negotiation or to execute any such supplement or
amendment after any Event of Default has occurred (other than an Event of
Default caused by such change) that has not been cured by the Seller or that the
Agent has not declared in writing to have been waived in accordance with Section
22. “Ginnie Mae” means the Government National Mortgage Association and any
successor. “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including without limitation any supranational bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing). “Hazard
Insurance Policy” means, with respect to each Purchased Loan, the policy of fire
and extended coverage insurance required to be maintained for the related
Mortgaged Premises’ improvements (and, if the related Mortgaged Premises are
located in a federally- designated special flood area, federal flood insurance
issued in accordance with the Flood Disaster Protection Act of 1973, as amended
from time to time, or, if repealed, any superseding legislation governing
similar insurance coverage, or similar coverage against loss sustained by floods
or similar hazards that conforms to the flood insurance requirements prescribed
by Fannie Mae guidelines, which may be provided under a separate insurance
policy), which insurance may be a blanket mortgage impairment policy. “Hedge
Agreement” means an Interest Rate Protection Agreement, a Currency Agreement or
a forward sales agreement entered into in the ordinary course of the Seller’s or
any of its Subsidiaries’ businesses to protect the Seller against changes in
interest rates or the market value of assets. 15 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated023.jpg]
“Housing Authority Loan” means a Mortgage Loan which is covered by an Investor
Commitment from a state housing authority under a government bond loan program.
“HUD” means the U.S. Department of Housing and Urban Development and any
successor. “In Default” means that, as to any Mortgage Loan, any Mortgage Note
payment or escrow payment is unpaid for thirty (30) days or more after its due
date (whether or not the Seller has allowed any grace period or extended the due
date thereof by any means) or another material default has occurred and is
continuing, including the commencement of foreclosure or the commencement of a
case in bankruptcy for any Customer in respect of such Mortgage Loan. “Income”
means, with respect to any Purchased Loan on any day, all payments of principal,
interest and other distributions thereon or proceeds thereof paid to the
relevant party. “Income Account” means a demand deposit account established by
the Seller with Comerica Bank and described in Schedule 1.2 under the provisions
of Section 8, which shall be subject to the control of the Agent. “Indemnified
Liabilities” is defined in Section 20.2. “Indemnified Parties” is defined in
Section 20.2. “Interest Rate Protection Agreement” means, with respect to any or
all of the Purchased Loans, any short sale of any U.S. Treasury securities,
futures contract, mortgage related security, Eurodollar futures contract,
options related contract, interest rate swap, cap or collar agreement or similar
arrangement providing for protection against fluctuations in interest rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, that is entered into by the Seller and a financial institution
and is reasonably acceptable to the Agent. “Internal Revenue Code” means the
Internal Revenue Code of 1986 or any subsequent federal income tax law or laws,
as amended from time to time. “Investor Commitment” means an unexpired written
commitment held by the Seller from an Approved Investor to buy Purchased Loans,
and that specifies (a) the type or item(s) of Purchased Loan, (b) a purchase
date or purchase deadline date and (c) a purchase price or the criteria by which
the purchase price will be determined. “Jumbo Mortgage Loan” means a Mortgage
Loan that (a) would be a Conforming Mortgage Loan except that the original
principal amount is more than the maximum Agency loan amount, but not more than
Two Million Dollars ($2,000,000) unless approved by Agent, and (b) the obligor
of such Mortgage Loan has a FICO Score of not less than 680. “Jumbo Loan
Sublimit” is defined in Section 4.2(c). “Legal Requirement” means any law,
statute, ordinance, decree, ruling, treaty, requirement, order, judgment, rule
or regulation (or interpretation of any of them), including any of the foregoing
that relate to environmental standards or controls, energy regulations and 16
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated024.jpg]
occupational safety and health standards or controls, of any (domestic or
foreign) court or other Governmental Authority, and the terms of any license,
permit, consent or approval issued by any Governmental Authority. “LIBOR Lending
Office” means Agent's office located in the Cayman Islands, British West Indies,
or such other branch of Agent, domestic or foreign, as it may hereafter
designate as its LIBOR Lending Office by notice to the Seller. “Lien” means any
lien, mortgage, deed of trust, pledge, security interest, charge or encumbrance
of any kind (including any conditional sale or other title retention agreement,
any lease in the nature thereof and any agreement to give any security
interest). “Liquidity” means, as of any date of determination, (a) the market
value, as reasonably determined by Agent, of all cash or Cash Equivalents
(including any amounts held in the Funding Account, Operating Account or Income
Account), beneficially owned by Seller as of such date and which are not subject
to any pledge, security interest, lien, mortgage, hypothecation or other
encumbrance, except (i) in favor of Agent to secure the Obligations, and (ii) in
the case of cash deposits held in a deposit account at a financial institution
(other than Agent), in favor of such financial institution to secure deposit
account-related liabilities arising in the ordinary course so long as Seller has
the unrestricted right, at any time, to access, withdraw, assign or transfer
such deposits, and such deposits are not subject to any account control
agreement or other agreement under which such rights are or can be restricted
(other than in favor of the Agent), plus (b) the amount by which the aggregate
Purchase Value of all Purchased Loans at such time exceeds the aggregate
Purchase Price outstanding for all Open Transactions at such time, provided,
however, for purposes of this paragraph (b), the “Purchase Value” of Purchased
Loans shall not be reduced by the proviso in subparagraph (i) of paragraph (b)
of the definition of “Purchase Value.” “Loan Papers” means the Mortgage Note and
all of the other papers related to the establishment of a Purchased Loan and the
creation, perfection and maintenance of its lien and lien priority for such
Purchased Loan, including its Basic Papers and its Supplemental Papers and
including any papers securing, guaranteeing or otherwise related to or delivered
in connection with any Purchased Loan, in a form reasonably acceptable to the
Agent (including any guaranties, lien priority agreements, security agreements,
mortgages, deeds of trust, collateral assignments of the Seller’s interest in
underlying obligations or security, subordination agreements, intercreditor
agreements, negative pledge agreements, loan agreements, management agreements,
development agreements, design professional agreements, payment, performance or
completion bonds, mortgage security and insurance contracts, title, mortgage,
pool, casualty, flood and earthquake insurance policies, binders and
commitments, FHA insurance and VA guaranties, participation certificates and
agreements, financing statements and investor or purchase commitments), as any
such Loan Paper may be supplemented, amended, restated or replaced from time to
time. “Loan Records” means books, records, ledger cards, files, papers,
documents, instruments, certificates, appraisal reports, surveys, bonds,
journals, reports, correspondence, customer lists, information and data that
describes, catalogs or lists such information or data, computer printouts, media
(tapes, discs, cards, drives, flash memory or any other kind of 17
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated025.jpg]
physical, electronic or virtual data or information storage media or systems)
and related data processing software (subject to any licensing restrictions) and
similar items that at any time evidence or contain information relating to any
of the Purchased Loans, and other information and data that is used or useful
for managing and administering the Purchased Loans, together with the
nonexclusive right to use (in common with the Seller and any repurchase
agreement counterparty or secured party that has a valid and enforceable
interest therein and that agrees that its interest is similarly nonexclusive)
the Seller’s operating systems to manage and administer any of the Purchased
Loans and any of the related data and information described above, or that
otherwise relates to the Purchased Loans, together with the media on which the
same are stored to the extent stored with material information or data that
relates to property other than the Purchased Loans (tapes, discs, cards, drives,
flash memory or any other kind of physical or virtual data or information
storage media or systems), and the Seller’s rights to access the same, whether
exclusive or nonexclusive, to the extent that such access rights may lawfully be
transferred or used by the Seller’s permittees, and any computer programs that
are owned by the Seller (or licensed to the Seller under licenses that may
lawfully be transferred or used by the Seller’s permittees) and that are used or
useful to access, organize, input, read, print or otherwise output and otherwise
handle or use such information and data. “Margin Call” is defined in Section
6.1(a). “Margin Deficit” is defined in Section 6.1(a). “Margin Excess” is
defined in Section 6.1(b). “Margin Stock” has the meaning assigned to that term
in Regulation U as in effect from time to time. “Market Value” means what the
Agent determines as the market value of any Purchased Loan, using a commercially
reasonable methodology that is, in its sole discretion, in accordance with
standards customarily applicable in the financial industry to third party
service providers providing values on comparable assets to be used in connection
with the financing of such assets, without reference to Hedge Agreements or
Investor Commitments. The Agent’s determination of Market Value hereunder shall
be conclusive and binding upon the parties, absent manifest error. “Maximum
Aggregate Commitment” means the maximum Aggregate Outstanding Purchase Price
that is allowed to be outstanding under this Agreement on any day, being the
amount set forth in Schedule BC in effect for that day, as decreased and
increased pursuant to Section 2.6 and Schedule BC. If and when some or all of
the Buyers then party to this Agreement agree in writing to increase their
Committed Sums — or if a new Person joins this Agreement as a Buyer in
accordance with Section 2.6, or if there is both such an increase and such a
joinder — so that the aggregate amount of Committed Sums exceeds the Maximum
Aggregate Commitment then in effect, Schedule BC shall be deemed automatically
amended and restated to reflect the new Maximum Aggregate Commitment (as an
amount equal to the new aggregate amount of Committed Sums) and the Agent shall
deliver same to the Seller and the Buyers. 18 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated026.jpg]
“MBS” means a mortgage pass-through security, collateralized mortgage
obligation, REMIC or other security that (a) is based on and backed by an
underlying pool of Mortgage Loans and (b) provides for payment by its issuer to
its holder of specified principal installments and/or a fixed or floating rate
of interest on the unpaid balance and for all prepayments to be passed through
to the holder, whether issued in certificated or book-entry form and whether or
not issued, guaranteed, insured or bonded by Ginnie Mae, Fannie Mae, Freddie
Mac, an insurance company, a private issuer or any other investor. “MBS
Custodial Agreement” is defined in Section 1.1 of the Custody Agreement. “MBS
Sale Proceeds” means proceeds from the sale of Purchased Loans securitized as
MBS and the resulting securities. “MERS” means Mortgage Electronic Registration
Systems, Inc., a Delaware corporation, or its successors or assigns. “MERS
Designated Loan” means a Purchased Loan registered to the Seller on the MERS®
System. “MERS Procedures Manual” means the MERS Procedures Manual, as it may be
amended from time to time. “MERS® System” means the Electronic Agent’s mortgage
electronic registry system, as more particularly described in the MERS
Procedures Manual. “Mortgage” means a mortgage, deed of trust, deed to secure
debt, security deed or other mortgage instrument or similar evidence of lien
legally effective in the U.S. jurisdiction where the relevant real property is
located to create and constitute a valid and enforceable first priority Lien or,
in the case of a Second Mortgage Loan, second priority Lien, in each case
subject only to Permitted Encumbrances, on the fee simple estate in improved
real property. “Mortgage Assignment” means an assignment of a Mortgage, in form
sufficient under the Legal Requirements of the U.S. jurisdiction where the real
property covered by such Mortgage is located to give record notice of the
assignment of such Mortgage, perfect the assignment and establish its priority
relative to other transactions in respect of the Mortgage assigned (no Mortgage
Assignment is required for any Mortgage that has been originated in the name of
MERS and registered under the MERS® System). “Mortgage Loan” means any loan
evidenced by a Mortgage Note and includes all right, title and interest of the
lender or mortgagee of such loan as a holder of both the beneficial and legal
title to such loan, including (a) all Loan Papers, Loan Records or other loan
documents, files and records of the lender or mortgagee for such loan, (b) the
monthly payments, any prepayments, insurance and other proceeds, (c) all
Servicing Rights related to such loan and (d) all other rights, interests,
benefits, security, proceeds, remedies and claims (including, without
limitation, REO) in favor or for the benefit of the lender or mortgagee arising
out of or in connection with such loan. 19 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated027.jpg]
“Mortgage Loan Transmission File” means a file containing all information
concerning each Mortgage Loan required by the “Record Layout,” as defined and
provided for in (and attached as an exhibit to) the Custody Agreement, one of
which shall be delivered by the Seller to the Custodian for each Purchased Loan
on its Purchase Date, both by electronic, computer readable transmission in
accordance with such Record Layout and, in the event such electronic
transmission is not possible, by faxing a hard copy thereof to the Custodian.
“Mortgage Note” means a promissory note secured by a Mortgage. “Mortgaged
Premises” means the Property securing a Mortgage Loan. “Multiemployer Plan”
means any “multiemployer plan,” as defined in Section 4001(a)(3) of ERISA, which
is maintained for employees of the Seller or any of the Seller’s Subsidiaries.
“Net Income” means for any period, the net income (or loss) of the Seller and
the Subsidiaries, determined on a Consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Seller or any Subsidiary, (b) the income (or deficit) of
any Person in which any Person (other than the Seller and any Subsidiaries) has
a joint interest, except to the extent that any such income is actually received
by the Seller or any Subsidiary from such Person in the form of dividends or
similar distributions and (c) the undistributed earnings of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of any contractual
obligation or by law applicable to such Subsidiary. “Non-excluded Taxes” is
defined in Section 7.1. “Non-Defaulting Buyer” shall mean any Buyer that is not,
as of the date of relevance, a Defaulting Buyer. “Non-exempt Buyer” is defined
in Section 7.5. “Nonfunding Buyer” is defined in Section 2.1. “Non-QM Mortgage
Loan” means a Mortgage Loan that (a) with respect to which the original
principal amount is not more than One Million Dollars ($1,000,000) unless
approved by Agent, (b) the obligor of such Mortgage Loan has a FICO Score of not
less than 680, (c) such Mortgage Loan is not a Conforming Loan or a Jumbo Loan
and (d) is a closed-end consumer credit transaction secured by a dwelling that
is subject to and meets the ability to repay requirements of 12 CFR 1026.43(c)
but is not a qualified mortgage under 12 CFR 1026.43(e). “Non-QM Mortgage Loan
Sublimit” is defined in Section 4.2(c). “Obligations” means all of the Seller’s
present and future obligations, liabilities and indebtedness under this
Agreement or any of the other Repurchase Documents, or in respect of any
Products, or any Hedge Agreement entered into with the Agent or any Buyer,
whether for Repurchase Price, Price Differential, Margin Call, premium, fees,
costs, attorneys’ fees or other obligation or liability, and whether absolute or
contingent, and all renewals, extensions, 20 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated028.jpg]
modifications and increases of any of them. Notwithstanding the foregoing, the
term “Obligations” shall not be deemed to include any Excluded Swap Obligation.
“Officer’s Certificate” means a certificate executed on behalf of the Seller or
another relevant Person by a Responsible Officer. “Open Transaction” means a
Transaction in which the Buyers or the Swing Line Buyer have purchased and paid
for the related Purchased Loans but the Seller has not repurchased all of them,
such that the remaining Purchased Loans not repurchased by the Seller of the
subject Transaction would be an Open Transaction. “Operating Account” means the
Seller’s non-interest bearing demand deposit account maintained with Agent and
described on Schedule 1.2, from which the Agent is authorized pursuant to
Section 3.5 to withdraw funds on any day in an amount equal to the aggregate
Repurchase Prices of all Purchased Loans that are Past Due on that day. The
Operating Account shall be subject to setoff by the Agent for Pro Rata
distribution to the Buyers and, upon the occurrence and during the continuance
of an Event of Default, the Agent may also terminate the Seller’s right to
withdraw, or direct the payment of funds in the Operating Account until the
Obligations have been paid in full. “Organizational Documents” means as to any
Person other than a natural Person, its articles or certificate of
incorporation, organization, limited partnership or other document filed with a
Governmental Authority evidencing the organization of such entity and any
bylaws, operating agreement or other governance document governing the rights of
the holders of the ownership interests in such Person. “Other Taxes” is defined
in Section 7.2. “Parent” means PulteGroup, Inc., a Michigan corporation. “Parent
Repurchase Agreement” means the Master Repurchase Agreement dated as of
September 30, 2009, between the Seller and Parent, as it may be supplemented,
amended or restated from time to time. “Past Due” means that the Seller has not
repurchased the subject Purchased Loan on or before its Repurchase Date.
“Permitted Encumbrances” means, in respect of the Mortgaged Premises securing a
Purchased Loan, (a) tax Liens for real property taxes and government-improvement
assessments that are not delinquent; (b) easements and restrictions that do not
materially and adversely affect the title to, marketability of or value of such
Mortgaged Premises or prohibit or interfere with the use of such Mortgaged
Premises as a one-to-four family residential dwelling; (c) reservations as to
oil, gas or mineral rights, provided such rights do not include the right to
remove buildings or other material improvements on or near the surface of such
Mortgaged Premises or to mine or drill on the surface thereof or otherwise enter
the surface for purposes of mining, drilling or exploring for, or producing,
transporting or otherwise handling oil, gas or other minerals of any kind; (d)
agreements for the installation, maintenance or repair of public utilities,
provided such agreements do not create or evidence Liens on such Mortgaged
Premises or authorize or permit 21 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated029.jpg]
any Person to file or acquire claims of Liens against such Mortgaged Premises;
and (e) such other exceptions (if any) as are acceptable under relevant Agency
guidelines; provided that any encumbrance that is not permitted pursuant to the
standards of any relevant Investor Commitment by which the subject Purchased
Loan is covered shall not be a Permitted Encumbrance. “Person” means and
includes natural persons, corporations, limited liability companies, limited
partnerships, registered limited liability partnerships, general partnerships,
joint stock companies, joint ventures, associations, companies, trusts, banks,
trust companies, land trusts, business trusts or other organizations, whether or
not legal entities, and governments and agencies and political subdivisions of
them. “Plan” means an employee pension benefit plan of a type described in
Section 3(2) of ERISA and that is subject to Title IV of ERISA in respect of
which the Seller is an “employer” as defined in Section 3(5) of ERISA. “Plan
Party” is defined in Section 32.1. “Price Differential” means, with respect to
any Transaction hereunder for any day, the aggregate amount obtained by
multiplication of the Pricing Rate for each day by the Purchase Price for such
Transaction, based on a three hundred sixty (360) day per year basis for the
actual number of days during the period commencing on (and including) the
Purchase Date for such Transaction and ending on (but excluding) the
Determination Date, reduced by any such amount previously paid by the Seller to
the Agent (for Pro Rata distribution to the Buyers) with respect to such
Transaction. “Pricing Rate” means the Daily Adjusting LIBOR Rate (or, if
applicable under Section 6.7, the Prime Referenced Rate), or the Default Pricing
Rate, as determined under this Agreement. “Prime Rate” means the per annum
interest rate established by the Agent as its prime rate for its borrowers, as
such rate may vary from time to time, which rate is not necessarily the lowest
rate on loans made by the Agent at any such time. “Prime Referenced Rate” shall
mean the per annum rate of interest which is equal to the Applicable Margin plus
the greater of (i) the Prime Rate, or (ii) the Federal Funds Effective Rate plus
one percent (1%). “Principal Balance” means, for any day, the advanced and
unpaid principal balance of a Purchased Loan on that day. “Privacy Requirements”
means (a) Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. 6801 et seq., (b)
federal regulations implementing such act codified at 12 CFR Parts 40, 216, 332
and 573, (c) the Interagency Guidelines Establishing Standards For Safeguarding
Customer Information and codified at 12 CFR Parts 30, 208, 211, 225, 263, 308,
364, 568 and 570 and (d) any other applicable federal, state and local laws,
rules, regulations and orders relating to the privacy and security of Seller’s
Customer Information, as such statutes, regulations, guidelines, laws, rules and
orders may be amended from time to time. 22 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated030.jpg]
“Pro Rata” means in accordance with the Buyers’ respective ownership interests
in the Purchased Loans. On any day, the Buyers will each own an undivided
fractional ownership interest in and to each Purchased Loan: (a) if the
Commitments of the Buyers are outstanding on that day, (i) whose numerator is
that Buyer’s Committed Sum for that day and (ii) whose denominator is the
Maximum Aggregate Commitment for that day; or (b) if the Commitments have
expired or have been terminated and have not been reinstated, (i) whose
numerator is the aggregate sum of the portions of the Purchase Prices paid by
that Buyer in all Regular Transactions outstanding on that day plus such Buyer’s
Funding Share of the Purchase Prices paid by the Swing Line Buyer in all Swing
Line Transactions outstanding on that date and (ii) whose denominator is the
aggregate sum of the Purchase Prices paid by all Buyers in all such Transactions
(including all Swing Line Transactions) outstanding on the day; subject to
adjustment pursuant to Section 3.10. “Products” means any one or more of the
following types of services or facilities extended to the Seller by the Agent or
any Buyer or any Affiliate of any Buyer: (i) credit cards, (ii) credit card
processing services, (iii) debit cards, (iv) purchase cards, (v) Automated
Clearing House (ACH) transactions, (vi) cash management, including controlled
disbursement services, and (vii) establishing and maintaining deposit accounts.
“Property” means any interest of a Person in any kind of property, whether real,
personal or mixed, tangible or intangible, including the Mortgage Loans.
“Purchase Date” means, for any Transaction, the date on which the Seller is to
convey the subject Purchased Loans to the Buyers. In the case of any Aged
Mortgage Loan, the Purchase Date shall be the Purchase Date for the underlying
Conforming Mortgage Loan or FHA Low FICO Score Mortgage Loan prior to such
Mortgage Loan’s inclusion in the Aged Mortgage Loan Sublimit. “Purchase Price”
means (a) on the relevant Purchase Date, the price at which the Purchased Loans
in a Transaction are sold by the Seller to the Buyers or to the Swing Line
Buyer, such price being the Purchased Loans’ initial Purchase Value, and (b)
thereafter, such Purchased Loans’ Purchase Value decreased by the amount of any
cash transferred in respect of principal of such Purchased Loans (as determined
by the Agent) by the Seller to the Agent pursuant to Sections 3.3 and 6.1
(absent manifest error, the Agent’s determination of for which Transaction(s)
cash was transferred by the Seller to the Agent shall be conclusive and
binding). “Purchase Price Decrease” means a reduction in the outstanding
Purchase Price for Purchased Loans without a termination of a Transaction or
portion thereof as described in Section 3.3(d). “Purchase Value” means the
lesser of (a) (i) the Buyers’ Margin Percentage for a Purchased Loan multiplied
by (ii) the least of: 23 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated031.jpg]
(A) the face principal amount of the related Mortgage Note; (B) the price to be
paid for such Purchased Loan under an Investor Commitment or the weighted
average price under unused Investor Commitments into which such Purchased Loan
is eligible for delivery; and (C) the Seller’s origination or acquisition price
for such Purchased Loan. and, (b) at the discretion of the Agent, the Buyer’s
Margin Percentage of the Market Value of such Purchased Loan; provided, that (i)
the Purchase Value for Purchased Loans in excess of the sublimits set forth in
Section 4.2 shall be zero and, (ii) except for Discretionary Loans, the Purchase
Value for any Purchased Loan that is not an Eligible Loan shall be zero.
“Purchased Loans” means the Eligible Loans sold by the Seller to the Buyers or
the Swing Line Buyer in Transactions, and any Eligible Loans substituted
therefor in accordance with Section 11. The term “Purchased Loans” with respect
to any Transaction at any time shall also include Additional Purchased Loans
delivered pursuant to Section 3.8 and Section 6.1. “Purchased Loan Activity
Summary Report” is defined in the Custody Agreement. “Purchased Loans Support”
means all property (real or personal) assigned, hypothecated or securing any
Purchased Loans, or otherwise pertaining to any Purchased Loans, including
without limitation: (1) all Loan Papers, whether now owned or hereafter
acquired, related to, and all private mortgage insurance on, any Purchased
Loans, and all renewals, extensions, modifications and replacements of any of
them; (2) all rights, liens, security interests, guarantees, insurance
agreements and assignments accruing or to accrue to the benefit of the Seller in
respect of any Purchased Loan; (3) all of the Seller’s rights (including but not
limited to rights to payment), powers, privileges, benefits and remedies under
each and every paper now or hereafter securing, insuring, guaranteeing or
otherwise relating to or delivered in connection with any Purchased Loan,
including all Loan Papers and Loan Records; (4) all of the Seller’s rights, to
the extent assignable, in, to and under all Investor Commitments and any and all
other commitments issued by (i) Ginnie Mae, Fannie Mae, Freddie Mac, another
mortgage company or any other investor or any Buyer or securities issuer to
guarantee, purchase or invest in any of the Purchased Loans or any MBS based on
or backed by any of them or (ii) any broker or investor to purchase any MBS,
whether evidenced by book entry or certificate, representing or secured by any
interest in any of the Purchased Loans, together with the proceeds arising from
or pursuant to any and all such commitments; and all rights to deliver Purchased
Loans to investors or purchasers, and all rights to proceeds resulting from the
disposition of such Purchased Loans; 24 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated032.jpg]
(5) all rights under every Hazard Insurance Policy relating to real estate
securing a Purchased Loan for the benefit of the creditor of such Purchased
Loan, the proceeds of all errors and omissions insurance policies and all rights
under any blanket hazard insurance policies to the extent they relate to any
Purchased Loan or its security and all hazard insurance or condemnation proceeds
paid or payable with respect to any of the Purchased Loans and/or any of the
property securing payment of any of the Purchased Loans or covered by any
related instrument; (6) all present and future claims and rights of the Seller
to have, demand, receive, recover, obtain and retain payments from, and all
proceeds of any nature paid or payable by, any governmental, quasi-governmental
or private mortgage guarantor or insurer (including VA, FHA or any other Person)
with respect to any of the Purchased Loans; (7) all tax, insurance, maintenance
fee and other escrow deposits or payments made by the Customers under such
Purchased Loans (the Buyers’ Agent and the Buyers acknowledge that the Seller’s
rights in such deposits are limited to the rights of an escrow agent and such
other rights, if any, in and to such deposits as are accorded by the Purchased
Loans and related papers); and (8) all monies, accounts, deposit accounts,
payment intangibles and general intangibles, however designated or maintained,
constituting or representing so-called “completion escrow” funds or “holdbacks,”
and being Purchased Loans’ proceeds recorded as disbursed but that have not been
paid over to the seller of the subject Mortgaged Premises (the purchase of which
is financed by such Purchased Loan), but that are instead being held by the
Seller or by a third party escrow agent pending completion of specified
improvements or landscaping requirements for such Mortgaged Premises. “Qualified
Subordinated Debt” means unsecured Debt of the Seller to any Person as to which
(a) the papers evidencing, securing, governing or otherwise related to such Debt
are reasonably satisfactory in form and substance to Agent and Required Buyers
and (b) that is subordinated to the Obligations pursuant to a currently
effective and irrevocable Subordination Agreement, including standstill and
blockage provisions, reasonably approved by the Agent and Required Buyers.
“Qualifying Balances” means, with respect to any Buyer, for any day, the lesser
of (a) the amount of such Buyer’s outstanding Purchase Price on Open
Transactions on such day, and (b) the sum of the collected balances in all
identified non-interest bearing accounts of the Seller and/or any of its
Affiliates on behalf of the Seller maintained with such Buyer less (i) amounts
necessary to satisfy reserve and deposit requirements and (ii) amounts required
to compensate such Buyer for services rendered in accordance with such Buyer’s
system of charges for services to similar accounts. “Recourse Servicing” means
Servicing Rights under a Servicing Agreement with respect to which the Servicer
is obligated to repurchase or indemnify the holder of the related Mortgage 25
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated033.jpg]
Loans in respect of defaults on such Mortgage Loans at any time during the term
of such Mortgage Loans. “Register” is defined in Section 22.17(d). “Regular
Transaction” means a Transaction funded by all Buyers, rather than by Comerica
Bank under the Swing Line. “Regulation T” means Regulation T promulgated by the
Board of Governors of the Federal Reserve System, 12 C.F.R. Part 220, or any
other regulation when promulgated to replace the prior Regulation T and having
substantially the same function. “Regulation U” means Regulation U promulgated
by the Board of Governors of the Federal Reserve System, 12 C.F.R. Part 221, or
any other regulation when promulgated to replace the prior Regulation U and
having substantially the same function. “Regulation X” means Regulation X
promulgated by the Board of Governors of the Federal Reserve System, 12 C.F.R.
Part 224, or any other regulation when promulgated to replace the prior
Regulation X and having substantially the same function. “REO” means real
property improved by a one-through four-family residence owned following
judicial or nonjudicial foreclosure (or conveyance by deed in lieu of
foreclosure) of a Mortgage securing a Single-family Loan. “Repurchase Date”
means the date on which the Seller is to repurchase Purchased Loans from the
Buyers, being the earlier of (a) the date when the Approved Investor is to
purchase such Purchased Loans and (b) any date determined by application of the
provisions of Section 3.3 or 18. “Repurchase Documents” means and includes this
Agreement, the Custody Agreement, any Subordination Agreement(s), any financing
statements or other papers now or hereafter authorized, executed or issued
pursuant to this Agreement, the MBS Custodial Agreement, and all other
documents, instruments and agreements at any time evidencing, governing,
securing or otherwise relating to any of the Obligations, and any renewal,
extension, rearrangement, increase, supplement, modification or restatement of
any of them. “Repurchase Price” means the price at which Purchased Loans are to
be resold by the Buyers to the Seller upon termination of a Transaction
(including Transactions terminable upon demand), which will be determined in
each case as the sum of (a) the Purchase Price and (b) the Price Differential as
of the date of such determination. “Repurchase Settlement Account” means the
Seller’s non-interest bearing demand deposit account to be maintained with
Comerica Bank and described on Schedule 1.2, to be used for (a) Repurchase Price
payments on Purchased Loans as provided in Section 3.4; (b) payments required to
be made by Seller to Agent under Section 3.5 or under Section 4.7(b) of the
Custody Agreement or otherwise required to be paid to the Repurchase Settlement
Account under Section 24.4; (c) payments from Approved Investors for Purchased
Loans for the Seller’s account as provided in Section 4.7(a)(i) of the Custody
Agreement; (d) payments from the Approved MBS 26 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated034.jpg]
Custodian of MBS Sale Proceeds as provided in the MBS Custodial Agreement and
Section 4.7(a)(ii) of the Custody Agreement; (e) payments from the Approved MBS
Custodian of proceeds from sales of MBS and of other funds in the Approved MBS
Custodian Account regardless of their source; and (f) disbursements or other
disposition of funds in the Repurchase Settlement Account as provided in Section
3.7. The Repurchase Settlement Account shall be a blocked account from which the
Seller shall have no right to directly withdraw funds, but instead such funds
may be withdrawn or paid out only against the order of an authorized officer of
the Agent (acting with the requisite consent of the Buyers as provided herein).
“Repurchase Settlement Account Disbursement Request” means a certification and
request of a Responsible Officer of Seller in the form of Exhibit G.
“Request/Confirmation” means letters substantially in the form of Exhibit A,
delivered pursuant to Section 3.1 and their related Mortgage Transmission Files.
“Required Buyers” means, for any day, Buyers (a) whose Commitments comprise at
least sixty-six and two-thirds percent (66-2/3%) of the Maximum Aggregate
Commitment under this Agreement, or (b) who own at least sixty-six and
two-thirds percent (66-2/3%) of the Purchased Loans owned by the Buyers on that
day if on or before that day the Commitments have expired or have been
terminated and have not been reinstated; provided however, that so long as there
are fewer than three Buyers, considering any Buyer and its Buyer Affiliates as a
single Buyer, “Required Buyers” means all Buyers. The Commitments of, and
portion of the Obligations attributable to, any Defaulting Buyer shall be
excluded for purposes of making a determination of “Required Buyers”; provided
that the amount of any participation in any Swing Line Transaction that a
Defaulting Buyer has failed to fund that has not been reallocated to and funded
by another Buyer shall be deemed to be held by the Buyer that is the Swing Line
Buyer in making a determination under this definition. “Responsible Officer”
means a duly authorized member, manager or officer of Seller acceptable to
Agent. “Second Mortgage Loan” shall mean a second Lien Mortgage Loan, including
a home equity line of credit, which meets the following requirements: (a) such
second Lien Mortgage is subject only to a first Lien Mortgage and other
Permitted Encumbrances, (b) such second Lien Mortgage was originated by Seller
at the same time as a first Lien Mortgage by Seller on the same property and
with the same obligor, and such first Lien Mortgage is a Purchased Loan, and (c)
such second Lien Mortgage Loan is covered by an Investor Commitment, and such
Investor Commitment covers both such second Lien Mortgage Loan and the first
Lien Mortgage Loan by Seller described in paragraph (b) above. “Second Mortgage
Loan Sublimit” is defined in the table set forth in Section 4.2(c). “Seller’s
Customer” means any natural person who has applied to the Seller for a financial
product or service, has obtained any financial product or service from the
Seller or has a Mortgage Loan that is serviced or subserviced by the Seller.
“Seller’s Customer Information” means any information or records in any form
(written, electronic or otherwise) containing a Seller’s Customer’s personal
information or identity, 27 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated035.jpg]
including such Seller’s Customer’s name, address, telephone number, loan number,
loan payment history, delinquency status, insurance carrier or payment
information, tax amount or payment information and the fact that such Seller’s
Customer has a relationship with the Seller. “Serviced Loans” means all Mortgage
Loans serviced or required to be serviced by the Seller under any Servicing
Agreement, irrespective of whether the actual servicing is done by another
Person (a subservicer) retained by the Seller for that purpose. “Servicer”
means, initially the Seller, and upon termination of the Seller’s right to
service the Purchased Loans pursuant to the provisions of Section 19.7, the
Backup Servicer or such other Person (including the Agent) as the Agent may
appoint as Servicer. “Servicing Agreement” means, with respect to any Person,
the arrangement, whether or not in writing, pursuant to which that Person acts
as servicer of Mortgage Loans, whether owned by that Person or by others.
“Servicing Functions” means, with respect to the servicing of Mortgage Loans,
the collection of payments for the reduction of principal and application of
interest, collection of amounts held or to be held in escrow for payment of
taxes, insurance and other escrow items and payment of such taxes and insurance
from amounts so collected, foreclosure services, and all other actions required
to conform with Accepted Servicing Practices. “Servicing Records” has the
meaning given the term in Section 19.5 hereof. “Servicing Rights” means the
rights and obligations to administer and service a Mortgage Loan, including,
without limitation, the rights and obligations to: ensure the taxes and
insurance are paid, provide foreclosure services, provide full escrow
administration and perform any other obligations required by any owner of a
Mortgage Loan, collect the payments for the reduction of principal and
application of interest, and manage and remit collected payments. “Single-family
Loan” means a Mortgage Loan that is secured by a Mortgage covering real property
improved by a one-, two-, three- or four-family residence. “SIPA” means the
Securities Investors Protection Act of 1970, 15 U.S.C. §78a et. seq., as
amended. “Solvent” means, for any Person, that (a) the fair market value of its
assets exceeds its liabilities, (b) it has sufficient cash flow to enable it to
pay its debts as they mature, and (c) it does not have unreasonably small
capital to conduct its business. “Statement Date” means December 31, 2019.
“Statement Date Financial Statements” is defined in Section 15.2(f). “Sublimit”
means one or more (as the context requires) of the sublimits described in
Section 4.2. 28 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated036.jpg]
“Subordination Agreement” means a written subordination agreement in form and
substance satisfactory to and approved by the Agent that subordinates (a) all
present and future debts and obligations owing by the Seller to the Person
signing such subordination agreement to (b) the Obligations, in both right of
payment and lien priority, including standstill and blockage provisions approved
by the Agent and Required Buyers. “Subservicer” means any entity permitted by
the Agent to act as a subservicer of the Servicer (which permission shall not be
unreasonably withheld) who shall perform Servicing Functions under a Subservicer
Instruction Letter. “Subservicer Instruction Letter” means an instruction letter
to a Subservicer in form and substance reasonably agreed to by the Seller and
the Agent. “Subsidiary” means any corporation, association or other business
entity (including a trust) in which any Person (directly or through one or more
other Subsidiaries or other types of intermediaries), owns or controls: (a) more
than fifty percent (50%) of the total voting power or shares of stock entitled
to vote in the election of its directors, managers or trustees; or (b) more than
ninety percent (90%) of the total assets and more than ninety percent (90%) of
the total equity through the ownership of capital stock (which may be
non-voting) or a similar device or indicia of equity ownership. “Supplemental
Papers” means the Loan Papers for a particular Loan other than its Basic Papers.
“Swing Line” means the short term revolving discretionary Mortgage Loans
purchase facility provided for in Section 2.4 under which Comerica Bank may, in
its sole discretion, fund (as “Swing Line Purchases”) purchases of Eligible
Loans to bridge the Seller’s daily Transactions. “Swing Line Buyer” means
Comerica Bank in its role as Buyer for Swing Line Transactions. “Swing Line
Limit” means Fifty Million and 00/100 Dollars ($50,000,000). “Swing Line
Refunding Due Date” for each Transaction funded under the Swing Line means the
Business Day on which the Swing Line Buyer shall elect to have such Swing Line
Transaction funded by the Buyers pursuant to Section 2.5, or on the next
Business Day thereafter if the Buyers are notified of such request after 3:30
p.m. (Detroit, Michigan time) on such Business Day, provided that the Swing Line
Refunding Due Date shall occur not less frequently than once per week. “Swing
Line Transaction” means a Transaction funded by the Swing Line Buyer under the
Swing Line. “Taxes” is defined in Section 7.1. 29 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated037.jpg]
“Termination Date” means (a) the earlier to occur of July 29, 2021 or (b) the
date when the Buyer’s Commitments are terminated pursuant to this Agreement, by
order of any Governmental Authority or by operation of law. “Total Liabilities”
means all liabilities of the Seller and its Subsidiaries, including nonrecourse
debt and also including all contingent liabilities and obligations (including
Recourse Servicing, recourse sale and other recourse obligations, and guaranty,
indemnity and mortgage loan repurchase obligations), in each case as are
reflected on the Seller’s Consolidated balance sheet as liabilities in
accordance with GAAP, but excluding Qualified Subordinated Debt. “Transaction”
is defined in the Recitals. “UCC” means the Uniform Commercial Code or similar
laws of the applicable jurisdiction, as amended from time to time. “VA” means
the Department of Veterans Affairs and any successor. “Wet Loan” means a
Purchased Loan originated and owned by the Seller immediately prior to being
purchased by the Buyers: (a) that has been closed on or prior to the Business
Day on which the Purchase Price is paid therefor, by a title agency or closing
attorney, and that would qualify as an Eligible Loan except that some or all of
its Basic Papers are in transit to, but have not yet been received by, the
Custodian so as to satisfy all requirements to permit the Seller to sell it
pursuant to this Agreement without restriction; (b) that will fully qualify as
an Eligible Loan when the original Basic Papers have been received by the
Custodian; (c) as to which such full qualification can and will be achieved on
or before seven (7) Business Days after the relevant Purchase Date; and (d) for
which the Seller has delivered to the Custodian a Mortgage Loan Transmission
File on or before the Purchase Date, submission of which to the Custodian shall
constitute the Seller’s certification to the Custodian, the Buyers and the Agent
that a complete File as to such Purchased Loan, including the Basic Papers,
exists and that such File is in the possession of either the title agent or
closing attorney that closed such Purchased Loan, the Seller or that such File
has been or will be shipped to the Custodian. Each Wet Loan that satisfies the
foregoing requirements shall be an Eligible Loan subject to the condition
subsequent of physical delivery of its Mortgage Note, Mortgage and all other
Basic Papers, to the Custodian on or before seven (7) Business Days after the
relevant Purchase Date. Each Wet Loan sold by the Seller shall be irrevocably
deemed purchased by the Buyers and shall automatically become a Purchased Loan
effective on the date of the related Transaction, and the Seller shall take all
steps necessary or appropriate to cause the sale to the Buyers and delivery to
the Custodian of such Wet Loan and its Basic Papers to be completed, perfected
and continued in all respects, including causing the original promissory note
evidencing such Purchased Loan to be physically delivered to the Custodian
within seven (7) Business Days after the relevant 30 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated038.jpg]
Purchase Date, and, if requested by the Agent, to give written notice to any
title agent, closing attorney or other Person in possession of the Basic Papers
for such Purchased Loan of the Buyers’ purchase of such Purchased Loan. Upon the
Custodian’s receipt and review of the Basic Papers relative to a Wet Loan such
Purchased Loan shall no longer be considered a Wet Loan. “Wet Loans Sublimit” is
defined in Section 4.2(b). “Whole Loan” means a Mortgage Loan sold in the form
of a whole loan, as opposed to a Mortgage Loan that has been pooled for the
purpose of comprising an MBS or other type of security. “Whole Loan Sale
Proceeds” shall mean proceeds from the sale of a Purchased Loan sold as a Whole
Loan. Other Definitional Provisions. Accounting terms not otherwise defined
shall have the meanings given them under GAAP. (a) Defined terms may be used in
the singular or the plural, as the context requires. (b) Except where otherwise
specified, all times of day used in the Repurchase Documents are local (U.S.
Eastern Time Zone) times in Detroit, Michigan. (c) Unless the context plainly
otherwise requires (e.g., if preceded by the word “not”), wherever the word
“including” or a similar word is used in the Repurchase Documents, it shall be
read as if it were written, “including by way of example but without in any way
limiting the generality of the foregoing concept or description”. (d) Unless the
context plainly otherwise requires, wherever the term “Agent” is used in this
Agreement (excluding Section 22), it shall be read as if it were written “the
Agent (as agent and representative of the Buyers).” Section 2. The Buyers’
Commitments. 2.1. The Buyers’ Commitments to Purchase. Subject to the terms and
conditions of this Agreement (including without limitation the terms and
conditions set forth in Section 4 and Section 14) and provided no Default or
Event of Default has occurred and is continuing that has not been waived by the
Buyers or the Required Buyers, as applicable (or, if one has occurred and not
been so cured or declared waived, if all of the Buyers, in their sole discretion
and with or without waiving such Default or Event of Default, have elected in
writing that Transactions under this Agreement shall continue nonetheless), the
Buyers agree to make revolving purchases of Eligible Loans on a servicing
released basis through but not including the Termination Date, so long as the
Aggregate Outstanding Purchase Price does not exceed the Maximum Aggregate
Commitment and so long as each Buyer’s Committed Sum is not exceeded. The
Buyers’ respective Committed Sums and the Maximum Aggregate Commitment are set
forth on Schedule BC in effect at the relevant time, as it may have been amended
or restated pursuant to this Agreement. Upon the joinder of additional Buyer(s),
if any, the parties agree to approve in writing revised and updated versions of
Schedule BC. The fractions to be applied to determine 31 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated039.jpg]
the respective Funding Shares of the Buyers for any day are their respective
Committed Sums divided by the Maximum Aggregate Commitment for that day. Each
Buyer shall be obligated to fund only that Buyer’s own Funding Share of any
Transaction requested, and no Buyer shall be obligated to the Seller or any
other Buyer to fund a greater share of any Transaction. No Buyer shall be
excused from funding its applicable Funding Share of any Transaction merely
because any other Buyer has failed or refused to fund its relevant Funding Share
of that or any other Transaction. If any Buyer fails to fund its Funding Share
of any Transaction (a “Nonfunding Buyer”), the Agent (in its sole and absolute
discretion) may choose to fund the amount that such Nonfunding Buyer failed or
refused to fund, or the Agent as a Buyer and the other Buyers who are willing to
do so may (in each of their sole and absolute discretion) do so in the
proportion that the Committed Sum of each bears to the total Committed Sums of
all Buyers that have funded (or are funding) their own Funding Shares of that
Transaction and that are willing to fund part of the Funding Share of such
Nonfunding Buyer. Should the Agent and/or any other Buyer(s) fund any or all of
the Nonfunding Buyer’s Funding Share of any Transaction, then the Nonfunding
Buyer shall have the obligation to deliver such amount to the Agent (for its own
account and/or for distribution to the Buyer(s) who funded it, as the case may
be) in immediately available funds on the next Business Day. Regardless of
whether the other Buyers fund the Funding Share of the Nonfunding Buyer, the
respective ownership interests of the Buyers in the Transaction shall be
adjusted as provided in Section 3.10. The obligations of the Buyers hereunder
are several and not joint. 2.2. Expiration or Termination of the Commitments.
Unless extended in writing or terminated earlier in accordance with this
Agreement, the Buyers’ Commitments (including Comerica Bank’s Swing Line
Commitment) shall automatically expire at the close of business on the
Termination Date, without any requirement for notice or any other action by the
Agent, any of the Buyers or any other Person. 2.3. Disbursement of Purchase
Prices Subject to the terms and conditions of this Agreement, Agent shall
deposit the Purchase Prices for the Purchased Loans funded with a Transaction
under this Agreement into the Funding Account. Seller is authorized to disburse
funds from the Funding Account to fund Transactions and for Seller’s general
working capital purposes so long as, in either case, no Event of Default exists
or will result from such disbursement. After the occurrence and during the
continuance of an Event of Default, Seller shall have no further access to the
Funding Account, and the Funding Account shall be subject to setoff by the Agent
for Pro Rata distribution to the Buyers. 2.4. Swing Line Facility. In addition
to its Commitment under Section 2.1, the Swing Line Buyer may, in its
discretion, fund revolving Swing Line Transactions for aggregate Purchase Prices
which do not on any day exceed the Swing Line Limit for the purpose of initially
funding requested Transactions. 32 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated040.jpg]
2.5. Swing Line Transactions. (a) The Seller shall have the right to request a
Swing Line Transaction and Swing Line Buyer may, in its discretion, agree to
fund such Swing Line Transaction: (i) only if such Swing Line Transaction fully
qualifies in all respects for funding as Regular Transaction under this
Agreement; (ii) provided that no Default has occurred that has not been cured
before it has become an Event of Default, and no Event of Default has occurred
and is continuing that has not been waived by the Buyers or the Required Buyers,
as applicable and all conditions precedent in Section 14.1 (with respect to the
initial purchase hereunder) and Section 14.2 have been satisfied; (iii) so long
as (A) the Swing Line Limit is not exceeded and (B) such Swing Line Transaction
will not cause the sum of Comerica Bank’s Funding Share of the Swing Line
Transactions plus Comerica Bank’s Funding Share of all Open Transactions to
exceed Comerica Bank’s Commitment; (iv) so long as, after giving effect to the
proposed Swing Line Transaction, the Aggregate Outstanding Purchase Price would
not exceed the Maximum Aggregate Commitment; (v) provided that a
Request/Confirmation has been received by the Agent and the Swing Line Buyer by
no later than 3:30 p.m. (Detroit, Michigan time) on the Business Day such
Transaction is to be funded; (vi) provided that the Agent has received a
satisfactory Purchased Loan Activity Summary Report and, if requested by Agent,
Eligible Loans Report, from the Custodian on such date; and (vii) provided that
the Seller is not aware of any reason why the requested Transaction cannot or
will not be fully funded by the Buyers on the first Swing Line Refunding Due
Date following the Business Day on which the Swing Line Transaction is to be
funded. (b) All Swing Line Transactions shall have a Price Differential from the
date funded until the date repaid and the Repurchase Price therefor shall be due
and payable to Comerica Bank at the same rate(s) as would be applicable if such
Swing Line Transactions had been funded as Regular Transactions by all Buyers,
instead of having been funded by the Swing Line Buyer alone as Swing Line
Transactions. (c) On each Swing Line Refunding Due Date, each Swing Line
Transaction shall terminate and the Seller shall repurchase all Purchased Loans
subject to such Swing Line Transaction to the extent such Transaction is not
converted to a Regular Transaction pursuant to this Section 2.5. 33
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated041.jpg]
(d) The Swing Line Buyer may at any time in its sole discretion with respect to
any outstanding Swing Line Transaction, require each Buyer (including the Swing
Line Buyer) to fund such Swing Line Transaction, by delivering notice to each
Buyer. Unless an Event of Default under Section 18.1(b) shall have occurred and
be continuing on such Swing Line Refunding Due Date (in which event the
procedures under clause (e) shall apply), no later than 4:00 p.m. (Detroit,
Michigan time) on such Swing Line Refunding Due Date, each Buyer shall transfer
its Funding Share in immediately available funds to Agent, at the office of
Agent located at 411 W. Lafayette Blvd. Detroit, MI 48226, which shall be paid
by Agent to the Swing Line Buyer for application against the Swing Line
Transaction, whereupon the Swing Line Transaction shall be deemed a Regular
Transaction. (e) If, on any Swing Line Refunding Due Date, an Event of Default
under Section 18.1(b) shall have occurred and be continuing, each Buyer shall,
no later than 4:00 p.m. (Detroit, Michigan time) on such Swing Line Refunding
Due Date, purchase a participation in the Swing Line Transaction by immediately
transferring to the Agent, for the benefit of the Swing Line Buyer, in
immediately available funds, an amount equal to its Funding Share of the
Purchase Price of such Swing Line Transaction, and upon its receipt thereof, the
Agent shall deliver to such Buyer a certificate evidencing such participation.
(f) Unless a Buyer shall have notified the Swing Line Buyer, prior to any Swing
Line Transaction, that any applicable condition precedent set forth in Sections
14.1 or 14.2 had not then been satisfied, such Buyer’s obligation to convert the
Swing Line Transaction to a Regular Transaction pursuant to clause (d) of this
Section 2.5 or to purchase a participation in respect of such Swing Line
Transaction pursuant to clause (e) of this Section 2.5 shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Buyer may have against the Agent,
the Swing Line Buyer or any other Person, (ii) the occurrence or continuance of
a Default or Event of Default, (iii) any adverse change in the condition
(financial or otherwise) of the Seller, (iv) the expiration, cancellation or
termination, with or without cause of some or all of such Buyers’ Commitments or
if such Commitment has been waived, released or excused for any reason
whatsoever or (v) any other circumstances, happening or event whatsoever. In the
event that any Buyer fails to make payment to the Agent of any amount due under
this Section 2.5, the Agent shall be entitled to receive, retain and apply
against such obligation the Repurchase Prices (including Price Differential)
otherwise payable to such Buyer hereunder until the Agent receives such payment
from such Buyer or such obligation is otherwise fully satisfied. In addition to
the foregoing, if for any reason any Buyer fails to make payment to the Agent of
any amount due under this Section 2.5, such Buyer shall be deemed, at the option
of the Agent, to have unconditionally and irrevocably purchased from the Swing
Line Buyer, without recourse or warranty, an undivided interest and
participation in the applicable Swing Line Transaction in the amount of such
Buyer’s Funding Share of that Transaction, and such interest and participation
may be recovered from such Buyer together with interest thereon at the Federal
Funds Rate for each day during the period commencing on the date of demand and
ending on the date such amount is received. On 34 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated042.jpg]
the Termination Date, the Seller shall repurchase all Purchased Loans then
subject to a Swing Line Transaction. (g) The Agent shall disburse to the Swing
Line Buyer an amount equal to the sum of the Funding Shares funded by all of the
other Buyers in respect of the refunding of any Swing Line Transaction; provided
that if a Buyer other than the Swing Line Buyer advises the Agent by telephone
and confirms the advice by fax that such Buyer has placed all of its Funding
Share on the federal funds wire to the Agent, the Agent shall continue to keep
the Swing Line Transaction outstanding to the extent of that Buyer’s Funding
Share so wired until such Buyer’s Funding Share is received by Agent, and the
Agent shall then repay the Swing Line Buyer that still-outstanding portion of
the Swing Line Transaction from such funds wired to and received by the Agent,
and the Price Differential accrued at the Pricing Rate(s) applicable to the
Transaction on that Funding Share for the period from (and including) the
relevant Swing Line Refunding Due Date to (but excluding) the date such Buyer’s
Funding Share is received by the Agent shall belong to the Swing Line Buyer. If
any Buyer fails to fund its Funding Share to fund a Swing Line Transaction in
accordance with clause (d) of this Section 2.5, or fails to fund its Funding
Share to purchase a participation in a Swing Line Transaction in accordance with
clause (e) of this Section 2.5, then that Buyer shall also be obligated to pay
to the Swing Line Buyer interest on the Funding Share so due from such Buyer to
the Swing Line Buyer at the Federal Funds Rate from (and including) such Swing
Line Refunding Due Date to (but excluding) the date of payment of such required
amount. (h) All accrued Price Differential on Swing Line Transactions shall be
due and payable by the Seller to the Agent (for distribution to the Swing Line
Buyer) on the Price Differential payment due date (determined under Section 5)
next following the date of the Swing Line Transaction. All Price Differential
accrued on Swing Line Transactions through the applicable Swing Line Refunding
Due Date shall be due and payable by the Seller to the Agent (for distribution
to the Swing Line Buyer) no later than two (2) Business Days after the
applicable Swing Line Refunding Due Date, but in no than event later the
Termination Date. 2.6. Optional Termination, Reduction and Increase of Buyers’
Commitments. (a) The Seller may, at any time, without premium or penalty, upon
not less than five (5) Business Days prior written notice to the Agent,
terminate the Maximum Aggregate Commitment. Upon termination in full of the
Buyers’ Commitments pursuant to this Section 2.6, the Seller shall pay to the
Agent for the ratable benefit of the Buyers the full amount of all outstanding
Obligations under the Repurchase Documents. (b) If the Seller shall request in
writing to the Agent a temporary increase in the Maximum Aggregate Commitment,
the Agent, at its discretion, shall endeavor to obtain increased Committed Sums
from existing Buyers, new Commitments from prospective new Buyers or such
combination thereof as the Agent shall elect, to achieve such requested
increase; provided that (i) after giving effect to such increases, the Maximum
Aggregate Commitment shall not exceed $480,000,000, (ii) no Buyer shall have an
obligation to increase its Committed Sum, (iii) such written request by the
Seller 35 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated043.jpg]
is delivered to the Agent at least thirty (30) days (or such shorter period of
time as agreed to by Agent) before the requested effective date of the increase,
(iv) no Default and no Event of Default has occurred and is continuing and (v)
such increase shall only be in effect from the date of such increase until the
first date thereafter that the Maximum Aggregate Commitment increases or
decreases in accordance with Schedule BC (each, a “Temporary Increase Period”).
Neither the Agent nor any Buyer shall be liable to the Seller or to any other
Person in the event that the Agent determines not to endeavor to obtain, or
endeavors to obtain but fails to obtain, increased Committed Sums from existing
Buyers, new Commitments from prospective new Buyers, or any combination thereof.
In connection with any increase in the Maximum Aggregate Commitment under this
paragraph, Agent may require that this Agreement be amended to effectuate such
increase. (c) If an increase in the Maximum Aggregate Commitment is achieved
pursuant to clause (b) above, then (i) the Pro Rata ownership interest in the
Purchased Loans of each Buyer shall, following funding by the new or increasing
Buyers and for the duration of the applicable Temporary Increase Period, be
appropriately adjusted following the funding of new and increasing Buyers and
application of such amounts received to the other Buyers who did not increase
their Committed Sums, (ii) each new Buyer shall execute and deliver to the Agent
a joinder to this Agreement in a form acceptable to the Agent, and if requested
by the Agent, an administrative questionnaire in a form acceptable to the Agent,
(iii) Schedule BC shall be updated and the updates executed and delivered by the
Agent to the Seller and each of the Buyers and, effective as of the date
specified on such updates, shall each automatically supersede and replace the
then-existing corresponding schedule for all purposes and (iv) such amendments,
acknowledgments, consents, instruments and other documents shall have been
executed and delivered and/or obtained by Seller and/or the Buyers providing the
applicable increase as required by the Agent, in its discretion. Section 3.
Initiation; Termination. 3.1. Seller Request; Agent Confirmation. (a) Subject to
the terms and conditions of this Agreement (including, without limitation, the
terms and conditions set forth in Section 2.1 and Section 14), the Seller may
request a Regular Transaction and the Buyers shall fund such Regular
Transaction, subject to the following: (i) Agent and Custodian shall have
received a Request/Confirmation in accordance with Section 3.2 hereof by no
later than 1:00 p.m. on the proposed Purchase Date; and (ii) Agent shall have
received a satisfactory Purchased Loan Activity Summary Report and, if requested
by Agent, an Eligible Loans Report, from the Custodian on the proposed Purchase
Date; 36 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated044.jpg]
Provided that if such items are received by the applicable parties on any
Business Day, but are not received by the times specified above, the Transaction
may be funded on the same day, at the Swing Line Buyer’s option, as a Swing Line
Transaction (subject to the conditions set forth in Section 2.5 above), or on
the next Business Day as a Regular Transaction, subject in each case to the
other terms and conditions of this Agreement. (b) Upon receiving any
Request/Confirmation for any Regular Transaction under Section 3.1 hereof, Agent
shall promptly notify each Buyer by wire, telex or telephone (confirmed by wire,
telecopy or telex). Unless such Buyer’s commitment to make purchases hereunder
shall have been suspended or terminated in accordance with this Agreement, each
such Buyer shall make available the amount of its respective Funding Share of
each requested Transaction in immediately available funds to the Agent, at the
office of the Agent specified in Section 2.5(d), no later than 4:00 p.m. on the
date of such Transaction. Any Buyer that fails to fund its Funding Share of any
Transaction shall be deemed to be a Nonfunding Buyer and a Defaulting Buyer
under the terms of this Agreement. 3.2. Request/Confirmation. Each
Request/Confirmation shall identify the Agent and the Seller and set forth: (a)
the Purchase Date applicable to the relevant Transaction; (b) for each of the
Eligible Loans to be sold, the Purchase Price; and (c) such other information
set forth on the form Request/Confirmation attached as Exhibit A hereto. Each
Request/Confirmation shall be binding on the parties, unless written notice of
objection is received by the Agent prior to the funding of any related
Transaction by any Buyer. In the event of any conflict between the terms of a
Request/Confirmation and this Agreement, this Agreement shall prevail. 3.3.
Transaction Termination; Purchase Price Decrease. (a) Automatic Termination.
Each Transaction, or applicable portion thereof, will automatically terminate on
the earlier of (i) the date or dates when the subject Purchased Loans are
purchased by Approved Investor(s) and (ii) the Termination Date. Upon any such
automatic termination, the Seller shall repurchase all applicable Purchased
Loans in accordance with Section 3.3(c). (b) Termination Upon Occurrence of
Disqualifier. If any Disqualifier occurs in respect of a Purchased Loan, (i) the
Buyers shall reconvey to the Seller or its designee the applicable Purchased
Loan, servicing released, and (ii) if and only to the extent of any Margin
Deficit that exists as determined in accordance with Section 6.1, the Seller
shall immediately pay the Repurchase Price with respect to the applicable
Purchased Loan (but only to the extent of the Margin Deficit) in immediately
available funds to the account referred to in Section 3.4. 37 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated045.jpg]
(c) How Terminations will be Effected. Termination of a Transaction (or the
applicable portion thereof) will be effected by (i) the Buyers’ reconveyance to
the Seller or its designee of applicable Purchased Loans, servicing released,
and payment of any Income in respect thereof received by the Agent and not
previously either paid to the Seller or applied as a credit to the Seller’s
Obligations, and (ii) payment of the Repurchase Price with respect to the
applicable Purchased Loans in immediately available funds to the account
referred to in Section 3.4 on the Repurchase Date, so that the Agent receives
the Repurchase Price (for Pro Rata distribution to the Buyers) in immediately
available funds on that same Business Day; provided that the portion of the
Repurchase Price attributable to accrued and unpaid Price Differential for the
Repurchased Loan shall be due on the next Price Differential payment date in
accordance with Section 5.3; provided further that all accrued and unpaid Price
Differential shall be due and payable on the Termination Date. (d) Purchase
Price Decrease. The Seller may effectuate a Purchase Price Decrease on any
Business Day by delivery to the Agent in immediately available funds of an
amount specified by the Seller as a Purchase Price Decrease on that Business
Day. No Purchased Loans shall be, or be deemed to be, repurchased in connection
with a Purchase Price Decrease. 3.4. Place for Payments of Repurchase Prices.
All Repurchase Price payments shall be paid to the Repurchase Settlement
Account. 3.5. Withdrawals from and Credits to Operating Account. If the Seller
fails for any reason to repurchase any one or more Purchased Loans on the
relevant Repurchase Date, to pay any Price Differential or fees when due or to
satisfy any Margin Call in the manner and by the time specified in Sections 3.3
and 3.4, the Agent is hereby specifically and irrevocably authorized to withdraw
funds from the Operating Account or any other account of the Seller in an amount
equal to the sum of the Repurchase Prices of all Purchased Loans that are Past
Due, plus accrued, unpaid Price Differential or fees, plus Margin Deficit (if
applicable), on that day and cause application of such funds withdrawn to the
payment of the Repurchase Prices of such Purchased Loans, Price Differential or
fees, and Margin Deficit (if applicable) in such order and manner as the Agent
may elect and, if funds in the Operating Account or any other account of the
Seller are insufficient to pay the such amounts, the Seller shall pay the amount
due hereunder on demand by wire to the Repurchase Settlement Account. 3.6.
[Reserved]. 3.7. Disbursements from Repurchase Settlement Account. Seller shall
furnish to Agent by 3:00 p.m. Eastern time on each Business Day, a Repurchase
Settlement Account Disbursement Request which details the amounts and sources of
all funds in the Repurchase Settlement Account, and requests disbursement of
such funds. With respect to any Repurchase Settlement Account Disbursement
Request furnished by Seller to Agent, if, and only if, (i) no Default has
occurred unless it has been either cured by the Seller or waived in writing by
the Agent (acting with the requisite consent of the Buyers as provided in this
Agreement), (ii) no Event of Default has occurred unless it has been either
cured by the Seller or waived in writing by the Agent (acting with the requisite
consent of the Buyers as provided in this Agreement), (iii) 38 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated046.jpg]
no Margin Deficit exists that would not be eliminated by disbursements in
accordance with such Repurchase Settlement Account Disbursement Request, and
(iv) no Default or Event of Default or Margin Deficit will result from the
making of the disbursements requested in such Repurchase Settlement Account
Disbursement Request, then Agent shall disburse the funds in the Repurchase
Settlement Account in accordance with the Repurchase Settlement Account
Disbursement Request. After the occurrence and during the continuance of an
Event of Default, Seller shall have no further right to request disbursements of
funds in the Repurchase Settlement Account, and Agent may at any time and from
time to time apply funds in the Repurchase Settlement Account to pay Seller’s
Obligations whether or not then due. 3.8. Delivery of Additional Mortgage Loans.
The Seller may from time to time deliver to the Custodian for and on behalf of
Agent Mortgage Loans that are also Eligible Loans without entering into a new
Transaction by providing to the Custodian the documents required under Section
3.1(a) with respect to such Mortgage Loans. The Seller and the Buyers agree that
such Mortgage Loans delivered pursuant to this Section 3.8 shall be treated as
Purchased Loans subject to the existing Transactions hereunder from the date of
such delivery. 3.9. Application of Purchase Price Decreases . Upon receipt by
the Agent of amounts paid or prepaid as Purchase Price Decreases (except upon
the exercise of remedies provided in Section 18) the Agent shall apply amounts
so received to outstanding Purchase Price. 3.10. Defaulting Buyers. (a)
Notwithstanding any provision of this Agreement to the contrary, if any Buyer
becomes a Defaulting Buyer, then the following provisions shall apply for so
long as such Buyer is a Defaulting Buyer: (i) The applicable fees shall cease to
accrue on the unfunded portion of the Commitment of such Defaulting Buyer
pursuant to Section 9.1; (ii) The Commitment of and the outstanding Purchase
Prices paid by such Defaulting Buyer shall not be included in determining
whether all Buyers or the Required Buyers have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
22), provided that (a) the Committed Sum of any Defaulting Buyer may not be
increased or extended without the consent of such Buyer, and (b) any amendment,
waiver, consent or other action or inaction requiring the consent of all Buyers
or each affected Buyer that by its terms affects any Defaulting Buyer more
adversely than the other affected Buyers shall require the consent of such
Defaulting Buyer; (iii) If any Swing Line Transactions shall exist at the time a
Buyer becomes a Defaulting Buyer, then the Seller shall within one Business Day
following notice by the Agent repurchase the Purchased Loans subject to such
Swing Line Transaction. (b) Notwithstanding any provision of this Agreement to
the contrary, if the Defaulting Buyer is a Nonfunding Buyer, and the Agent or
the other Buyer(s) (electively, in accordance with Section 2.1) fund or pay any
other amounts required to be paid by it 39 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated047.jpg]
hereunder which the Nonfunding Buyer failed to fund or pay (the “Unfunded
Amount”), then (i) the respective ownership interests of both (A) the Nonfunding
Buyer and (B) Agent or the Buyer (or Buyers) that funded or paid the Unfunded
Amount, shall be proportionately decreased and increased, respectively, to the
same extent as if their respective Committed Sums were changed in direct
proportion to the unreimbursed balance outstanding from time to time thereafter
of the amount so funded or paid; (ii) the Nonfunding Buyer’s share of all
subsequent distributions of Repurchase Prices and other realizations on the
Purchased Loans received shall be paid to the Agent and/or other Buyer(s) that
so funded the Unfunded Amount until the Agent and/or such other Buyer(s) have
been fully repaid the amount so funded or paid; and (iii) such adjustment shall
remain in effect until such time as the Agent and/or other Buyer(s) that funded
or paid the Unfunded Amount have been so fully repaid. (c) If no other Buyer
funds or pays any of the Unfunded Amount, then the Pro Rata ownership interests
of the Buyers in the Purchased Loans shall be changed, so that each Buyer’s Pro
Rata ownership interest in the Purchased Loans is equal to the ratio of (i) the
sum of the portions of the Purchase Prices paid by that Buyer in all Open
Transactions on that day, together with all other unreimbursed amounts paid by
that Buyer under this Agreement or the other Repurchase Documents (including,
without limitation, in respect of Swing Line Transactions and under Sections
22.10(d) hereof) as of such day to (ii) the total of the Purchase Prices paid by
all Buyers in all Open Transactions on that day, together with all other
unreimbursed amounts paid by all Buyers under this Agreement or the other
Repurchase Documents (including, without limitation, in respect of Swing Line
Transactions and under Section 22.10(d) hereof) as of such day. The Nonfunding
Buyer’s share of all subsequent distributions of any Repurchase Price, Margin
Deficit payments and other realizations on the Purchased Loans received shall be
paid to the other Buyers, pro rata among them in the ratio that the Pro Rata
ownership interest in the Purchased Loans owned by each bears to the aggregate
Pro Rata ownership interests in the Purchased Loans of all such other Buyers,
and the Buyers’ respective Pro Rata ownership interests in the Purchased Loans
shall be readjusted after each such payment, until their Pro Rata ownership
interests are restored to what they were before any Nonfunding Buyer failed to
fund or pay the Unfunded Amount. Notwithstanding any such changes in the Buyers’
Pro Rata ownership interests in any Purchased Loan due to Nonfunding Buyer’s
failure to fund or pay an Unfunded Amount, such failure to fund shall not
diminish any Buyer’s Funding Share(s) for subsequent Transactions. (d) Without
limiting the foregoing, in the event that a Buyer becomes a Nonfunding Buyer,
such Nonfunding Buyer shall have no right to receive any amounts owing to such
Nonfunding Buyer under this Agreement or the other Repurchase 40
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated048.jpg]
Documents until such Buyer ceases to be a Nonfunding Buyer, which shall occur:
(i) in the event that the Agent or any other Buyer(s) fund or pay the Unfunded
Amount (as described in Section 3.10(c)), at the time the Agent and/or such
other Buyer(s) have been fully repaid the amount so funded or paid; and (ii) in
the event that neither the Agent nor any other Buyer funds or pays any of the
Unfunded Amount (as described in Section 3.10(c), at the time the Buyers’ Pro
Rata ownership interests are restored to what they were before such Nonfunding
Buyer failed to fund or pay the Unfunded Amount. (e) For so long as such Buyer
is a Nonfunding Buyer, all of the following shall apply: (i) The amounts owing
by such Nonfunding Buyer under this Agreement and the other Repurchase Documents
shall be deducted from and set off against the amounts otherwise owing to such
Nonfunding Buyer under this Agreement and the other Repurchase Documents. (ii)
Such Nonfunding Buyer shall immediately pay to the Agent all sums of any kind
paid to or received by such Nonfunding Buyer from the Seller or otherwise with
respect to the Facility, whether pursuant to the terms of this Agreement or the
other Repurchase Documents or in connection with the realization of the security
therefor. Notwithstanding the fact that such Nonfunding Buyer may temporarily
hold such sums, such Nonfunding Buyer shall be deemed to hold the same as a
trustee and for the benefit of the Agent, it being the express intention of the
Buyers that the Agent shall distribute such sums in accordance with the terms of
this Agreement. (f) Notwithstanding anything contained herein to the contrary,
if a Buyer becomes a Defaulting Buyer hereunder, then until such Buyer ceases to
be a Defaulting Buyer, the Agent shall have the right, in its sole and absolute
discretion and at such time or times that the Agent shall determine, to apply
amounts which otherwise would be owing to such Defaulting Buyer under this
Agreement and the other Repurchase Documents to a deposit account, to be held in
such account and released as appropriate to satisfy such Defaulting Buyer’s
potential future funding obligations with respect to Transactions (including
Swing Line Transactions) under this Agreement. (g) If any Buyer becomes a
Defaulting Buyer hereunder, then the Seller may, at its sole expense and effort,
upon notice to such Buyer and the Agent, require such Buyer to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 22.17) all its interests, rights and obligations under this
Agreement to an assignee (which assignee may be another Buyer) that shall assume
such obligations, all in accordance with the procedures and conditions set forth
in Section 26.4 hereof. (h) In the event that the Agent, the Seller and the
Swing Line Buyer each agrees that a Defaulting Buyer has adequately remedied all
matters that caused such Buyer to be a Defaulting Buyer (“Redeemed Buyer”), then
the Swing Line Exposure of the other Buyers shall be readjusted to reflect the
inclusion of such Redeemed Buyer’s 41 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated049.jpg]
Commitment and on such date such Redeemed Buyer shall purchase from the other
Buyers at par a portion of the Open Transactions and take such other actions as
the Agent shall determine may be necessary in order for such Redeemed Buyer to
participate in such Open Transactions in accordance with its Pro Rata share, at
which point the Redeemed Buyer shall cease to be a Defaulting Buyer. For
purposes of this Section 3.10, “Swing Line Exposure” means, with respect to any
Buyer at any time, such Buyer’s Pro Rata share of the aggregate Purchase Prices
of all Swing Line Transactions outstanding at such time. (i) Nothing contained
in the foregoing shall be deemed to constitute a waiver by the Seller of any of
its rights or remedies (whether in equity or law) against any Buyer which fails
to fund any Transaction hereunder at the time or in the amount required to be
funded under the terms of this Agreement. Section 4. Transaction Limits and
Sublimits. 4.1. Transaction Limits. Each Transaction shall be subject to the
limitation that no purchase will be made if at the time of or after such
purchase, the Aggregate Outstanding Purchase Price exceeds or would exceed the
lesser of: (a) the Maximum Aggregate Commitment; or (b) the sum of the
following, without duplication: (i) For Purchased Loans which are Conforming
Mortgage Loans (other than Aged Mortgage Loans), the lesser of (A) the Purchase
Value all such Conforming Mortgage Loans, or (B) the Conforming Loan Sublimit,
plus (ii) For Purchased Loans which are Jumbo Mortgage Loans, the lesser of (A)
the Purchase Value of all such Jumbo Mortgage Loans, or (B) the Jumbo Loan
Sublimit, plus (iii) For Purchased Loans which are Aged Mortgage Loans, the
lesser of (A) the Purchase Value of all such Aged Mortgage Loans, or (B) the
Aged Mortgage Loan Sublimit, plus (iv) For Purchased Loans which are Second
Mortgage Loans, the lesser of (A) the Purchase Value of all such Second Mortgage
Loans, or (B) the Second Mortgage Loan Sublimit, plus (v) For Purchased Loans
which are FHA Low FICO Score Mortgage Loans (other than Aged Mortgage Loans),
the lesser of (A) the Purchase Value of all such FHA Low FICO Score Mortgage
Loans, or (B) the FHA Low FICO Score Loan Sublimit, plus (vi) For Purchased
Loans which are Discretionary Loans, the lesser of (A) the Purchase Value of all
such Discretionary Loans, or (B) the Discretionary Loan Sublimit, plus 42
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated050.jpg]
(vii) For Purchased Loans which are Non-QM Mortgage Loans, the lesser of (A) the
Purchase Value of all such Non-QM Mortgage Loans, or (B) the Non-QM Mortgage
Loan Sublimit. 4.2. Transaction Sublimits. The following sublimits shall be
applicable to the Transactions hereunder such that after giving effect to any
proposed Transaction and after giving effect to any repurchase, addition or
substitution of any Mortgage Loan hereunder, the following shall be true: (a)
The Aggregate Outstanding Purchase Price of Conforming Mortgage Loans (other
than Aged Mortgage Loans) may be as much as one hundred percent (100%) of the
Maximum Aggregate Commitment (the “Conforming Loan Sublimit”). (b) The Aggregate
Outstanding Purchase Price of all Purchased Loans that are Wet Loans shall not
exceed (x) fifty percent (50%) of the Maximum Aggregate Commitment on any of the
first five (5) and last five (5) Business Days of any month or (y) thirty-five
percent (35%) of the Maximum Aggregate Commitment on any other day (the “Wet
Loans Sublimit”). (c) The Aggregate Outstanding Purchase Price of all Purchased
Loans that are of the type listed in the first column of the following table
shall not exceed the percentage of the Maximum Aggregate Commitment or amount
listed in the second column of the table (the name of that Sublimit is set forth
in the third column). 43 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated051.jpg]
Type of Maximum Name of Sublimit Purchased Loan percentage/amount of Maximum
Aggregate Commitment FHA Low FICO 5% “FHA Low FICO Score Loan Score Mortgage
Sublimit” Loans (other than Aged Mortgage Loans) Jumbo Mortgage 30% “Jumbo Loan
Sublimit” Loans Aged Mortgage $5,000,000.00 “Aged Mortgage Loan Loans Sublimit”
Second Mortgage $5,000,000.00 “Second Mortgage Loan Loans Sublimit”
Discretionary $3,000,000.00 “Discretionary Loan Loans Sublimit” Non-QM 10%
“Non-QM Mortgage Loan Mortgage Loans Sublimit” 4.3. Compliance. Seller shall
immediately repurchase Purchased Loans necessary to comply with all of the
requirements of Section 4.1 and Section 4.2 of this Agreement. Section 5. Price
Differential. 5.1. Pricing Rate. Except as otherwise provided herein with
respect to the Default Pricing Rate, the Pricing Rate to be applied to the
Purchase Prices of Purchased Loans to determine the Price Differential in all
Open Transactions shall be the Daily Adjusting LIBOR Rate (or, if applicable
under Section 6.7, the Prime Referenced Rate). 5.2. Pricing Rate for Default
Pricing Rate Purchased Loans. Notwithstanding any contrary or inconsistent
provision of this Section 5, the Pricing Rate to be multiplied by the Purchase
Prices of all Purchased Loans shall be the Default Pricing Rate from (and
including) (a) the day immediately following the Repurchase Date for any Past
Due Purchased Loan and until (but excluding) the date on which such Past Due
Purchased Loan is repurchased by transfer to the Agent (for Pro Rata
distribution to the Buyers) of its full Repurchase Price in immediately
available funds; and (b) the date designated by the Agent to the Seller after
the occurrence and during the continuance of an Event of Default under Section
18.1. 5.3. Price Differential Payment Due Dates. Seller shall pay to Agent for
Pro Rata distribution to the Buyers and Swing Line Buyer, as applicable, on the
fifth (5th) Business Day of 44 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated052.jpg]
each month before the Termination Date, Price Differential on each Open
Transaction accrued and unpaid to the end of the preceding month, whether or not
such Transaction is still an Open Transaction on such payment due date; provided
that (a) all accrued and unpaid Price Differential on all Transactions shall be
due on the Termination Date, and (b) all Pricing Differential calculated at the
Default Pricing Rate shall be due on demand by Agent in its individual capacity
or at the direction of the Required Buyers. 5.4. Adjustments to Buyer’s Price
Differential based on Qualifying Balances A particular Buyer and the Seller may,
from time to time, agree by separate agreement to adjustments to such Buyer’s
Price Differential based on Qualifying Balances (“Price Differential Adjustment
Agreement”), provided, however, that no such adjustments shall result in a Buyer
receiving more than it would have been entitled to receive with respect to any
Transaction under the terms of this Agreement. Prior to or concurrently with the
execution of any Price Differential Adjustment Agreement, any such Buyer shall
inform the Agent of the terms of any such adjustments (such terms to be
administratively acceptable to Agent). Such Buyer shall notify Agent of any
adjustments to the Price Differential made pursuant to a Price Differential
Adjustment Agreement in accordance with this Section 5.4. The adjustments
identified in such notice shall become effective on a date determined by Agent
(but in any event shall not become effective prior to the date such notice is
received). Section 6. Margin Maintenance. 6.1. Margin Deficit. (a) If at any
time the aggregate Purchase Value of all Purchased Loans subject to all
Transactions hereunder is less than the aggregate Repurchase Price (excluding
Price Differential), minus, without duplication, cash transfers previously made
from the Seller to the Agent in response to previous Margin Calls, if any, for
all such Transactions (a “Margin Deficit”), then by notice to the Seller (a
“Margin Call”), the Agent shall require the Seller to transfer (for the account
of the Buyers) to the Agent (in the case of cash) or the Custodian (in the case
of Additional Purchased Loans, as defined below), as appropriate, either (at the
Seller’s option) cash, additional Eligible Loans reasonably acceptable to the
Agent (“Additional Purchased Loans”), or a combination of cash and Additional
Purchased Loans, so that the cash and the aggregate Purchase Value of the
Purchased Loans, including any such Additional Purchased Loans, will thereupon
at least equal the then aggregate Repurchase Price (excluding Price
Differential). (b) On any Business Day on which the Purchase Value of the
Purchased Loans subject to Transactions exceeds the then outstanding aggregate
Repurchase Price (excluding Price Differential) of all Transactions (a “Margin
Excess”), so long as no Default or Event of Default has occurred and is
continuing or will result therefrom, the Agent shall, upon receipt of a written
request from the Seller, remit cash or authorize Custodian to release Purchased
Loans, as requested by the Seller, in either case in an amount equal to the
lesser of (i) the amount requested by the Seller and (ii) such Margin Excess,
subject always to the other limitations of this Agreement. If cash is to be
remitted the Agent shall treat the receipt of the written request of the Seller
under this Section 6.1(b) as if it were a request for a Transaction. To the
extent the Agent remits 45 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated053.jpg]
cash to the Seller, such cash shall be (A) additional Purchase Price with
respect to the Transactions, and (B) subject in all respects to the provisions
and limitations of this Agreement. Each Buyer shall fund its Pro Rata share of
such additional Purchase Price as if the remission of such Margin Excess were
the initiation of a Transaction hereunder. 6.2. Margin Call Deadline. If the
Agent delivers a Margin Call to the Seller at or before 11:00 a.m. (Detroit,
Michigan time) on any Business Day, then the Seller shall transfer cash and/or
Additional Purchased Loans as provided in Section 6.1 on the same Business Day.
If the Agent delivers a Margin Call to the Seller after 11:00 a.m. (Detroit,
Michigan time) on any Business Day, then the Seller shall transfer cash and/or
Additional Purchased Loans by no later than 11:00 a.m. (Detroit, Michigan time)
on the next following Business Day. 6.3. Application of Cash. Any cash
transferred to the Agent (for Pro Rata distribution to the Buyers) pursuant to
this Section 6 shall be applied by the Buyers on receipt from the Agent which
shall occur on the date received from the Seller or the next Business Day if
received after 1:00 p.m. (Detroit, Michigan time). 6.4. Increased Cost. If any
Change in Law: (a) shall subject such Buyer (or its LIBOR Lending Office) to any
tax, duty or other charge with respect to this Agreement or any Transaction or
change the basis of taxation of payments to the Buyer in respect thereof (except
for changes in the rate of tax on the overall net income of Buyer or its LIBOR
Lending Office imposed by the jurisdiction in which Buyer's principal executive
office or LIBOR Lending Office is located); (b) shall impose, modify or deem
applicable any reserve (including, without limitation, any imposed by the Board
of Governors of the Federal Reserve System), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Buyer (or its LIBOR Lending Office), or shall impose on Buyer (or
its LIBOR Lending Office) or the foreign exchange and interbank markets any
other condition affecting this Agreement or the making or maintaining of
Transactions hereunder; or (c) shall impose on the Buyer any other condition:
and the result of any of the foregoing is to increase the cost to such Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then in any such case, the Seller shall promptly pay the Agent
(for distribution to such Buyer) such additional amount or amounts as calculated
by the Buyer in good faith as will compensate the Buyer for such increased cost
or reduced amount. A certificate of a Buyer, prepared in good faith and in
reasonable detail by such Buyer and submitted to the Seller and the Agent,
setting forth the basis for determining such additional amount or amounts
necessary to compensate such Buyer shall be conclusive and binding for all
purposes, absent manifest error. 6.5. Capital Adequacy. If any Change in Law
affects or would affect the amount of capital or liquidity required or expected
to be maintained by such Buyer (or any corporation 46 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated054.jpg]
controlling such Buyer), and such Buyer determines that the amount of such
capital is increased by or based upon the existence of any its obligations
hereunder or the maintaining of any Transactions, and such increase has the
effect of reducing the rate of return on such Buyer's (or such controlling
corporation's) capital as a consequence of such obligations or the maintaining
of such Transactions to a level below that which such Buyer (or such controlling
corporation) could have achieved but for such circumstances (taking into
consideration its policies with respect to capital adequacy), then the Seller
shall pay to such Buyer, within fifteen (15) days of the Seller’s receipt of
written notice from such Buyer demanding such compensation, additional amounts
as are sufficient to compensate such Buyer (or such controlling corporation) for
any increase in the amount of capital and reduced rate of return which Buyer
reasonably determines to be allocable to the existence of any obligations of the
Buyer hereunder or to maintaining any Transactions hereunder. A certificate of a
Buyer as to the amount of such compensation, prepared in good faith and in
reasonable detail by the Buyer and submitted to the Seller, shall be conclusive
and binding for all purposes absent manifest error. 6.6. Market Valuations for
Purchase Values. In the discretion of the Agent or Required Buyers if it or they
reasonably determine that market conditions warrant (except that the Agent shall
have no obligation to make such determination more frequently than once per
day), the Agent may (a) notify Custodian that Agent desires to re-calculate the
Purchase Values of all or a portion of the Purchased Loans using the Market
Values of such Purchased Loans, which notice shall include the Market Values
determined by Agent for such Purchased Loans, and (b) obtain from Custodian an
updated Purchased Loan Collateral Activity Summary Report taking into account
such Market Values. 6.7. Provisions Relating to Daily Adjusting LIBOR Rate. (a)
If the Agent or the Required Buyers (after consultation with the Agent) shall
determine in good faith that, (i) it is or they are unable to determine or
ascertain the Daily Adjusting LIBOR Rate, or (ii) by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars in the applicable amounts or for the relative maturities are not
being offered to Agent or such Buyers, or (iii) the Daily Adjusting LIBOR Rate
will not accurately or fairly cover or reflect the cost of making, maintaining
or funding any Transaction based upon the Daily Adjusting LIBOR Rate, then Agent
shall forthwith give notice thereof to the Seller. Thereafter, until Agent
notifies the Seller that such conditions or circumstances no longer exist, the
Prime Referenced Rate shall be the applicable Pricing Rate for all Transactions
during such period of time, and each Transaction which bears interest at or by
reference to the Daily Adjusting LIBOR Rate shall automatically be converted
into a Transaction with a Pricing Rate determined by reference to the Prime
Referenced Rate. (b) If any Change in Law shall make it unlawful or impossible
for any of the Buyers (or any of their respective LIBOR Lending Offices) to
honor its obligations hereunder to make or maintain any Transaction which bears
interest at or by reference to the Daily Adjusting LIBOR Rate, such Buyer shall
give notice thereof to the Seller and the Agent. Thereafter, until such Buyer
notifies the Seller that such conditions or circumstances no longer exist, the
Prime Referenced Rate shall be the applicable Pricing Rate for all Transactions
hereunder during such period of time, and if any of the Buyers 47
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated055.jpg]
may not lawfully continue to maintain any existing Transaction with a Pricing
Rate determined at or by reference to the Daily Adjusting LIBOR Rate, the
applicable Transaction shall immediately be converted to a Transaction with a
Pricing Rate determined by reference to the Prime Referenced Rate. For purposes
of this Section, a change in law, rule, regulation, interpretation or
administration shall include, without limitation, any change made or which
becomes effective on the basis of a law, rule, regulation, interpretation or
administration presently in force, the effective date of which change is delayed
by the terms of such law, rule, regulation, interpretation or administration.
(c) If at any time the Agent or the Required Buyers (after consultation with the
Agent) shall determine (which determination shall be conclusive absent manifest
error) that (i) the circumstances set forth in Section 6.7(a)(ii) have arisen
and such circumstances are unlikely to be temporary or (ii) the circumstances
set forth in Section 6.7(a)(ii) have not arisen but the supervisor for the
administrator of eurodollar rates or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which eurodollar rates shall no longer be used for determining
interest rates for loans, then the Agent and Seller shall endeavor to establish
an alternative to the Daily Adjusting LIBOR Rate (together with any spread
adjustment thereto) that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate (together with any spread adjustment thereto) and
such other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin unless agreed to by all Buyers in accordance with Section
22.6); provided that, if such alternate rate shall be less than seventy-five
hundredths of one percent (.75%) per annum, such rate shall be deemed to be
seventy- five hundredths of one percent (.75%) per annum for the purposes of
this Agreement. Notwithstanding anything to the contrary in Section 22.6, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Agent shall not have received,
within ten (10) Business Days of the date notice of such alternate rate is
provided to the Buyers, a written notice from the Required Buyers stating that
such Required Buyers object to such amendment. Until an alternate rate shall be
determined in accordance with this paragraph (c), the Prime Referenced Rate
shall be the applicable Pricing Rate for all Transactions. Section 7. Taxes.
7.1. Payments to be Free of Taxes; Withholding. Any and all payments by the
Seller under or in respect of this Agreement or any other Repurchase Documents
to which the Seller is a party shall be made free and clear of, and without
deduction or withholding for or on account of, any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
(including penalties, interest and additions to tax) with respect thereto,
whether now or hereafter imposed, levied, collected, withheld or assessed by any
taxation authority or other Governmental Authority (collectively, “Taxes”),
unless required by any Legal Requirement. If the Seller shall be required under
any applicable Legal Requirement to deduct or withhold any Taxes from or in
respect of any sum payable under or in respect of this 48 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated056.jpg]
Agreement or any of the other Repurchase Documents to the Agent (for the account
of the Buyers), (a) the Seller shall make all such deductions and withholdings
in respect of Taxes, (b) the Seller shall pay the full amount deducted or
withheld in respect of Taxes to the relevant taxation authority or other
Governmental Authority in accordance with any applicable Legal Requirement and
(c) the sum payable by the Seller shall be increased as may be necessary so that
after the Seller has made all required deductions and withholdings (including
deductions and withholdings applicable to additional amounts payable under this
Section 7) each Buyer receives an amount equal to the sum it would have received
had no such deductions or withholdings been made in respect of Non-excluded
Taxes. For purposes of this Agreement the term “Non- excluded Taxes” means Taxes
other than, in the case of any Person, Taxes that are imposed on its overall net
income (and franchise taxes imposed in lieu thereof) by the jurisdiction under
the laws of which such Person is organized or of its applicable lending office,
or any political subdivision thereof. 7.2. Other Taxes. In addition, the Seller
hereby agrees to pay any present or future stamp, recording, documentary,
excise, property or value-added taxes, or similar taxes, charges or levies
(including any interest or penalties arising in connection therewith) that arise
from any payment made under or in respect of this Agreement or any other
Repurchase Document or from the execution, delivery or registration of, any
performance under, or otherwise with respect to, this Agreement or any other
Repurchase Documents (collectively, “Other Taxes”). 7.3. Taxes Indemnity. The
Seller hereby agrees to indemnify the Buyers and the Agent for, and to hold each
of them harmless against, the full amount of Non-excluded Taxes and Other Taxes,
and the full amount of Taxes (other than Taxes that are imposed on its overall
net income (and franchise taxes imposed in lieu thereof) by the jurisdiction
under the laws of which such Person is organized or of its applicable lending
office, or any political subdivision thereof) of any kind imposed by any
jurisdiction on amounts payable under this Section 7 imposed on or paid by the
Buyers or the Agent and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. The indemnity
by the Seller provided for in this Section 7.3 shall apply and be made whether
or not the Non-excluded Taxes or Other Taxes for which indemnification hereunder
is sought have been correctly or legally asserted. Amounts payable by the Seller
under the indemnity set forth in this Section 7.3 shall be paid within fifteen
(15) days from the date on which the Agent or any Buyer makes written demand
therefor. 7.4. Receipt. Within thirty (30) days after the date of any payment of
Taxes, the Seller (or any Person making such payment on behalf of the Seller)
shall furnish to the Agent for each Buyer’s account a certified copy of the
original official receipt evidencing payment thereof. 49 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated057.jpg]
7.5. Non-Exempt Buyer. For purposes of this Section 7.5, the terms “United
States” and “United States person” shall have the meanings specified in Section
7701 of the Internal Revenue Code. Each Buyer (including, for avoidance of
doubt, any assignee, successor or participant) that either (x) is not
incorporated under the laws of the United States, any State thereof or the
District of Columbia or (y) whose name does not include “Incorporated”, “Inc.”,
“Corporation”, “Corp.”, “P.C.”, “insurance company” or “assurance company” (a
“Non-Exempt Buyer”) shall deliver or cause to be delivered to the Agent two
originals of each of the following properly completed and duly executed
documents: (a) in the case of a Non-Exempt Buyer that is not a United States
person, (i) a complete and executed (A) U.S. Internal Revenue Form W-8BEN with
Part II completed in which the Buyer claims the benefits of a tax treaty with
the United States providing for a zero or reduced rate of withholding (or any
successor forms thereto), including all appropriate attachments or (B) U.S.
Internal Revenue Service Form W-8ECI (or any successor forms thereto) and (ii)
if such Non-Exempt Buyer is treated as a corporation for United States federal
tax purposes, a certificate substantially in the form of Exhibit D (a
“Corporation Tax Treatment Certificate”); or (b) in the case of an individual,
(i) a complete and executed U.S. Internal Revenue Service Form W-8BEN (or any
successor forms thereto) and a Corporation Tax Treatment Certificate or (ii) a
complete and executed U.S. Internal Revenue Service Form W-9 (or any successor
forms thereto); or (c) in the case of a Non-Exempt Buyer that is organized under
the laws of the United States, any State thereof, or the District of Columbia,
(i) a complete and executed U.S. Internal Revenue Service Form W-9 (or any
successor forms thereto), including all appropriate attachments, and (ii) if
such Non-Exempt Buyer is treated as a corporation for United States federal tax
purposes, a Corporation Tax Treatment Certificate; or (d) in the case of a
Non-Exempt Buyer that (i) is not organized under the laws of the United States,
any State thereof, or the District of Columbia and (ii) is treated as a
corporation for U. S. federal income tax purposes, a complete and executed U.S.
Internal Revenue Service Form W-8BEN claiming a zero rate of withholding (or any
successor forms thereto) and a Corporation Tax Treatment Certificate; or (e) in
the case of a Non-Exempt Buyer that (i) is treated for U.S. federal income tax
purposes as a partnership or other non-corporate entity, and (ii) is not
organized under the laws of the United States, any State thereof, or the
District of Columbia, (A)(1) a complete and executed U.S. Internal Revenue
Service Form W-8IMY (or any successor forms thereto) (including all required
documents and attachments) and (2) a Corporation Tax Treatment Certificate, and
(ii) without duplication, with respect to each of its beneficial owners and the
beneficial owners of such beneficial owners looking through chains of owners to
individuals or entities that are treated as corporations for U.S. federal income
tax purposes (all such owners, “Beneficial Owners”), the documents that would be
required by this Section 7.5 with respect to each such Beneficial Owner if such
Beneficial Owner were a Buyer, provided that no such documents will be required
with respect to a Beneficial Owner to the extent the actual Buyer is determined
to be in 50 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated058.jpg]
compliance with the requirements for certification on behalf of its Beneficial
Owner as may be provided in applicable U.S. Treasury regulations, or the
requirements of this Section 7.5 are otherwise determined to be unnecessary, all
such determinations under this Section 7.5 to be made in the sole discretion of
the Seller, provided that each such Buyer shall be provided an opportunity to
establish such compliance as reasonable; or (f) in the case of a Non-Exempt
Buyer that is disregarded for U.S. federal income tax purposes, the document
that would be required by this Section 7.5 with respect to its Beneficial Owner
if such Beneficial Owner were a Buyer; or (g) in the case of a Non-Exempt Buyer
that (i) is not a United States person and (ii) is acting in the capacity as an
“intermediary” (as defined in U.S. Treasury regulations), (A)(1) a U.S. Internal
Revenue Service Form W-8IMY (or any successor form thereto) (including all
required documents and attachments) and (2) a Corporation Tax Treatment
Certificate, and (B) if the intermediary is a “non-qualified intermediary” (as
defined in U.S. Treasury regulations), from each person upon whose behalf the
“non- qualified intermediary” is acting the documents that would be required by
this Section 7.5 with respect to each such person if each such person were a
Buyer. If the forms referred to in this Section 7.5 that are provided by a Buyer
at the time such Buyer first becomes a party to this Agreement, a successor to a
Buyer or, with respect to a permitted assignment of or a grant of a
participation in the interests of a Buyer hereunder, the effective date thereof,
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be treated as Taxes other than Non-excluded
Taxes (“Excluded Taxes”) and shall not qualify as Non-Excluded Taxes unless and
until such Buyer provides the appropriate form certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate shall be considered
Excluded Taxes solely for the periods governed by such form. If, however, on the
date a Person becomes an assignee, successor or participant to this Agreement,
the Buyer transferor was entitled to indemnification or additional amounts under
this Section 7, then the Buyer assignee, successor or participant shall be
entitled to indemnification or additional amounts to the extent (and only to the
extent), that the Buyer transferor was entitled to such indemnification or
additional amounts for Non-excluded Taxes, and the Buyer assignee, successor or
participant shall be entitled to additional indemnification or additional
amounts for any other or additional Non-excluded Taxes. 7.6. If Buyer Fails to
Provide Form. For any period with respect to which a Buyer required to do so has
failed to provide the Seller with the appropriate form, certificate or other
document described in Section 7.5 (other than (a) if such failure is due to a
change in any applicable Legal Requirement, or in the interpretation or
application thereof, occurring after the date on which a form, certificate or
other document originally was required to be provided, (b) if such form,
certificate or other document otherwise is not required under Section 7.5 or (c)
if it is legally inadvisable or otherwise commercially disadvantageous for such
Buyer to deliver such form, certificate or other document), such Buyer shall not
be entitled to indemnification or additional amounts under Section 7.2 or
Section 7.3 with respect to Non-excluded Taxes imposed by the United States by
reason of such failure; provided that should a Buyer become subject to
Non-excluded Taxes because of its failure to deliver a form, certificate or
other 51 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated059.jpg]
document required hereunder, the Seller shall take such steps as such Buyer
shall reasonably request, to assist such Buyer in recovering such Non-excluded
Taxes. 7.7. Refunds. If the Agent or any Buyer, in its sole opinion, determines
that it has finally and irrevocably received or been granted a refund in respect
of any Taxes paid as to which indemnification has been paid by the Seller
pursuant to this Section, it shall promptly remit such refund, net of all
reasonable out of pocket costs and expenses, to the Seller; provided, that the
Seller agrees to promptly return any such refund to the Agent or such Buyer, as
applicable, if such person is required to repay such refund to the relevant
taxing authority. Nothing contained herein shall impose an obligation on the
Agent or any Buyer to apply for any such refund. 7.8. Survival. Without
prejudice to the survival of any other agreement of the Seller hereunder, the
agreements and obligations of the Seller contained in this Section 7 shall
survive the termination of this Agreement. Nothing contained in this Section 7
shall require the Buyer to make available any of its tax returns or any other
information that it deems to be confidential or proprietary. Section 8. Income
and Escrow Payments; Control. 8.1. Income and Escrow Payments. Notwithstanding
that the Buyers, the Agent and the Seller intend that the Transactions be sales
to the Buyers of the Purchased Loans, where a particular Transaction’s term
extends over an Income payment date on the Purchased Loans subject to that
Transaction, all payments and distributions, whether in cash or in kind, made on
or with respect to the Purchased Loans shall be paid directly to the Seller or
its designee by the relevant Customer, and the Agent (and the Buyers) shall have
no obligation to collect or apply any Income to prevent or reduce any Margin
Deficit, unless the Seller (a) arranges for such Income to be paid to the Agent
(for Pro Rata distribution to the Buyers), (b) requests that the Agent apply
such Income when received against the Seller’s Margin Deficit(s) and (c)
concurrently transfers to the Agent either (i) cash or (ii) at the Agent’s
option and with the Agent’s written approval, Additional Purchased Loans,
sufficient to eliminate such Margin Deficit. Amounts paid to the Seller by the
relevant Customer shall be deposited by the Seller into the Income Account
within two (2) Business Days of receipt by the Seller and, as to amounts so paid
to the Seller for escrow payments, into the Escrow Account. The Income Account
and the Escrow Account shall be maintained by the Seller with Comerica Bank and
shall be subject to the control of the Agent. The Income Account and Escrow
Account may be interest bearing accounts if allowed or required by applicable
law. At all times, other than during the existence of an Event of Default, the
Seller may have full use of all Income and amounts on deposit in the Income
Account, subject to the provisions of Section 8.2. 8.2. Income and Escrow
Accounts. Other than during the existence of an Event of Default and so long as
the Seller is also the Servicer, the Seller shall make payments from the Escrow
Account of all appropriate amounts payable with respect to each Purchased Loan
for taxes, insurance and other purposes for which the funds are paid into the
Escrow Account. Subject to Section 8.3, amounts on deposit in the Income Account
shall be used by the Seller to pay its fees as Servicer while it serves in such
capacity, and may be used to pay to the Agent 52 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated060.jpg]
amounts due under this Agreement for Margin Deficit or Price Differential and
for any other lawful purpose. 8.3. Income and Escrow Accounts after Default.
Upon the occurrence and during the continuation of an Event of Default, the
Seller shall have no right to direct withdrawal or application of funds in the
Income Account and the Escrow Account unless authorized to do so in writing by
the Agent. The Agent may cause all amounts on deposit in the Income Account to
be paid to it or its designee for application as provided in Section 18.4. The
Agent or its designee shall direct payments from the Escrow Account for the
purposes for which such funds are deposited into the Escrow Account and shall
comply with all Legal Requirements applicable to the operation of the Income
Account and the Escrow Account, including any Agency guidelines with respect
thereto. Section 9. Facility Fee; Agent’s Fee. 9.1. Facility Fee. The Seller
agrees to pay to the Agent (for Pro Rata distribution to the Buyers) a facility
fee (the “Facility Fee”) on the Maximum Aggregate Commitment at a rate of ten
hundredths of one percent (0.10%) per annum, computed on the actual number of
days elapsed using a year of 360 days. The Facility Fee shall be payable in
arrears within ten (10) days after the end of each calendar quarter, commencing
with the quarter ending September 30, 2020, and on the Termination Date. The
calculation by Agent of the Amount of the Facility Fee shall be conclusive and
binding absent manifest error. Such fee shall be deemed fully earned upon
receipt by Agent and shall not be refundable for any reason. 9.2. Agent’s Fees.
The Seller agrees to pay to the Agent the fees set forth in the Fee Letter.
Section 10. Security Interest; License. 10.1. Intent of the Parties. The parties
intend that all Transactions hereunder be sales and purchases (other than for
accounting and tax purposes) and not loans; nonetheless, as a security agreement
under the UCC and as a security agreement or other arrangement or other credit
enhancement related to this Agreement and transactions hereunder as provided for
in Section 101(47) (A)(v) of the Bankruptcy Code, the Seller hereby pledges to
the Agent for the benefit of the Buyers as security for the performance by the
Seller of the Obligations and hereby grants, assigns and pledges to the Agent
for the benefit of the Buyers a fully perfected first priority security interest
in all of the following, whether now owned or hereafter acquired, wherever
located (the “Collateral”): (a) Purchased Loans: All of the Purchased Loans and
all Income and proceeds from the Purchased Loans, including all of the property,
rights and other items described in the definition of “Mortgage Loan” in Section
1.2 for each such Purchased Loan and all rights to have, receive and retain the
return or refund of funds transferred from any account with the Agent to any
title company, title agent, escrow agent or other Person for the purpose of
originating or funding a Mortgage Loan that did not close (for any reason) and
that would have been a Purchased Loan if it had closed (all funds so transferred
continuously remain the 53 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated061.jpg]
property of the Agent and the Buyers until disbursed by such agent to or for the
account of the related Customer upon the closing of his or her Mortgage Loan);
(b) With respect to Purchased Loans: With respect to the Purchased Loans: (i)
all Purchased Loans Support; (ii) all of the Seller’s right, title and interest
in all Mortgaged Premises related to the Purchased Loans; (iii) all rights to
deliver Purchased Loans to investors and other purchasers and all proceeds
resulting from the disposition of Purchased Loans pursuant thereto, including
the Seller’s right and entitlement to receive the entire purchase price paid for
Purchased Loans sold; (iv) all Hedge Agreements relating to or constituting any
and all of the foregoing or relating to the Obligations, including all rights to
payment arising under such Hedge Agreements; (v) all Servicing Rights and
Servicing Records in respect of any of the Purchased Loans; and (vi) all of the
Seller’s rights now or hereafter existing in, to or under any MBS secured by,
created from or representing any interest in any of the Purchased Loans, whether
now owned or hereafter acquired by the Seller, and whether such MBS are
evidenced by book entry or certificate (the Agent’s ownership interest and
security interest in each MBS created from, based on or backed by Purchased
Loans shall automatically exist in, attach to, cover and affect all of the
Seller’s right, title and interest in that MBS when issued and its proceeds and
the Agent’s ownership interest and security interest in the Purchased Loans from
which such MBS was so created shall automatically terminate and be released when
such MBS is issued, subject to automatic reinstatement if such issuance is
voided or set aside by any court of competent jurisdiction), all right to the
payment of monies and non-cash distributions on account of any of such MBS and
all new, substituted and additional securities at any time issued with respect
thereto; (c) Related Accounts, Payment Intangibles, General Intangibles: (i) all
accounts, payment intangibles, general intangibles, documents (including
documents of title), chattel paper (including without limit electronic chattel
paper and tangible chattel paper), contract rights and proceeds, whether now or
hereafter existing (including all of the Seller’s present and future rights to
have and receive interest and other compensation, whether or not yet accrued,
earned, due or payable, and all other rights to payment), under or arising out
of or relating to any of the Purchased Loans or any of the MBS described in
Section 10.1(b)(vi) above; (ii) all instruments, documents or writings
evidencing any such accounts, payment intangibles, general intangibles,
instruments, chattel paper, contract rights or 54 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated062.jpg]
proceeds or evidencing any monetary obligation under, or security interest in,
any of the Purchased Loans, all other papers delivered to the Agent or the
Custodian, and all other rights transferred to the Agent, in respect of any of
the Purchased Loans or any of the MBS described in Section 10.1(b)(vi) above,
including, without limitation, the right to collect, have and receive all
insurance proceeds (including, but not limited to, casualty insurance, mortgage
insurance, pool insurance and title insurance proceeds) and condemnation awards
or payments in lieu of condemnation that may be or become payable in respect of
the Mortgaged Premises securing or intended to secure any Purchased Loan, and
other personal property of whatever kind relating to any of the Purchased Loans
or any of the MBS described in Section 10.1(b)(vi) above, in each case whether
now existing or hereafter arising, accruing or acquired; (iii) all security for
or claims against others in respect of any of the Purchased Loans or any of the
MBS described in Section 10.1(b)(vi) above; and (iv) all proceeds and rights to
proceeds of any sale or other disposition of any of the Purchased Loans or any
of the MBS described in Section 10.1(b)(vi) above; (d) Repurchase Settlement
Account, Operating Account, Funding Account and other accounts: the Repurchase
Settlement Account, the Operating Account, the Funding Account, the Income
Account, the Escrow Account, the Approved MBS Custodian Account and all cash and
all securities and other property from time to time on deposit in each such
account; (e) Loan Records: all Loan Records; (f) Other Rights: all rights to
have and receive any of the Purchased Loans or MBS described above, all
accessions or additions to and substitutions for any of such Purchased Loans or
MBS, together with all renewals and replacements of any of such Purchased Loans
or MBS, all other rights and interests now owned or hereafter acquired by the
Seller in, under or relating to any of such Purchased Loans or MBS or referred
to above and all proceeds of any of such Purchased Loans or MBS; (g) Other
Property in Possession of Agent: all goods, instruments (including, without
limit, promissory notes), documents (including, without limit, negotiable
instruments), policies and certificates of insurance, deposit accounts, and
money or other property which are now or later in possession of Agent, or as to
which Agent now or later controls possession by documents or otherwise; and (h)
Proceeds: all replacements, substitutions, renewals, interest, dividends,
distributions, rights of any kind, products, proceeds and rights to proceeds
with respect to any and all the foregoing. The Seller agrees to do such things
as applicable law requires to maintain the security interest of the Agent in all
of the Purchased Loans with respect to all such Transactions and all Income and
proceeds from the Purchased Loans that are the subject matter of such
Transactions and all of the other Collateral as a perfected first priority Lien
at all times. The Seller hereby authorizes the Agent to file any financing or
continuation statements under the applicable UCC to perfect or continue such
security interest in any and all applicable filing offices. The Seller 55
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated063.jpg]
shall pay all customary fees and expenses associated with perfecting such
security interest including the costs of filing financing and continuation
statements under the UCC and recording assignments of Mortgages as and when
required by the Agent in its reasonable discretion. 10.2. Remedies. If an Event
of Default shall have occurred and be continuing, the Agent shall have the
following rights and remedies (in addition to the other rights and remedies
under in this Agreement or any other Repurchase Document or applicable law): (a)
all of the rights and remedies of a secured party under the UCC (whether or not
the UCC applies to the affected Collateral) and the Agent may also, without
previous demand or notice except as specified herein or required by applicable
law, sell, lease or otherwise dispose of the Collateral, or any part thereof, in
one or more parcels at public or private sale or sales, at the Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Agent may, in its reasonable discretion, deem commercially
reasonable or otherwise as may be permitted by law; collect, receive or take
possession of the Collateral or any part thereof, and the Agent and, subject to
the terms of this Agreement, each of the Buyers shall have the right at any
public sale or sales, and, to the extent permitted by applicable law, at any
private sale or sales, to bid (which bid may be, in whole or in part, in the
form of cancellation of indebtedness) and become a purchaser of the Collateral
or any part thereof free of any right of redemption on the part of the Seller,
which right of redemption is hereby expressly waived and released by the Seller
to the extent permitted by applicable law. The Seller agrees that, in the event
that applicable law requires such notice, the Agent shall not be obligated to
give more than ten (10) days prior written notice of the time and place of any
public sale or of the time after which any private sale may take place and that
such notice shall constitute reasonable notice of such matters. The Agent shall
not be obligated to make any sale of Collateral if, in the exercise of its
reasonable discretion, it shall determine not to do so, regardless of the fact
that notice of sale of Collateral may have been given. On any sale of the
Collateral, the Agent is hereby authorized to comply with any limitation or
restriction with which compliance is necessary (based on a reasoned opinion of
the Agent’s counsel) in order to avoid any violation of applicable law or in
order to obtain any required approval of the purchaser or purchasers by any
applicable Governmental Authority. The Agent shall apply the proceeds from the
sale of the Collateral hereunder against the Obligations as set forth in Section
18.4; (b) The Agent may cause any or all of the Collateral held by it to be
transferred into the name of the Agent or the name or names of the Agent’s
nominee or nominees. (c) The Agent may exercise any and all rights and remedies
of the Seller under or in respect of the Collateral, including, without
limitation, any and all rights of the Seller to demand or otherwise require
payment of any amount under, or performance of any provision of any of the
Collateral. (d) The Agent may direct any parties liable for any payment under
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Agent or as the Agent shall direct. 56
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated064.jpg]
Section 11. Substitution. 11.1. Seller May Substitute Other Mortgage Loans with
Notice to and Approval of Agent. So long as no Event of Default has occurred and
is continuing and no Margin Deficit exists or occurs as a consequence thereof,
the Seller may request to substitute Mortgage Loans for any substantially
similar Purchased Loans by giving notice to the Agent and Custodian on or before
12:00 noon (Detroit, Michigan time) on a Business Day, and delivering to the
Custodian the Mortgage Loan Transmission File with respect to the Mortgage Loans
to be substituted and other documents required to be delivered in connection
with any new Transaction. Upon receipt of such request, and an updated Eligible
Loans Report from the Custodian that takes into account the requested
substitution of Mortgage Loans, the Agent may elect in its sole discretion, by
5:00 p.m. (Detroit, Michigan time) on the Business Day notice is received or by
5:00 p.m. (Detroit, Michigan time) on the next Business Day if notice is given
after 12:00 noon (Detroit, Michigan time), to accept such substitution. If such
substitution is accepted by the Agent, such substitution shall be made by the
Seller’s transfer to the Agent of such other Mortgage Loans on a servicing
released basis and the Agent’s transfer to the Seller of the Purchased Loans to
be replaced, and after such substitution, the substituted Mortgage Loans shall
be deemed to be Purchased Loans. If the Agent elects not to accept such
substitution, the Seller shall offer the Agent and the Buyers the right to
terminate the related Transaction. If Agent, in its sole discretion, accepts
such offer, then the Transaction shall be terminated as if a Disqualifier had
occurred with respect to such Transaction in accordance with Section 3.3(b).
11.2. Payment to Accompany Substitution. If a substitution of Mortgage Loans or
termination of a Transaction occur under this Section 11, the Seller shall be
obligated to pay to the Agent (for Pro Rata distribution to the Buyers) by the
close of the Business Day on the date of such substitution or termination, as
the case may be, an amount equal to the sum of (a) actual cost (including all
customary fees, expenses and commissions) to the Agent and the Buyers of (i)
entering into replacement Transactions; (ii) entering into or terminating hedge
transactions and/or (iii) terminating Transactions or substituting securities in
like transactions with third parties in connection with or as a result of such
substitution or termination, and (b) to the extent the Agent determines not to
enter into replacement Transactions, the loss incurred by the Agent and the
Buyers directly arising or resulting from such substitution or termination. The
foregoing amounts shall be solely determined and calculated by the Agent and the
applicable Buyers in good faith. Section 12. Payment and Transfer. 12.1.
Immediately Available Funds; Notice to Custodian. All transfers of funds
hereunder shall be in immediately available funds. All Mortgage Loans
transferred by one party hereto to any other party shall be transferred by
notice to the Custodian to the effect that the Custodian is then holding for the
benefit of the transferee the related documents and assignment forms delivered
to it under the Custody Agreement. 12.2. Payments to the Agent. Except as
otherwise specifically provided in this Agreement, all payments required by this
Agreement or the other Repurchase Documents to be made to the Agent shall be
paid to the Agent by no later than 1:00 p.m. (Detroit, Michigan time) on the day
when due (funds received after 1:00 p.m. (Detroit, Michigan time) shall be 57
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated065.jpg]
conclusively deemed to have been paid by the Seller on the next following
Business Day unless the Agent shall agree otherwise) and without set-off,
counterclaim or deduction, in lawful money of the United States of America in
immediately available funds as provided in Section 24.4, or at such other place
as the Agent shall designate from time to time. Whenever any payment to be made
under this Agreement or any of the other Repurchase Documents shall be stated to
be due on a day that is not a Business Day, the due date for that payment shall
be automatically extended to the next day that is a Business Day, and (if
applicable) Price Differential at the applicable rate (determined in accordance
with this Agreement) shall continue to accrue during the period of such
extension. 12.3. If Payment Not Made When Due. If and to the extent any payment
is not made when due under this Agreement or any of the other Repurchase
Documents, the Seller authorizes the Agent and each Buyer (for the Pro Rata
account and benefit of all of the Buyers) then or at any time thereafter to
charge any amounts so due and unpaid against any or all of the Seller’s accounts
with the Agent or any of the Buyers; provided that such right to charge the
Seller’s accounts shall not apply to any escrow, trust or other deposit accounts
designated as being held by the Seller on behalf of third party owners of the
escrowed funds other than Affiliates of the Seller. The Agent and each Buyer
agrees to use reasonable efforts to promptly advise the Seller of any charge
made pursuant to this Section 12.3, but the failure to do so will not affect the
validity or collectability of such charge. Neither the Agent nor any Buyer shall
have any obligation to charge any Seller account, merely the right to do so.
12.4. Payments Valid and Effective. Each payment received by the Agent in
accordance with this Agreement is valid and effective to satisfy and discharge
the Seller’s liability under the Repurchase Documents to the extent of the
payment. 12.5. Pro Rata Distribution of Payments. The Agent shall distribute all
payments of Repurchase Price (whether voluntary or involuntary and from whatever
source) received to the Buyers Pro Rata with their respective ownership
interests in the Purchased Loans on the next Swing Line Refunding Due Date. The
distribution from the Agent to each Buyer shall be made by the Agent’s
initiating a federal funds wire transfer by 3:00 p.m. (Detroit, Michigan time)
on such Swing Line Refunding Due Date, in immediately available funds directly
to such Buyer or to such account at another financial institution as is
designated from time to time by such Buyer in writing. Section 13. Segregation
of Documents Relating to Purchased Loans. All documents relating to Purchased
Loans in the possession of the Seller or its designee (including its agent, or
any subservicer) shall be segregated from other documents and securities in its
or its designee’s possession and shall be identified as being owned by the
Buyers and held by the Agent on behalf of the Buyers (which shall be referenced
in the relevant books and records as “Comerica Bank, Agent”) and subject to this
Agreement. Segregation may be accomplished by appropriate identification of
ownership on the books and records of the holder of such documents, including
MERS, a documents custodian, a financial or securities intermediary, or a
clearing corporation. All of the Seller’s interest in the Purchased Loans shall
pass to the Buyers on the Purchase Date and nothing in this Agreement shall
preclude the Agent and the Buyers, in each case with the Buyers’ consent, from
engaging with others in repurchase 58 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated066.jpg]
transactions with the Purchased Loans or otherwise selling, transferring,
pledging, or hypothecating the Purchased Loans, but no such transaction shall
relieve the Buyers of their obligations to transfer Purchased Loans to the
Seller pursuant to Section 2.6 or 18, or of the Agent’s obligation to credit or
pay Income to, or apply Income to the obligations of, the Seller pursuant to
Section 8. Section 14. Conditions Precedent. 14.1. Initial Purchase. The
obligations of the Buyers (and the Agent on the Buyers’ behalf) to make the
initial purchase under this Agreement are subject to the Seller’s fulfillment of
the following conditions precedent: (a) the Agent shall have received (or be
satisfied that it will receive by such deadline as the Agent shall specify) the
following, all of which must be satisfactory in form and content to the Agent:
(i) this Agreement duly executed by the parties; (ii) a UCC financing statement
with respect to the Collateral; (iii) a current UCC search report of a UCC
filings search in the office of the Secretary of State of the State of Delaware;
(iv) (A) the completed Beneficial Ownership Certification from the Seller and
(B) all other documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including USA Patriot Act, and a properly completed and
signed IRS Form W-8 or W-9, as applicable, for the Seller and any Person who
provides guaranty or collateral support for all or any of the Obligations; (v) a
copy of the member resolution (or equivalent thereof) of the Seller authorizing
the execution, delivery and performance of the Repurchase Documents, certified
as of the date of this Agreement by a Responsible Officer of the Seller; (vi) an
incumbency certificate showing the names and titles and bearing the signatures
of the Responsible Officer(s) of the Seller authorized to execute the Repurchase
Documents, certified as of the date of this Agreement by a Responsible Officer
of Seller; (vii) a copy of the Operating Agreement of the Seller, certified as
of the date of this Agreement by the Secretary or an Assistant Secretary of the
Seller; (viii) a copy of the Articles of Organization of the Seller with all
amendments thereto, certified by the appropriate governmental official of the
jurisdiction of its incorporation as of a date acceptable to the Agent in its
sole discretion; 59 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated067.jpg]
(ix) a certificate of good standing (or the equivalent thereof) for the Seller
in the jurisdiction of its incorporation, certified by the appropriate
governmental officials as of a date acceptable to the Agent in its sole
discretion; (x) evidence reasonably satisfactory to the Agent (i) as to the due
filing and recording in all appropriate offices of all financing statements,
(ii) if there are any Purchased Loans that require the Buyers’ interest to be
noted by book entry, that such book entry has been duly made and (iii) if there
is any “investment property” under the UCC of the State of Michigan or other
applicable law, that such instruments as are necessary to give the Agent
“control” of such investment property have been duly executed by the Seller and
the relevant securities intermediary; (xi) copies of an errors and omissions
insurance policy or mortgage impairment insurance policy and blanket bond
coverage policy, or certificates in lieu of policies, providing such insurance
coverage as is customary for members of the Seller’s industry; and (xii) payment
to the Agent or the Custodian, as applicable, of the Facility Fee, the Agent’s
Fee, the Custodian’s Fee and all other fees and expenses (including the
disbursements and reasonable fees of the Agent’s attorneys) of the Agent and the
Buyers payable by the Seller pursuant to Section 9 accrued and billed for to the
date of the Seller’s execution and delivery of this Agreement. (b) Except with
respect to (i) any mortgage warehouse loans from or repurchase transactions with
Parent permitted pursuant to Section 17.2(c) and (ii) obligations to remit loan
proceeds to Parent or its Affiliates arising out of a sale of homes by Parent or
such Affiliate financed by the Seller, all members and managers of the Seller
and all Affiliates of the Seller, to whom or which the Seller is indebted as of
the date of this Agreement in excess of One Million Dollars ($1,000,000), either
for borrowed money or for any other obligation, excluding salary, bonus or other
compensation obligations, shall have caused such Debt to be Qualified
Subordinated Debt, by executing and causing to be delivered to the Agent a
Subordination Agreement and taking all other steps, if any, required to cause
such Debt to be Qualified Subordinated Debt, and a Responsible Officer of the
Seller shall have certified each such Subordination Agreement executed to
satisfy the requirements of this Section 14.1(b) to be true, complete and in
full force and effect as of the date of the initial purchase. 14.2. Each
Purchase. The obligations of the Buyers (and the Agent on the Buyers’ behalf) to
make any purchase (including the initial purchase) under this Agreement are also
subject to the satisfaction, as of each Purchase Date, of the following
additional conditions precedent: (a) The Seller shall have delivered to the
Agent and the Custodian the related Mortgage Loan Transmission Files for the new
Mortgage Loans to be purchased. 60 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated068.jpg]
(b) Unless the requested Transaction is for the purchase of only Wet Loans, the
Custodian shall have issued its Exception Report relating to the Purchased Loans
then owned by the Buyers. (c) The representations and warranties of the Seller
contained in this Agreement and the other Repurchase Documents shall be true and
correct in all material respects as if made on and as of each Purchase Date
unless specifically stated to relate to an earlier date. (d) The Seller shall
have performed all agreements to be performed by it under this Agreement, the
Custody Agreement and all other Repurchase Documents, as well as under all
Investor Commitments that the Seller has represented to the Agent and the Buyers
cover any of the Purchased Loans, and after the requested Transaction shall have
been executed, no Default or Event of Default has occurred and is continuing
that has not been waived by the Buyers or the Required Buyers, as applicable,
nor will any default exist under any such Investor Commitments. (e) The Seller
shall not have incurred any liabilities (whether or not in the ordinary course
of business) that adversely and materially affect any of the Central Elements in
respect of the Seller or any of its Subsidiaries since the dates of the Seller’s
Financial Statements most recently theretofore delivered to the Buyers. (f) The
Seller shall have paid the Agent’s Fee then due and payable in accordance with
Section 9.2. (g) Prior to the execution of the requested Transaction, no Default
or Event of Default shall have occurred and be continuing, or will occur after
giving effect to such Transaction, that has not been waived by the Buyers or the
Required Buyers, as applicable. (h) The requested Transaction will not result in
the violation of any applicable Legal Requirement. (i) The Agent and each Buyer
shall have received such other documents, if any, as shall be specified by the
Agent or any Buyer. (j) No Margin Deficit exists or will exist after giving
effect to such Transaction. (k) The Termination Date shall not have occurred.
(l) After giving effect to such Transaction, none of the sublimits set forth in
Section 4.2 shall be exceeded. 61 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated069.jpg]
Section 15. Representations, Warranties and Covenants. 15.1. Buyers, Agent and
Seller Representations. The Buyers, the Agent and the Seller each represents and
warrants, and shall on and as of the Purchase Date of any Transaction be deemed
to represent and warrant, to the others that: (a) it is duly authorized to
execute and deliver this Agreement, to enter into the Transactions and to
perform its obligations hereunder and has taken all necessary action to
authorize such execution, delivery and performance; (b) it will engage in such
Transactions as principal (or, in the case of the Agent, and in respect of any
other party if agreed in writing in advance of any Transaction by the other
parties hereto, as agent for a disclosed principal); (c) the person signing this
Agreement on its behalf is duly authorized to do so on its behalf (or on behalf
of any such disclosed principal); (d) it has obtained all authorizations of any
governmental body required in connection with this Agreement and the
Transactions and such authorizations are in full force and effect; and (e) the
execution, delivery and performance of this Agreement and the Transactions
hereunder will not violate any law, ordinance, charter, by-law or rule
applicable to it or any agreement by which it is bound or by which any of its
assets are affected. 15.2. Additional Seller Representations. With regard to:
(i) Purchased Loans, on and as of the Purchase Date of any Transaction; (ii)
Eligible Loans substituted pursuant to Section 11, on and as of the date of
their substitution; and (iii) Additional Purchased Loans submitted pursuant to
Section 6.1, on and as of the date of their transfer to the Custodian, the
Seller hereby represents and warrants to the Buyers and the Agent as follows:
(a) Documents Genuine. The documents delivered or disclosed by the Seller to the
Agent or the Buyers pursuant to this Agreement or the Custody Agreement are
either original documents or genuine and true copies thereof. (b) No Securities
to be Acquired with Purchased Loan Sale Proceeds. None of the Purchase Price for
any Eligible Loan will be used either directly or indirectly to acquire any
security, as that term is defined in Regulation T, and the Seller has not taken
any action that might cause any Transaction to violate Regulation of T,
Regulation U or Regulation X. 62 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated070.jpg]
(c) Organization; Good Standing; Subsidiaries. The Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, and each of the Seller’s Subsidiaries is a corporation or
limited liability company duly formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization. The
Seller has furnished to the Agent a true and complete copy of its Organizational
Documents as in effect as of the date of this Agreement, including all
amendments thereto, and agrees to furnish to the Agent a true and complete copy
of any amendment adopted after the Effective Date promptly after it is adopted.
The Seller and its Subsidiaries each has the requisite limited liability company
or corporate power and authority to own its properties and to carry on its
business as currently conducted and each is duly qualified to do business as a
foreign corporation or a limited liability company and in good standing in each
jurisdiction in which the ownership of its property or the transaction of its
business makes such qualification necessary, except in jurisdictions, if any,
where a failure to be qualified, licensed or in good standing could not
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller. The Seller does not have any Subsidiaries as
of the Effective Date except as set forth on Exhibit C or as have been disclosed
by the Seller to the Agent in writing after the Effective Date. Exhibit C states
the name of each such Subsidiary as of the Effective Date, place of
organization, each state in which it is qualified as a foreign entity and the
percentage ownership of the capital stock or other indicia of equity of each
such Subsidiary by the Seller. (d) Authorization and Enforceability. The Seller
has the requisite limited liability company power and authority to execute,
deliver and perform this Agreement, the Custody Agreement and all other
Repurchase Documents to which it is a party or in which it joins or has joined.
The execution, delivery and performance by the Seller of this Agreement, the
Custody Agreement and all other Repurchase Documents to which it is a party have
each been duly and validly authorized by all necessary limited liability company
action on the part of the Seller (none of which has been modified or rescinded,
and all of which are in full force and effect) and do not and will not (i)
conflict with or violate any Legal Requirement, (ii) conflict with or violate
the Organizational Documents of the Seller, (iii) conflict with or result in a
breach of or constitute a default under any agreement, instrument or indenture
binding on the Seller or (iv) require any consent under any such agreement,
instrument or indenture, where the conflict, violation, breach, default or
nonconsent could reasonably be expected to have a material adverse effect on any
of the Central Elements in respect of the Seller, or result in the creation of
any Lien upon any property or assets of the Seller, or result in or permit the
acceleration of any debt of the Seller pursuant to any agreement, instrument or
indenture to which the Seller is a party or by which the Seller or its property
may be bound or affected. This Agreement, the Custody Agreement and all other
Repurchase Documents constitute the legal, valid, and binding obligations of the
Seller enforceable in accordance with their respective terms, except as limited
by bankruptcy, insolvency or other such laws affecting the enforcement of
creditors’ rights generally, and subject to the general principles of equity.
(e) Approvals. Neither the execution and delivery of this Agreement, the Custody
Agreement and all other Repurchase Documents nor the performance of the 63
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated071.jpg]
Seller’s obligations under such Repurchase Documents requires any license,
consent, approval or other action of any state or federal agency or governmental
or regulatory authority other than (i) those that have been obtained or will be
obtained by the time required and that remain in full force and effect, (ii)
those for which the Seller’s failure to obtain them could not reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller and (iii) the filing of any financing statements. (f)
Financial Condition. The Consolidated balance sheet of the Seller (and, to the
extent applicable, the Seller’s Consolidated Subsidiaries) and the related
statements of income, changes in stockholders’ equity, cash flows and Mortgage
Loan production (“Financial Statements”) for the fiscal year ended on the
Statement Date (the “Statement Date Financial Statements”), heretofore furnished
to the Agent and the Buyers, fairly present the financial condition of the
Seller (and the Seller’s Consolidated Subsidiaries) as of the Statement Date and
the results of their operations for the fiscal period ended on the Statement
Date. On the Statement Date, the Seller did not have either any known material
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
other than the contingent liabilities (if any) set forth on Schedule 15.2(f) and
contingent liability on endorsements of negotiable instruments for deposit or
collection in the ordinary course of business, or any known material liabilities
for sales, long-term leases or unusual forward or long-term commitments, which
are not disclosed by the Statement Date Financial Statements or reserved against
in them or that have not been otherwise disclosed to the Buyers in writing. Each
of the Seller and each of its Subsidiaries is Solvent, and since the Statement
Date, (i) there has been no material adverse change in any of the Central
Elements in respect of the Seller, nor is the Seller aware of any state of facts
which (with or without notice, the lapse of time or both) would or could
reasonably be expected to result in any such material adverse change, and (ii)
there have been no unrealized or anticipated losses from any loans, advances or
other commitments of the Seller that have resulted in a material adverse change
in the Central Elements in respect of the Seller, except for the material
adverse changes and losses (if any) that are summarized in Schedule 15.2(f). (g)
Litigation. Except as disclosed on Schedule 15.2(g) or except as disclosed in
the Statement Date Financial Statements or the most recent Financial Statements
furnished to the Agent and the Buyers (whichever is more current), there are no
actions, claims, suits or proceedings pending, or to the knowledge of the
Seller, threatened in writing against the Seller or any of its Subsidiaries in
any court, before any other Governmental Authority or before any arbitrator or
in any other dispute resolution forum that could reasonably be expected to
result in a material adverse effect on any of the Central Elements in respect of
the Seller. (h) Licensing. The Seller and any subservicer of its Mortgage Loans
are duly registered as mortgage lenders, bankers or servicers in each state in
which Mortgage Loans have been or are from time to time originated, to the
extent such registration is required by any applicable Legal Requirement, except
where the failure to register could not reasonably be expected to result in a
material adverse effect on any of the Central Elements in respect of the Seller
or such subservicer. 64 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated072.jpg]
(i) Compliance with Applicable Laws. Neither the Seller nor any of its
Subsidiaries is in violation of any Legal Requirement, or any judgment, award,
rule, regulation, order, decree, writ or injunction of any court, other
Governmental Authority or public regulatory body that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller. (j) Regulation U. The Seller is not engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and no part of the proceeds
of any Transactions directly or indirectly made available to or received by the
Seller or for its account will be used, directly or indirectly, for the purpose
of purchasing or carrying any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any debt that was originally incurred to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or that would constitute this transaction a “purpose
credit” within the meaning of Regulation U, as now or hereafter in effect. (k)
Investment Company Act. The Seller is not required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. (l) Payment of Taxes. All material tax returns required to be filed
by the Seller and each Subsidiary in any jurisdiction have been filed or
extended and all taxes, assessments, fees and other governmental charges upon
the Seller and each Subsidiary or upon any of its properties, income or
franchises shown to be due thereon have been paid prior to the time that such
taxes could give rise to a Lien thereon, unless protested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been established on the books of the Seller or such Subsidiary.
Neither the Seller nor any Subsidiary has any knowledge of any proposed tax
assessment against the Seller or any Subsidiary. (m) Agreements. Neither the
Seller nor any of its Subsidiaries is a party to any agreement, instrument or
indenture or subject to any restriction, in each case materially and adversely
affecting any of the Central Elements in respect of the Seller except as
disclosed in (i) the Statement Date Financial Statements, or (ii) Schedule
15.2(f). Neither the Seller nor any Subsidiary is in default in the performance,
observance or fulfillment of any of its obligations, covenants or conditions
contained in any agreement, instrument or indenture that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller. No holder of the Seller’s or any such Subsidiary’s debt
or other obligations has given written notice of any default that could
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller. No liquidation or dissolution of the Seller
is pending or, to the Seller’s knowledge, threatened and no liquidation or
dissolution of any Subsidiary is pending or threatened that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller. No receivership, insolvency, bankruptcy, reorganization
or other similar proceedings relative to the Seller or any of its properties is
pending, or to the Seller’s knowledge, threatened. No receivership, 65
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated073.jpg]
insolvency, bankruptcy, reorganization or other similar proceedings relative to
any Subsidiary of the Seller or any of its properties is pending, or to the
Seller’s knowledge, threatened that could reasonably be expected to have a
material adverse effect on any of the Central Elements in respect of the Seller.
(n) Title to Properties. The Seller and each of its Subsidiaries has good,
valid, insurable (in the case of real property) and marketable title to all of
its material Properties and assets (whether real or personal, tangible or
intangible) that are reflected on or referred to in the Statement Date Financial
Statements or in the more current Financial Statements (if any) most recently
furnished to the Buyer after the Effective Date, except for such properties and
assets as have been disposed of since the date of such current Financial
Statements either in the ordinary course of business or because they were no
longer used or useful in the conduct of its business, and all such Properties
and assets are free and clear of all Liens except for (i) the lien of current
(nondelinquent) real and personal property taxes and assessments, (ii)
covenants, conditions and restrictions, rights of way, easements and other
matters to which like properties are commonly subject that do not materially
interfere with the use of the property as it is currently being used and (iii)
such other Liens, if any, that are permitted pursuant to Section 17.8. (o) The
Seller’s Address. The Seller’s chief executive office and principal place of
business are at 7390 South Iola, Englewood, CO 80112, or at such other address
as shall have been set forth in a written notice to the Agent given subsequent
to the Effective Date and at least ten (10) Business Days before such notice’s
effective date. (p) ERISA. The Seller does not maintain any ERISA Plans and
shall not adopt or agree to maintain or contribute to an ERISA Plan. The Seller
shall promptly notify the Agent and each Buyer in writing in the event an ERISA
Affiliate adopts an ERISA Plan. The Seller is not an employer under any
Multiemployer Plan or any other Plan subject to Title IV of ERISA. (q)
Commissions. Neither the Seller nor any of its Affiliates have dealt with any
broker, investment banker, agent or other person, except for the Agent and the
Buyers, who may be entitled to any commissions or compensation in connection
with the sale of Purchased Loans pursuant to this Agreement. (r) Full
Disclosure. All information previously furnished by the Seller and its
Subsidiaries to the Agent in connection with the Repurchase Documents was and
all information furnished in the future by the Seller and its Subsidiaries to
the Agent or the Buyers will be true and accurate in all material respects or
based on reasonable estimates on the date the information is stated or
certified. To the best knowledge of the Seller, neither the financial statements
referred to in Section 15.2(f), nor any Request/Confirmation, officer’s
certificate or any other report or statement delivered by the Seller and its
Subsidiaries to the Agent in connection with this Agreement, contains any untrue
statement of material fact. (s) Corporate Documents and Corporate Existence. As
to the Seller and each Subsidiary of Seller, (i) it is an organization as
described on Schedule 15.2(s) hereto and 66 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated074.jpg]
has provided the Agent and the Buyers with complete and correct copies of its
articles of organization, operating agreements, and all other applicable charter
and other organizational documents, and, if applicable, a good standing
certificate and (ii) as of the Effective Date, its correct legal name, business
address, type of organization and jurisdiction of organization, tax
identification number and other relevant identification numbers are set forth on
Schedule 15.2(s) hereto. The Agent and the Buyers acknowledge that the Seller
intends to dissolve and liquidate its wholly-owned subsidiary, Joliet Mortgage
Reinsurance Corporation, and hereby consent to such actions. (t) Beneficial
Ownership. As of the Effective Date, to the best knowledge of the Seller, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to Agent or any Buyer in connection with this
Agreement is true and correct in all respects. 15.3. Special Representations
Relating to the Purchased Loans. The representations and warranties concerning
each Purchased Loan, as set forth on Schedule 15.3 hereto, are incorporated
herein. 15.4. Representations and Warranties Relating to Specific Transactions.
At the time each Request/Confirmation is provided to the Agent, the Buyers
and/or the Custodian, the following are true with respect to each of the
Mortgage Loans listed on the Mortgage Loan Transmission Files attached to such
Request/Confirmation or submitted in connection with such Request/Confirmation:
(a) the Basic Papers have been or will be executed and delivered by all
appropriate Persons; (b) the Seller is electronically communicating to the
Custodian a complete Mortgage Loan Transmission File, and the information stated
for such Mortgage Loan in such standard Mortgage Loan Transmission File is
correct and complete in accordance with the Record Layout; (c) such Mortgage
Loan has been, or will be concurrent with funding of the Purchase Price for such
Mortgage Loan, originated, closed, funded and (if applicable) negotiated and
assigned to the Seller; (d) for each such Mortgage Loan being offered as a Dry
Loan, the Basic Papers are being concurrently delivered to the Custodian; (e)
for each Mortgage Loan being offered as a Wet Loan, the complete File for such
Mortgage Loan, including all Basic Papers and all Supplemental Papers, is or
will be in the possession of either that Mortgage Loan’s closer, or the Seller,
its Basic Papers are in the process of being delivered to the Custodian and such
Basic Papers will be delivered to the Custodian on or before seven (7) Business
Days after the Purchase Date specified above and without limitation of the
foregoing, the Seller will promptly deliver (or cause to be delivered) to the
Custodian either the original recordation receipts or the original recorded
Mortgage or Mortgage Assignment included in the Purchased Loans showing the
recordation data thereon; 67 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated075.jpg]
(f) no Default or Event of Default has occurred and is continuing and there has
been no material adverse change in any of the Central Elements in respect of the
Seller since the date of the Seller’s most recent annual audited Financial
Statements that have been delivered to the Agent and the Buyers; (g) all items
that the Seller is required to furnish to the Buyers, the Agent or the Custodian
in connection with the requested Transaction and otherwise have been delivered,
or will be delivered before the Purchase Date specified in the applicable
Request/Confirmation, in all respects as required by this Agreement and the
other Repurchase Documents. All documentation described or referred to in the
Mortgage Loan Transmission File submitted to the Agent in connection with the
applicable Request/Confirmation conforms in all respects with all applicable
requirements of this Agreement and the other Repurchase Documents; and (h) none
of the Purchased Loans (including, but not limited to, the Purchased Loans
identified in the applicable Request/Confirmation) has been sold to any Person
other than the Buyers (except for Purchased Loans previously sold to the Parent
under the Parent Repurchase Agreement, provided that the Parent Custodian has
released all Liens and other right, title and interest in and to said Purchased
Loans in connection with such Repurchase), is pledged to any Person other than
the Agent, for the benefit of itself and the Buyers, or supports any borrowing
or repurchase agreement funding other than purchases under this Agreement. 15.5.
Survival. All representations and warranties by the Seller shall survive
delivery of the Repurchase Documents and the sales of the Purchased Loans, and
any investigation at any time made by or on behalf of the Buyers or the Agent
shall not diminish any Buyer’s or the Agent’s right to rely on them. Section 16.
Affirmative Covenants. The Seller agrees that, until all of Seller’s Obligations
(other than contingent reimbursement and indemnification obligations as to which
no claim has been asserted) have been paid or performed in full, all Purchased
Loans have been repurchased and the Agent and the Buyers have no further
Commitments or other obligations under this Agreement or the other Repurchase
Documents: 16.1. Office of Foreign Assets Control and USA Patriot Act. (a) The
Seller will not knowingly directly or indirectly use any of the proceeds from
the sale of the Purchased Loans, or lend, contribute or otherwise make available
any such proceeds to any subsidiary, joint venture partner or other person or
entity, for the purpose of financing the activities of any person or entity that
is subject to sanctions under any program administered by the Office of Foreign
Assets Control of the United States Department of the Treasury, including those
implemented by regulations codified in Subtitle B, Chapter V, of Title 31, Code
of Federal Regulations. (b) The Seller will not (i) be or become subject at any
time to any law, regulation or list of any government agency (including the U.S.
Office of Foreign Asset 68 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated076.jpg]
Control list) that prohibits or limits the Buyers or the Agent from entering
into any Transaction with the Seller or from otherwise conducting business with
the Seller, or (ii) fail to provide documentary and other evidence of the
Seller’s identity as may be requested by the Agent or any Buyer at any time to
enable the Agent and the Buyers to verify the Seller’s identity or to comply
with any applicable law or regulation, including Section 326 of the USA Patriot
Act of 2001, 31 U.S.C. Section 5318. 16.2. Financial Statements. The Seller will
deliver to the Agent, and Agent shall promptly after receipt thereof make
available to Buyers by electronic communication (including email and Internet or
intranet websites) pursuant to procedures determined by Agent: (a) As soon as
available and in any event within thirty (30) days after the end of each month
(including each quarter end month), other than each year end month, and within
forty-five (45) days after the end of each year end month, Financial Statements
for the Seller and its Subsidiaries for the month just ended, all in reasonable
detail, and certified by a Responsible Officer of the Seller that such Financial
Statements were prepared in accordance with GAAP and present fairly in all
material respects the Seller’s and its Consolidated Subsidiaries’ financial
condition as of the date thereof and the results of their operations for the
period covered, subject, however, to normal year-end audit adjustments and the
omission of notes and schedules to the Financial Statements. (b) As soon as
available and in any event within one hundred (120) days after the close of each
of the Seller’s fiscal years, audited Consolidated Financial Statements for the
Seller and its Consolidated Subsidiaries, for such year, and the related balance
sheet as at the end of such year (setting forth in comparative form the
corresponding figures as of the end of and for the preceding fiscal year), all
in reasonable detail, prepared in accordance with GAAP and with all notes, and
accompanied by: (i) a report and unqualified opinion of a firm of independent
certified public accountants of recognized standing selected by the Seller and
reasonably acceptable to the Agent (as of the Effective Date, Ernst & Young is
acceptable to the Agent), stating that such accountants have audited such
Financial Statements in accordance with generally accepted auditing standards
and that, in their opinion, such Financial Statements present fairly, in all
material respects, the Consolidated financial condition of the Seller and its
Consolidated Subsidiaries, as of the date thereof and the Consolidated results
of its operations and cash flows for the periods covered thereby in conformity
with GAAP; and (ii) a certificate signed by a Responsible Officer of the Seller
stating that said Financial Statements fairly present the Consolidated financial
condition and results of operations (for the Seller and its Consolidated
Subsidiaries) as at the end of, and for, such year. The Seller also agrees to
provide to the Agent and the Buyers such other information related to such
annual reports or concerning the Seller’s finances or operations as the Agent or
any Buyer may from time to time reasonably request. 69 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated077.jpg]
(c) Responsible Officer’s Certificate. Together with each of the monthly and
annual Financial Statements required by Sections 16.2(a) , and (b) above, a
certificate of a Responsible Officer of Seller in the form of Exhibit B, among
other things, (i) setting forth in reasonable detail all calculations necessary
to show whether the Seller is in compliance with the requirements of Sections
16.18 of this Agreement or, if the Seller is not in compliance, showing the
extent of noncompliance and specifying the period of noncompliance and what
actions the Seller proposes to take with respect thereto and (ii) stating that
the terms of this Agreement have been reviewed by such Responsible Officer or
under his or her supervision, and that he or she has made or caused to be made
under his or her supervision, a review in reasonable detail of the transactions
and the condition of the Seller during the accounting period covered by such
Financial Statements and that such review does not disclose the existence during
or at the end of such accounting period and that such Responsible Officer does
not have knowledge of the existence as of the date of the Officer’s Certificate
of any Event of Default or Default or, if any Event of Default or Default
existed or exists, specifying the nature and period of its existence and what
action the Seller has taken, is taking and proposes to take with respect to it.
16.3. Financial Statements Will Be Accurate. The Seller agrees that all
Financial Statements and reports of auditors furnished to the Agent and the
Buyers will be prepared in accordance with GAAP, applied on a basis consistent
with that applied in preparing the Statement Date Financial Statements as at the
date thereof and for the period then ended, subject, however for Financial
Statements other than year-end statements to year-end audit adjustments and the
omission of footnotes and schedules. 16.4. Other Reports. The Seller will
promptly furnish to the Agent from time to time information regarding the
business and affairs of the Seller (and, upon the written request of any Buyer,
such information reasonably requested by such Buyer), including the following
and such other information as the Agent may from time to time reasonably request
(each report required must be signed by a Responsible Officer of the Seller, and
the Agent and the Buyers will have no responsibility to verify or track any of
the items referenced or conclusions stated in such reports or to verify the
authority of its signer): (a) [Reserved]. (b) Such reports by the Seller in
respect of the Purchased Loans, in such detail and at such times as the Agent or
any Buyer in its reasonable discretion may request at any time or from time to
time. (c) Within thirty (30) days after request by the Agent, but no sooner than
ninety (90) days after the beginning of each fiscal year of the Seller,
projected financial information for such fiscal year consisting of income
statements and loan production estimates for each month in such fiscal year and
a projected balance sheet of the Seller as at the end of each month, together
with supporting assumptions, all in reasonable detail and reasonably
satisfactory in scope to the Agent. 70 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated078.jpg]
(d) Promptly provide Agent and the Buyers with any information and documentation
reasonably requested by the Agent or any Buyer for purposes of compliance with
applicable “know your customer” anti-money laundering rules and regulations,
including under the USA Patriot Act and any the Beneficial Ownership Regulation.
(e) As soon as available and in any event within thirty (30) days after the end
of each month, other than each year end month, and within forty-five (45) days
after the end of each year end month, a monthly report detailing compliance with
the transaction limits and transaction sublimits set forth in Section 4.1 and
Section 4.2, in form and detail reasonably satisfactory to Agent. (f) Within 15
days after request by the Agent, a copy of each agency audit, including audits
of HUD, any Agency and any other Approved Investors, and copies of Seller’s
responses within 15 days of filing or submission. (g) As soon as available and
in any event within thirty (30) days after and as of the end of each calendar
quarter, other than each year end month, and within forty-five (45) days after
the end of each year end month, commencing with the quarter ending June 30,
2020, a repurchase, settlement and indemnification report in the form attached
as Exhibit F; (h) As soon as available, and in any event within thirty (30) days
after and as of the end of each month, other than each year end month, and
within forty-five (45) days after the end of each year end month, a secondary
marketing report (including a monthly pipeline position report) in form and
detail reasonably satisfactory to Agent; (i) as soon as available, and in any
event within thirty (30) days after and as of the end of each month, other than
each year end month, and within forty-five (45) days after the end of each year
end month, a loan production report in form and detail reasonably satisfactory
to Agent. 16.5. Maintain Existence and Statuses; Conduct of Business. The Seller
agrees to preserve and maintain its existence in good standing and all of its
rights, privileges, licenses and franchises necessary or desirable in the normal
conduct of its business except where the failure to maintain such rights,
privileges, licenses or franchises could not reasonably be expected to have a
material adverse effect on any of the Central Elements in respect of the Seller,
and the Seller will continue in the residential mortgage lending business as its
principal and core business. 16.6. Compliance with Applicable Laws. The Seller
and its Subsidiaries will comply with all applicable Legal Requirements, the
breach of which could reasonably be expected to materially adversely affect any
of the Central Elements with respect to the Seller and its Subsidiaries, taken
as a whole, except where contested in good faith. 71 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated079.jpg]
16.7. Inspection of Properties and Books; Protection of Seller’s Proprietary
Information; Buyers’ Due Diligence of Seller. (a) The Seller agrees to permit
the Agent and the Buyers, subject to the provisions of Section 24.6, to perform
continuing loan level due diligence reviews with respect to the Purchased Loans,
for purposes of verifying compliance with the representations, warranties and
specifications made in this Agreement or otherwise, and the Seller agrees that
upon three (3) Business Days prior notice to the Seller, the Agent or their
authorized representatives will be permitted timely and reasonable access to
examine, inspect, and make copies and extracts of the related mortgage loan
files and any and all documents, records, agreements, instruments or information
relating to such Purchased Loans in the possession or under the control of the
Seller, any Servicer or the Custodian. The Seller also shall make available to
the Agent a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the mortgage loan files and the Purchased Loans.
Without limiting the generality of the foregoing, the Seller acknowledges that
the Buyers may purchase Eligible Loans from the Seller based solely upon the
information provided by the Seller to the Agent in the Mortgage Loan
Transmission File and the representations, warranties and covenants contained in
this Agreement, and that the Agent and the Buyers, at their option, have the
right at any time upon three (3) Business Days prior notice to the Seller to
conduct a partial or complete due diligence review on some or all of the
Purchased Loans prior to or following their purchase in a Transaction, including
ordering new credit reports and new appraisals on any property securing any
Purchased Loan and otherwise re-generating the information used to originate
such Purchased Loan. Notwithstanding any provision to the contrary herein
regarding three (3) Business Days prior notice to the Seller, if an Event of
Default shall have occurred and be continuing, then the Agent, upon notice to
the Seller, shall have the right to immediate access and review of the Seller
and the loan information contemplated in this Section 16.7(a), provided that to
the extent that the Seller does not have possession of such loan information,
the Seller shall cause the applicable Servicer or subservicer to provide the
Agent and the Buyers with access and review of such loan information within a
reasonable period of time, but not to exceed any prior notification time
provided under the related Servicing Agreement with such Servicer or
subservicer. The Agent may conduct the due diligence review of such Purchased
Loans itself or engage a third party underwriter selected by the Agent to
perform such review. The Seller agrees to, and to cause any relevant Servicer
and its subservicer to, reasonably cooperate with the Agent and any third party
underwriter in connection with such due diligence review, including providing
the Agent and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased Loans
in the possession, or under the control, of the Seller, such Servicer and such
subservicer. The Seller agrees to pay all reasonable out-of-pocket costs and
expenses of the Agent in connection with up to two (2) inspections, visits and
reviews under this Section 16.7(a) per calendar year, unless a Default or Event
of Default has occurred and is continuing, in which case all such costs and
expenses of the Agent and any Buyer incurred in the exercise of their rights
pursuant to this Section 16.7(a) shall be paid by the Seller. Such visits shall
be coordinated by the Agent. 72 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated080.jpg]
(b) The Seller agrees to permit authorized representatives of the Agent and each
Buyer to discuss onsite the business, operations, assets and financial condition
of the Seller and its Subsidiaries with their respective officers, employees and
independent accountants and to examine their books of account and make copies or
extracts of them, all at such reasonable times, and upon three (3) Business Days
prior notice (or, if an Event of Default shall have occurred and be continuing,
immediately following notice to the Seller) as the Agent or any Buyer may
request, for any or all of the purposes of ordinary diligence, performing the
Buyers’ duties (and any of the Seller’s duties that the Seller has not
performed) and enforcing the Buyers’ and the Agent’s rights under this
Agreement. The Agent or the Buyer acting will notify the Seller before
contacting the Seller’s accountants and the Seller may have its representatives
in attendance at any meetings between the officers or other representatives of
the Agent or any Buyer and such accountants held in accordance with this
authorization. The Agent and each Buyer agrees that it will prevent disclosure
by itself or its authorized representatives to third parties of any proprietary
information it has received pursuant to this Agreement and will maintain the
confidential nature of such material; provided that this restriction shall not
apply to information that (i) at the time in question has already entered the
public domain, (ii) is required to be disclosed by any Legal Requirement
(including pursuant to any examination, inspection or investigation by any
Governmental Authority having regulatory jurisdiction over any Buyer or the
Agent), (iii) that is furnished by the Agent or any Buyer to purchasers or
prospective purchasers of participations or interests in the Purchased Loans so
long as such purchasers and prospective purchasers have agreed to be subject to
restrictions substantially identical to those contained in this sentence, (iv)
the disclosure of which the Agent and the Buyers deem necessary to market or
sell Purchased Mortgage Loans or to enforce or exercise their rights under any
Repurchase Document as long as any recipients have agreed to be subject to
restrictions substantially similar to those in this sentence, or (v) is
disclosed by any Buyer to its attorneys, employees, agents and auditors during
the performance of their respective duties, subject to the restrictions set
forth in this sentence. 16.8. Notice of Suits, Etc.. The Seller will, as soon as
reasonably practical and in any case no later than three (3) Business Days next
following the day when the Seller first learns of it, give written notice to the
Agent and the Buyers of: (a) any material action, suit or proceeding instituted
by or against the Seller or any of its Subsidiaries in any federal or state
court or before any commission, regulatory body or Governmental Authority, or if
any such proceedings are threatened against the Seller or any of its
Subsidiaries, in a writing containing the applicable details; (b) the filing,
recording or assessment of any material federal, state or local tax lien against
the Seller or any of its Subsidiaries or any assets of any of them; (c) the
occurrence of any Event of Default; (d) the occurrence of any Default; 73
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated081.jpg]
(e) the termination of, or the occurrence of any event that, with or without
notice or lapse of time or both, would constitute a default under the Custody
Agreement or MBS Custodial Agreement; (f) any material adverse finding under any
agency audit, including audits of HUD, any Agency and any other Approved
Investors, conducted with respect to the Seller and/or any of its assets; (g)
the occurrence of: (i) any event that, with or without notice or lapse of time
or both, would constitute a default under, or permit the acceleration or
termination of, any other agreement, instrument or indenture to which the Seller
or any of its Subsidiaries is a party or to which any of them or any of their
properties or assets may be subject if either (A) the effect of any such default
is or if uncured and unwaived after notice, the lapse of time or both, would be
to cause, or to permit any other party to such agreement, instrument or
indenture (or a trustee on behalf of such a party) to cause, Debt for borrowed
money (including, but not limited to, Debt under a repurchase agreement, reverse
repurchase agreement, mortgage warehouse line of credit, sale/buy-back agreement
or like arrangement) of the Seller or any of its Subsidiaries in excess of
$1,000,000 in the aggregate, and/or other Debt of the Seller or any of its
Subsidiaries in excess of $2,000,000 in the aggregate to become or be declared
due before its stated maturity or (B) such default, if uncured and unwaived
after any relevant notice, the lapse of time or both, could reasonably be
expected to result in a material adverse effect on any of the Central Elements
in respect of the Seller; (ii) any other action, event or condition of any
nature (excluding general economic conditions) that, if unremedied after any
relevant notice, lapse of time or both, could reasonably be expected to result
in either (A) the Seller’s being in breach of or out of compliance with any
provision of Section 16.18 (Financial Covenants) or (B) a material adverse
effect on any of the Central Elements in respect of the Seller; or (iii) any
Prohibited Transaction with respect to any Plan, specifying the nature of the
Prohibited Transaction and what action the Seller proposes to take with respect
to it. 16.9. Payment of Taxes, Etc. The Seller will, and will cause each of its
Subsidiaries to, pay and discharge or cause to be paid and discharged promptly
all taxes, assessments and governmental charges or levies imposed upon it or its
Subsidiaries or upon their respective income, receipts or properties before they
become past due, as well as all lawful claims for labor, materials and supplies
or other things that, if unpaid, could reasonably be expected to become (or
result in the placement of) a Lien or charge upon any part of such properties;
provided that it and its affected Subsidiaries shall not be required to pay
taxes, assessments or governmental charges or levies or claims for labor,
materials or supplies that are being contested in good faith and by proper
proceedings being reasonably and diligently pursued, execution or enforcement of
which 74 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated082.jpg]
has been effectively stayed (by the posting of a bond or other security
sufficient to achieve that result, or by any other fully effective means), and
for which reserves determined to be adequate (in accordance with GAAP in all
material respects) have been set aside on its books. 16.10. Insurance; Fidelity
Bond. The Seller will, and will cause each of its Subsidiaries to: (a) maintain
liability insurance protecting the Seller and its Subsidiaries against fire and
other hazard insurance on its respective properties from which it conducts its
business, with responsible insurance companies, in such amounts and against such
risks as is customarily carried by similar businesses operating in the same
vicinity. Copies of such policies shall be furnished to the Agent without charge
upon the Agent’s request made from time to time; and (b) obtain and maintain at
its own expense and keep in full force and effect a blanket fidelity bond and an
errors and omissions insurance policy covering the Seller's officers and
employees and other persons acting on behalf of the Seller. The amount of
coverage shall be at least equal to the coverage that would be required by
Fannie Mae or Freddie Mac, whichever is greater, with respect to the Seller if
the Seller were servicing and administering the Mortgage Loans for Fannie Mae or
Freddie Mac. In the event that any such bond or policy ceases to be in effect,
the Seller shall obtain a comparable replacement bond or policy, as the case may
be, meeting the requirements of this Section 16.10(b). Coverage of the Seller
under any policy or bond obtained by an Affiliate of the Seller and providing
the coverage required by this Section 16.10(b) shall satisfy the requirements of
this Section 16.10(b). Such bond and insurance policies shall name Agent as an
additional insured and loss payee. Upon the request of the Agent, the Seller
shall cause to be delivered to the Buyer evidence of such fidelity bond and
insurance policies. 16.11. [Reserved.] 16.12. Subordination of Certain
Indebtedness. The Seller will cause any and all debt and obligations of the
Seller to any Affiliate or any member, manager, stockholder, director or officer
of the Seller or any Affiliate in excess of One Million Dollars ($1,000,000)
(excluding (x) debt for directors’ or officers’ salary, bonuses, directors’ fees
or other compensation for service, (y) any mortgage warehouse loans from or
repurchase transactions with Parent permitted pursuant to Section 17.2(c) and
(z) obligations to remit loan proceeds to Parent or its Affiliates arising out
of a sale of homes by Parent or such Affiliate financed by the Seller) to be
Qualified Subordinated Debt by the execution and delivery by such Affiliate or
member, manager, stockholder, director or officer, as applicable, to the Agent
of a Subordination Agreement and the taking of all other steps (if any) required
to cause such Debt to be Qualified Subordinated Debt and deliver to the Agent an
executed copy of that Subordination Agreement, certified by the corporate
secretary or assistant secretary of the Seller to be true and complete and in
full force and effect, as to all such present and future debts and obligations
of the Seller. 16.13. Certain Debt to Remain Unsecured. Except for obligations
of Seller to Parent under the Parent Repurchase Agreement with respect to
Mortgage Loans (other than Purchased 75 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated083.jpg]
Loans) purchased by Parent from Seller, the Seller will cause any and all
obligations of the Seller to any shareholder, officer or Affiliate of the
Seller, whether such debt exists as of the Effective Date or is incurred in the
future, to remain at all times unsecured. 16.14. Promptly Correct Escrow
Imbalances. By no later than seven (7) Business Days after learning (from any
source) of any material imbalance in any escrow account(s) maintained by the
Seller (or any subservicer for it), the Seller will fully and completely correct
and eliminate such imbalance. 16.15. MERS Covenants. The Seller will: (a) be a
“Member” (as defined in the MERS Agreements) of MERSCORP; (b) maintain the
Electronic Tracking Agreement in full force and effect and timely perform all of
its obligations thereunder; (c) provide the Agent with copies of any new MERS
Agreement or any amendment, supplement or other modification of any MERS
Agreement (other than the Electronic Tracking Agreement); (d) not amend,
terminate or revoke, or enter into any agreement that is inconsistent with or
contradicts any provision of the Electronic Tracking Agreement; (e) identify to
the Agent each Purchased Loan that is registered in the MERS System, at the
earlier of the time it is so registered or the time it is purchased or deemed
purchased hereunder, as so registered; (f) at the request of the Agent, take
such actions as may be requested by the Agent to: (i) transfer beneficial
ownership of any Purchased Loan to the Agent on behalf of the Buyers on the MERS
System; or (ii) de-register or re-register any Purchased Loan on, or withdraw
any Purchased Loan from, the MERS System; (g) provide the Agent with copies of
any or all of the following reports with respect to the Purchased Loans
registered on the MERS System at the request of the Agent: (i) Change
Notification Report (VB); (ii) MIN Milestones Report (VA); and (iii) such other
reports as the Agent may reasonably request to verify the status of any
Purchased Loan on the MERS System; 76 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated084.jpg]
(h) notify the Agent of any withdrawal or deemed withdrawal of the Seller’s
membership in the MERS System or any deregistration of any Purchased Loan
previously registered on the MERS System; and (i) obtain the prior written
consent of the Agent before entering into an electronic tracking agreement
(other than the Electronic Tracking Agreement) with any other Person. 16.16.
Special Affirmative Covenants Concerning Purchased Loans. (a) Until both (i) all
of the Purchased Loans shall have been repurchased by the Seller and (ii) the
Buyers have no obligation to purchase any additional Mortgage Loans hereunder or
provide any other financial accommodations to the Seller under or otherwise in
respect of this Agreement, the Seller warrants and will defend the right, title
and interest of the Buyers and the Agent in and to the Purchased Loans against
the claims and demands of all persons whomsoever. (b) The Seller shall maintain,
at its principal office or in a regional office reasonably approved by the
Agent, or in the office of a computer service bureau engaged by the Seller and
reasonably approved by the Agent, and upon request shall make available to the
Agent and the Custodian the originals of all Loan Papers and related
instruments, and all files, surveys, certificates, correspondence, appraisals,
computer programs, tapes, discs, cards, accounting records and other information
and data relating to the Purchased Loans that are held by or under the direction
or control of the Seller or any of its Affiliates and that have not already been
provided to the Agent or the Custodian. (c) The Seller shall ensure that, if a
Mortgage Loan that is to be funded and sold to the Buyers as a Wet Loan does not
close on the proposed Purchase Date, all amounts remitted by the Agent for the
payment of the Purchase Price shall be returned promptly within two (2) Business
Days to the Agent for the benefit of the Buyers and if such funds are not so
returned, the Seller shall pay promptly within two (2) Business Days a like
amount to the Agent for the benefit of the Buyers plus any accrued Price
Differential. The Seller acknowledges that until such time as the Mortgage Loan
is deemed to have been sold to the Buyers, the Seller has no interest in, nor
any claim to such amounts and shall, if it receives such amounts, hold such
amounts in trust for the Buyers and shall promptly remit such funds to the Agent
for disbursement to the Buyers. 16.17. Coordination with Other Lenders/Repo
Purchasers and Their Custodians. The Seller will provide to the Agent the
current name, address and contact information concerning each of the Seller’s
other mortgage warehouse credit and repurchase facilities, will update such
information provided to the Agent as changes to the facilities or such name,
address or contact information occurs, and will cooperate and assist the Agent
in exchanging information with such others (and their document custodians or
trustees) to prevent conflicting claims to and interests in Purchased Loans
between or among repurchase facilities counterparties or lenders, and promptly
correct such conflicting claims as may arise from time to time. The Seller will
execute and deliver to the Agent any intercreditor agreement the Agent may
require pursuant to Section 17.8. 77 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated085.jpg]
16.18. Financial Covenants. Seller shall: (a) Adjusted Tangible Net Worth.
Maintain at all times, Seller’s Adjusted Tangible Net Worth in an amount no less
than $70,000,000. (b) Adjusted Tangible Net Worth Ratio. Maintain at all times,
the ratio of (i) Total Liabilities plus, to the extent not otherwise included in
Total Liabilities, off balance sheet liabilities (including but not limited to
recourse servicing, recourse sale and other recourse obligations, guaranty,
indemnity and mortgage loan repurchase obligations) to (ii) the Adjusted
Tangible Net Worth of not less than 8.0 to 1.0. (c) Liquidity. Maintain at all
times, Liquidity of not less than $40,000,000. (d) Net Income. Maintain as of
the last day of each month, commencing with the month ending June 30, 2020, the
Seller’s Net Income for the 12 month period then ending, of not less than $1.
(e) Seller Cure Right. If the Seller fails to comply with Section 16.18(d) of
this Agreement for any calendar month, then, until the expiration of the period
(the “Cure Period”) commencing on the last day of any month and ending on the
date occurring on the thirtieth (30th) day (the “Cure Date”) subsequent to the
earlier of (x) the date that the compliance certificate for such calendar month
is required to be delivered pursuant to Section 16.2(c) hereof and (y) the date
that such compliance certificate for such calendar month is actually delivered
to the Agent, it shall not be deemed to be a Default or Event of Default
hereunder if the Seller provides notice (the “Cure Notice”) to the Agent on a
date (the “Cure Notification Date”) occurring within three (3) Business Days of
the earlier of the dates described in clauses (x) and (y) above (the “Cure
Notification Period”) that it intends to exercise the cure right under this
Section 16.18(e) (the “Cure Right) and the Seller receives from Parent an amount
not less than the difference between the actual amount of the Seller’s Net
Income for such month and the amount of Net Income the Seller was required to
have for such month under Section 16.18(d), plus $1.00 (the “Contribution
Amount”) on or prior to the Cure Date; provided that the Seller may exercise the
Cure Right only one (1) time during the then-current term of this Agreement. For
purposes of any month as to which the Seller exercised a cure right under this
Section 16.18(e), the Contribution Amount shall be reflected in the
determination of the Seller’s Net Income for such month. Notwithstanding
anything in this Agreement to the contrary, any noncompliance with Section
16.18(d) of this Agreement shall not constitute a Default or an Event of Default
until the earlier of (A) the day after the Cure Notification Date, if no Cure
Notification has been delivered within the Cure Notification Period, and (B) the
Cure Date, if the Contribution Amount has not been applied on or prior to the
Cure Date as described above; provided further that, during the Cure
Notification Period, and during the Cure Period if a Cure Notice has been
delivered within the Cure Notification Period, the Seller shall not be permitted
to request any Transactions. 78 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated086.jpg]
Section 17. Negative Covenants. The Seller agrees that, until all of Seller’s
Obligations (other than contingent reimbursement or indemnification obligations
as to which no claim has been asserted) have been paid or performed in full, all
Purchased Loans have been repurchased and the Agent and the Buyers have no
further Commitments or other obligations under this Agreement or the other
Repurchase Documents, the Seller shall not, and shall not permit any Subsidiary
to, either directly or indirectly, do any of the following, without the prior
written consent of the Required Buyers: 17.1. No Merger. Merge or consolidate
with or into any Person. 17.2. Limitation on Debt and Contingent Indebtedness.
At no time shall the Seller or any Subsidiary incur, create, contract, assume,
have outstanding, guarantee or otherwise be or become, directly or indirectly,
liable in respect of any Debt or Contingent Indebtedness except: (a) the
Obligations; (b) trade debt (including, without limitation, trade debt for
services provided by an Affiliate), equipment leases, loans for the purchase of
equipment used in the ordinary course of the Seller’s business and other
accounts payable and accruals arising in the ordinary course of the Seller’s
business and indebtedness for taxes and assessments not yet due and payable owed
in the ordinary course of business; (c) Debt under the Parent Repurchase
Agreement; (d) Debt under mortgage warehousing facilities, mortgage repurchase
facilities or off-balance sheet indebtedness under other financing arrangements,
other than under the Parent Repurchase Agreement or this Agreement, in an
aggregate amount at any one time not to exceed One Hundred Fifty Million Dollars
($150,000,000); (e) liabilities to its Affiliates (including without limitation
obligations to remit loan proceeds to the Parent or its Affiliates arising out
of a sale of homes by Parent or such Affiliate financed by the Seller) incurred
in the ordinary course of business as currently conducted; (f) Debt in respect
of any exchange traded or over the counter derivative transaction or any Hedge
Agreement entered into in the ordinary course of business and not for
speculative purposes; and (g) contingent repurchase obligations arising out of
loan sale representations and warranties. 17.3. Business. The Seller shall not,
directly or indirectly, engage in any businesses that differ materially from
those currently engaged in by the Seller or any other businesses customarily
engaged in by other Persons in the mortgage banking business. 79
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated087.jpg]
17.4. Liquidations, Dispositions of Substantial Assets. Except as expressly
provided below in this Section 17.4, neither the Seller nor any Subsidiary
(other than Joliet Mortgage Reinsurance Corporation) shall dissolve or liquidate
or sell, transfer, lease or otherwise dispose of any material portion of its
property or assets or business. Except as provided herein for the Purchased
Loans, the Seller and the Subsidiaries may sell other Mortgage Loans and the
right to service such other Mortgage Loans in the ordinary course of their
business pursuant to other repurchase facilities or mortgage warehousing
facilities allowed hereunder, any Subsidiary may sell its property, assets or
business to the Seller or another Subsidiary, and any Subsidiary may liquidate
or dissolve if at the time thereof and immediately thereafter, the Seller and
the Subsidiaries are in compliance with all covenants set forth in the
Repurchase Documents and no Default or Event of Default shall have occurred and
be continuing. 17.5. Loans, Advances, and Investments. Neither the Seller nor
any Subsidiary shall make any loan (other than Mortgage Loans), advance, or
capital contribution to, or investment in (including any investment in any
Subsidiary, joint venture or partnership), or purchase or otherwise acquire any
of the capital stock, securities, ownership interests, or evidences of
indebtedness of, any Person (collectively, “Investment”), or otherwise acquire
any interest in, or control of, another Person, except for the following: (a)
Cash Equivalents; (b) Any acquisition of securities or evidences of indebtedness
of others when acquired by the Seller in settlement of accounts receivable or
other debts arising in the ordinary course of its business, so long as the
aggregate amount of any such securities or evidences of indebtedness is not
material to the business or condition (financial or otherwise) of the Seller;
(c) Mortgage Loans acquired in the ordinary course of the Seller’s business; (d)
Investment in any existing Subsidiary; provided that at the time any such
investment is made and immediately thereafter, the Seller and the Subsidiaries
are in compliance with all covenants set forth in the Repurchase Documents and
no Default or Event of Default shall have occurred and be continuing; (e)
Investments in Affiliates incurred in the ordinary course of business as
currently conducted; (f) Investments in Subsidiaries acquired by Parent or the
Seller as a result of the Parent’s merger with Centex Corporation, provided that
at the time any such investment is made and immediately thereafter, the Seller
and such Subsidiaries are in compliance with all covenants set forth in the
Repurchase Documents and no Default or Event of Default exists or would result
therefrom; and (g) Investments arising in connection with the Hedge Agreements
entered into in the ordinary course of business and not for speculative
purposes. 17.6. Use of Proceeds. The Seller shall not, directly or indirectly,
use any of the proceeds of the Transactions for the purpose, whether immediate,
incidental or ultimate, of 80 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated088.jpg]
buying any “margin stock” or of maintaining, reducing or retiring any Debt or
Contingent Indebtedness originally incurred to purchase a stock that is
currently any “margin stock”, or for any other purpose that might constitute
this transaction a “purpose credit”, in each case within the meaning of
Regulation U or otherwise take or permit to be taken any action that would
involve a violation of Regulation U, Regulation T or Regulation X. 17.7.
Transactions with Affiliates. The Seller shall not enter into any transactions
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transactions are
otherwise permitted under this Agreement (including, without limitation, the
transactions permitted under Section 17.2 or Section 17.5) and are in the
ordinary course of the Seller’s business. 17.8. Liens. The Seller shall not
grant, create, incur, assume, permit or suffer to exist any Lien upon any of its
Mortgage Loans or any other property related thereto, including but not limited
to the related Mortgage Notes and the Mortgages securing such Mortgage Notes and
the proceeds of such Mortgage Notes, including without limitation, any of the
Collateral under Section 10, other than (a) Liens granted to the Agent for the
benefit of the Buyers under this Agreement and (b) except with respect to any
Collateral, Liens under warehouse or repurchase facilities permitted under
Section 17.2(c) or Section 17.2(d). 17.9. ERISA Plans. Neither the Seller nor
any Subsidiary shall adopt or agree to maintain or contribute to an ERISA Plan.
The Seller shall promptly notify the Agent and each Buyer in writing in the
event an ERISA Affiliate adopts an ERISA Plan. 17.10. Change of Principal
Office. The Seller shall not change its jurisdiction of organization. The Seller
shall not change its legal name or move its principal office, executive office
or principal place of business from any address set forth in this Agreement,
without prior written notice to the Agent and each Buyer. 17.11. Distributions.
The Seller shall make no payment of dividends or distributions to its
shareholders if either before or after giving effect thereto a Default or an
Event of Default exists or shall be caused thereby. 17.12. Limitations on
Payments of Certain Debt. Make any prepayment, repurchase, redemption,
defeasance or any other payment in respect of any Debt of the Seller owing to
any members and managers of the Seller and all Affiliates of the Seller,
including Parent (except with respect to (i) any mortgage warehouse loans from
or repurchase transactions with Parent permitted pursuant to Section 17.2(c) and
(ii) obligations to remit loan proceeds to Parent or its Affiliates arising out
of a sale of homes by Parent or such Affiliate financed by the Seller), to whom
or which the Seller is indebted as of the date of this Agreement in excess of
One Million Dollars ($1,000,000), either for borrowed money or for any other
obligation, excluding salary, bonus or other compensation obligations, if, at
the time of such prepayment, repurchase, redemption, defeasance or any other
payment a Default or Event of Default exists or would result from such payment,
except to the extent permitted under the terms of any applicable Subordination
Agreement, or, if no Subordination Agreement exists, if permitted by the
Required Buyers. 81 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated089.jpg]
17.13. No Changes in Accounting Practices or Fiscal Year. The Seller shall not
make any significant change in accounting treatment or reporting practices,
except as required or permitted by GAAP, or change its fiscal year. Section 18.
Events of Default; Event of Termination. 18.1. Events of Default. The following
events shall constitute events of default (each an “Event of Default”)
hereunder: (a) The Seller shall default in the payment of (i) the Repurchase
Price for any Purchased Loans on the applicable Repurchase Date, (ii) any Price
Differential, Facility Fees or Agent’s Fees when due and fail to cure such
default within one (1) Business Day, (iii) any amount required to be paid or
transferred or paid to eliminate any Margin Deficit within the time period
specified in Section 6.2 or (iv) any other Obligation, when the same shall
become due and payable, whether at the due date thereof, or by acceleration or
otherwise, and the Seller fails to pay any such other Obligation within three
(3) Business Days of the due date therefor. (b) An Event of Insolvency occurs
with respect to (i) the Parent, (ii) the Seller or (iii) a Subsidiary, but only
if the Event of Insolvency as to such Subsidiary causes a material adverse
effect on the Central Elements of the Seller. (c) Any representation or warranty
made by the Seller under any Repurchase Document shall have been incorrect or
untrue in any material respect when made or repeated or deemed to have been made
or repeated, provided that, notwithstanding the foregoing, solely with respect
to a breach of the representations or warranties in Section 15.3 hereunder which
was not willful or fraudulent, such breach shall not constitute a Default or
Event of Default hereunder if such breach does not result in a Margin Deficit
under Section 6 hereof, or if such breach does result in a Margin Deficit under
Section 6 hereof, Seller performs its obligations under Section 6 hereof with
respect to the resulting Margin Call in accordance with the provisions thereof.
(d) Any covenant contained in Sections 16.1, 16.2, 16.3, 16.4, 16.8, 16.9,
16.11, 16.14, 16.15, 16.16, 16.18 or 17 (except for the covenants contained in
Sections 17.10 and 17.13) shall have been breached and, solely in the case of
breach of the covenant contained in Section 16.18(d), expiration of the Cure
Right under Section 16.18(e) to the extent applicable under the terms thereof
without cure by Seller. (e) Any covenant contained in Sections 16, 17.10 or
17.13 (except for the covenants contained in Sections 16.1, 16.2, 16.3, 16.4,
16.8, 16.9, 16.11, 16.14, 16.15, 16.16, and 16.18) shall have been breached or
any other covenant or agreement contained in any Repurchase Document is
breached, and in each case, such breach is not cured within thirty (30) calendar
days of the earlier of the Seller’s knowledge of such breach or the Seller’s
receipt of notice of such breach from any source. (f) Failure of the Seller or
any of its Subsidiaries to pay any other Debt when due, or any default in the
payment when due of any principal or interest on any other Debt or in the
payment when due of any contingent obligation (other than nonrecourse 82
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated090.jpg]
MBS Debt of any Affiliate formed for the purpose of issuing such Debt), or any
breach or default with respect to any other material term of any other debt or
of any promissory note, bond, loan agreement, reimbursement agreement, mortgage,
indenture, repurchase agreement or financing agreement or other agreement
relating thereto, if the effect of any such failure, default, breach or event
referred to in this Section 18.1(f) is to cause, or to permit, with or without
the giving of notice or lapse of time or both, the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to cause, (i) Debt
for borrowed money (including, but not limited to, Debt under a repurchase
agreement, reverse repurchase agreement, mortgage warehouse line of credit,
sale/buy-back agreement or like arrangement) of the Seller or any of its
Subsidiaries in the aggregate amount of One Million Dollars ($1,000,000) or more
to become or be declared due before its stated maturity or (ii) any other Debt
of the Seller or any of its Subsidiaries in the aggregate amount of Two Million
Dollars ($2,000,000) or more to become or be declared due before its stated
maturity. (g) A Change of Control shall occur. (h) A material adverse change
shall occur in any of the Central Elements relative to the Seller. (i) The
Seller shall repudiate or purport to disavow its obligations under any of the
Repurchase Documents or shall contest their validity or enforceability. (j) This
Agreement shall cease to be in full force and effect or its enforceability is
disputed or challenged by the Seller. (k) The Seller shall take or omit to take
any action (i) that would result in the suspension or loss of any of its
statuses, once achieved or any of such statuses of any of its subservicers, if
any, of any Ginnie Mae, Fannie Mae or Freddie Mac Mortgage Loans pools for which
the Seller is Servicer as an FHA- and VA-approved lender and mortgagee and a
Ginnie Mae-, Fannie Mae- and Freddie Mac-approved issuer and servicer, or (ii)
after which the Seller or any such relevant subservicer would no longer be in
good standing as such, or (iii) after which the Seller or any such relevant
subservicer would no longer currently satisfy all applicable Ginnie Mae, Fannie
Mae and Freddie Mac net worth requirements, if both (A) all of the material
effects of such act or omission shall have not been cured by the Seller or
waived by the relevant Person (Ginnie Mae, Fannie Mae or Freddie Mac) before
termination of such status and (B) it could reasonably be expected to have a
material adverse effect on any of the Central Elements in respect of the Seller.
(l) Any money judgment, writ or warrant of attachment, or similar process
involving in any case an amount in excess of One Million Dollars ($1,000,000)
(in excess of relevant insurance coverage reasonably satisfactory to the Agent
in its discretion) shall be entered or filed against the Seller or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days or in any event
later than five (5) days before the date of any proposed sale thereunder
(unless, in respect of any such case, the judgment debtor or the subject of 83
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated091.jpg]
the writ or warrant of attachment or similar process is one of the Seller’s
Subsidiaries or such Subsidiary’s property, and such order, case commencement,
consent, assignment, inability or failure or admission could not reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller or any of its Subsidiaries). (m) The Seller shall have
failed to comply in any material respect with its obligations under the Custody
Agreement or MBS Custodial Agreement; provided, that in the case of any such
failure affecting particular Purchased Loans, such failure shall not constitute
an Event of Default if, after determining the Purchase Value of the Purchased
Loans without taking into account the Purchased Loans with respect to which the
failure occurred, no other Event of Default shall have occurred and be
continuing. (n) The Seller, as Servicer, shall fail to service the Purchased
Loans in conformance in all material respects with Accepted Servicing Practices.
(o) Any audited financial statement of the Parent or the Seller is issued
subject to any “going concern” or like qualification or exception. 18.2.
Transaction Termination. If an Event of Default shall have occurred and be
continuing, then, at the option of the Agent (which option shall be deemed to
have been exercised, even if no notice has been given, upon the occurrence of an
Event of Default under Section 18.1(b)), the Agent may, or at the direction of
the Required Buyers shall, declare the Repurchase Date for any or all
Transactions hereunder to be deemed immediately to occur. 18.3. Termination by
the Agent. If the Agent has exercised or is deemed to have exercised the option
to terminate any Transactions pursuant to Section 18.2, (a) the Seller’s
obligations hereunder to repurchase all Purchased Loans in such Transactions
shall thereupon become immediately due and payable, (b) to the extent permitted
by applicable law, the Repurchase Price with respect to each such Transaction
shall be increased by the aggregate amount obtained by daily multiplication of
(i) the greater of the Pricing Rate for such Transaction and the Default Pricing
Rate by (ii) the Purchase Price for such Transaction as of the Repurchase Date
as declared by Agent pursuant to Section 18.2 (decreased as of any day by (A)
any amounts retained by the Buyers with respect to such Purchase Price pursuant
to clause (c) of this Section 18.3, (B) any proceeds from the sale of Purchased
Loans pursuant to clause (a) of Section 18.4, and (C) any amounts credited to
the account of the Seller pursuant to clause (b) of Section 18.4) on a three
hundred sixty (360) day per year basis for the actual number of days during the
period from and including the date of the Event of Default giving rise to such
option to but excluding the date of payment of the Repurchase Price as so
increased, (c) all Income paid after such exercise or deemed exercise shall be
payable to and retained by the Agent and applied to the aggregate unpaid
Repurchase Prices owed by the Seller and (d) the Seller shall immediately
deliver or cause the Custodian to deliver to the Agent any documents relating to
Purchased Loans subject to such Transactions then in the Custodian’s, the
Seller’s, its Servicer’s or its subservicer’s possession. 18.4. Remedies. Upon
the occurrence and during the continuance of an Event of Default, the Agent,
without prior notice to the Seller, may (and, at the direction of the Required
84 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated092.jpg]
Buyers, shall) (a) immediately sell, in a recognized market at such price or
prices as the Agent may deem satisfactory, any or all Purchased Loans subject to
such Transactions on a servicing released or servicing retained basis and apply
the proceeds thereof to the aggregate unpaid Repurchase Prices and any other
amounts owing by the Seller hereunder, (b) in lieu of selling all or a portion
of such Purchased Loans, give the Seller credit for such Purchased Loans in an
amount equal to the Market Value therefor on such date against the aggregate
unpaid Repurchase Prices and any other amounts owing by the Seller hereunder,
(c) terminate and replace the Seller as Servicer (or any other Servicer or
Subservicer) at the cost and expense of the Seller, (d) exercise its rights
under Section 8 regarding the Income Account and Escrow Account, (e) by notice
to the Seller, declare the Termination Date to have occurred, except that in the
case of any event described in Section 18.1(b), the Termination Date shall be
deemed to have occurred automatically upon the occurrence of such event, and (f)
deliver a “Notice of Default” (as defined in the Electronic Tracking Agreement)
to MERS and the Electronic Agent and exercise any rights as a result thereof.
The proceeds of any disposition in clause (a) or (b) above shall be applied
first to the reasonable out-of-pocket costs and expenses incurred by the Agent
to the extent reimbursable by the Seller hereunder; second to the reasonable
out-of-pocket costs and expenses incurred by the Buyers in connection with or as
a result of an Event of Default (including legal fees, consulting fees,
accounting fees, file transfer fees, inventory fees and costs and expenses
incurred in respect of a transfer of the servicing of the Purchased Loans and
costs and expenses of disposition of such Purchased Loans); third to the
aggregate Price Differential owed hereunder (after taking into account any
adjustments to the Price Differential made in accordance with Section 5.4);
fourth to the remaining aggregate Repurchase Prices owed hereunder; fifth to any
other accrued and unpaid Obligations (other than in respect of any Hedge
Agreements or Products of the Buyers or Affiliates of the Buyers) of the Seller
hereunder and under the other Repurchase Documents (after taking into account
any waiver or reduction in any fees or other amount owing by Seller made in
accordance with Section 36); sixth to any Servicer or Subservicer (other than
the Seller) for payment of any servicing fees due and payable as of such date;
seventh to the net obligations of the Seller under any Hedge Agreements related
to the Purchased Loans; eighth to the obligations of the Seller under any
Products; and ninth any remaining proceeds to the Seller. 18.5. Liability for
Expenses and Damages. The Seller shall be liable to the Buyers for (a) the
amount of all reasonable out-of-pocket legal or other expenses incurred by the
Buyers in connection with or as a result of an Event of Default, including such
legal and other expenses of in-house or outside counsel, (b) damages in an
amount equal to the reasonable out-of-pocket cost (including all fees, expenses
and commissions) of entering into replacement transactions and entering into or
terminating hedge transactions in connection with or as a result of an Event of
Default and (c) any other reasonable loss, damage, out-of-pocket cost or expense
directly arising or resulting from the occurrence of an Event of Default in
respect of a defaulting party. 18.6. Liability for Interest. To the extent
permitted by applicable law, the Seller shall be liable to the Buyers for
interest on any amounts owing by the Seller hereunder, from the date the Seller
becomes liable for such amounts hereunder until such amounts are (a) paid in
full by the Seller or (b) satisfied in full by the exercise of the Buyers’
rights hereunder. Interest on any sum payable by the Seller under this Section
18.6 shall be at a rate equal to the greater of the Pricing Rate for the
relevant Transaction or the Prime Referenced Rate. 85 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated093.jpg]
18.7. Other Rights. In addition to its rights hereunder, the Buyers shall have
any rights otherwise available to them under any other agreement or applicable
law. 18.8. Seller’s Repurchase Rights. For avoidance of doubt, subject to the
terms and conditions of this Agreement, the Seller may repurchase Purchased
Loans, on a servicing released basis, and resell such Purchased Loans; provided
that upon the occurrence and during the continuance of an Event of Default, the
Seller may repurchase Purchased Loans by payment of the Repurchase Price
therefor only upon approval of the Agent in its discretion exercised in
accordance with the provisions of Section 22. 18.9. Sale of Purchased Loans. The
parties acknowledge and agree that (a) the Purchased Loans subject to any
Transaction hereunder are instruments traded in a recognized market, (b) in the
absence of a generally recognized source for prices or bid or offer quotations
for any Purchased Loans, the Agent may establish the source therefor, (c) all
prices, bids and offers shall be determined together with accrued Income (except
to the extent contrary to market practice with respect to the relevant Purchased
Loans) and (d) in soliciting price, bid and offer quotations for any Purchased
Loan, it is reasonable for the Agent to use only the information provided by the
Seller pursuant to Section 16.4(d). The parties further recognize that it may
not be possible to purchase or sell all of the Purchased Loans on a particular
Business Day, or in a transaction with the same purchaser, or in the same manner
because the market for such Purchased Loans may not be liquid at such time. In
view of the nature of the Purchased Loans, the parties agree that liquidation of
a Transaction or the underlying Purchased Loans does not require a public
purchase or sale and that a good faith private purchase or sale shall be deemed
to have been made in a commercially reasonable manner. Accordingly, the Agent
may elect the time and manner of liquidating any Purchased Loan and nothing
contained herein shall obligate the Agent to liquidate any Purchased Loan on the
occurrence of an Event of Default or to liquidate all Purchased Loans in the
same manner or on the same Business Day and no such exercise of any right or
remedy shall constitute a waiver of any other right or remedy of the Agent or
the Buyers. 18.10. Setoff. Each of the Agent and any Buyer may set off against
the Obligations any funds or debts owing to the Seller by the Agent or such
Buyer, as applicable, including, but not limited to, any funds in any deposit
account, savings certificate or other instrument now or hereafter maintained by,
and for the sole benefit of, the Seller with the Agent or such Buyer, or any of
the Agent’s or such Buyer’s Affiliates. The Seller hereby confirms the Agent’s
and each Buyer’s right of lien and setoff and nothing in this Agreement shall be
deemed to constitute any waiver or prohibition thereof. Notwithstanding the
foregoing, in the event that a Defaulting Buyer shall exercise any such right of
setoff, (a) all amounts so set off shall be paid over immediately to the Agent
for further application in accordance with the provisions of Section 3.10 and,
pending such payment, shall be segregated by such Defaulting Buyer from its
other funds and deemed held in trust for the benefit of the Agent, the Swing
Line Buyer and the other Buyers, and (b) such Defaulting Buyer shall provide
promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Buyer as to which it exercised such right
of setoff. 86 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated094.jpg]
Section 19. Servicing of the Purchased Loans. 19.1. Servicing Released Basis.
Consistent with the Buyers’ purchase of the Purchased Loans on a
servicing-released basis, the Seller shall have no ownership right whatsoever as
to any of the Purchased Loans or the servicing rights related thereto, unless
and until such Purchased Loans are repurchased by the Seller. Rather, the Seller
shall have only servicing responsibilities with respect to the Purchased Loans
that are subject to termination in accordance with Section 19.7. The Seller and
the Buyers hereby acknowledge and agree that the provisions contained in this
Section 19 are intended to be for the benefit of the Buyers and are an essential
part of this Agreement, and that the nature and purpose of the purchase and sale
obligations and the servicing obligations hereunder are interrelated. The Seller
acknowledges that if an Event of Default has occurred and is continuing, the
Agent for the benefit of the Buyers may, upon written notice to the Seller,
without payment of any termination fee or other amount to the Seller, sell any
or all of the Purchased Loans on a servicing released basis at the cost and
expense of the Seller. 19.2. Servicing and Subservicing. The Seller hereby
agrees, for the benefit of the Buyers, to service or contract with Subservicers
to service the Purchased Loans in accordance with this Agreement and Accepted
Servicing Practices. The Seller’s fees for its duties as Servicer, until
terminated under Section 19.7, shall be twenty-five (25) basis points per annum
on the unpaid principal balance of each Purchased Loan, payable from Income in
accordance with the provisions of Section 8.2. The Servicer shall, and shall
cause each Subservicer to, (a) comply with all applicable Federal, State and
local laws and regulations in all material respects, (b) maintain all state and
federal licenses necessary for it to perform its servicing responsibilities
hereunder and (c) not impair the rights of the Buyers in any Purchased Loans or
any payment thereunder. The Agent may terminate the servicing of any Purchased
Loan with the then existing Servicer in accordance with Section 19.7. The Seller
shall not be entitled to any servicing fee or other compensation in connection
with its performance of the servicing responsibilities with respect to the
Purchased Loans except to the extent that the Seller is Servicer. Nothing in
this Section 19.2 shall be deemed to impair the rights of any Subservicer to
fees and other compensation to which it is entitled under the applicable
Servicing Agreement. 19.3. Escrow Payments. The Seller shall cause Servicer and
any Subservicers to hold or cause to be held all escrow payments collected by
the Seller with respect to any Purchased Loans in trust accounts and shall apply
the same for the purposes for which such funds were collected. 19.4. Escrow and
Income after Event of Default. After the occurrence and during the continuance
of an Event of Default, (a) all funds received on or in connection with a
Purchased Loan shall be received and held by the Seller, Servicer and each
Subservicer in trust for the benefit of the Agent on behalf of the Buyers as
owner of the Purchased Loans, and (b) neither the Seller nor Servicer shall be
deemed to have any rights or ownership interest in such funds prior to their
being remitted to the Agent on behalf of the Buyers. 19.5. Servicing Records.
The Seller agrees that the Agent, on behalf of the Buyers, is the owner of all
servicing records, including but not limited to any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, 87 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated095.jpg]
proof of insurance or guaranty coverage, insurance or guaranty policies,
appraisals, other closing documentation, payment history records, and any other
records relating to or evidencing the servicing of Purchased Loans (the
“Servicing Records”). The Servicing Records are and shall be held in trust by
the Seller, Servicer and each Subservicer for the benefit of the Agent as the
owner thereof on behalf of the Buyers. Upon notice from the Agent after the
occurrence and during the continuance of an Event of Default, the Seller will
cause Servicer and each Subservicer to (a) designate the Buyers as the owner of
each Purchased Loan in its collateral tracking system, (b) segregate such
Servicing Records from any and all servicing agreements, files, documents,
records, data bases, computer tapes, copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of assets that are not Purchased Loans, (c) safeguard such Servicing
Records and (d) deliver them promptly to the Agent or its designee (including
the Custodian) at the Agent’s request. 19.6. Subservicer Instruction Letter. The
Seller shall, prior to the initial Purchase Date of Purchased Loans serviced by
any Subservicer, provide to the Buyers a Subservicer Instruction Letter
addressed to and agreed to by such Subservicer of the related Purchased Loans.
19.7. Termination of Servicing. At any time during the existence of a Default or
an Event of Default in the Agent’s sole discretion, the Agent may, and at the
direction of the Required Buyers, shall (a) terminate the Seller’s rights as
Servicer, and any Subservicer’s rights, if any, and obligations with respect to
servicing of the Purchased Loans without payment of any penalty or termination
fee (i) immediately with respect to the Seller and (ii) with respect to any
Servicer (other than the Seller) or Subservicer, as promptly as possible subject
to the terms and conditions of the applicable Servicing Agreement and
Subservicer Instruction Letter; provided that any such termination shall be
deemed to have occurred automatically upon the occurrence of an Event of Default
set forth in Section 18.1(b), (b) require the Seller to enforce its rights and
remedies, as agent for and for the benefit of the Buyers in accordance with the
Agent’s commercially reasonable instructions, with respect to any Purchased
Loans under any Servicing Agreement, and (c) succeed to the rights and remedies
of the Seller with respect to any Purchased Loans under any Servicing Agreement
to the extent permitted by, and subject to, the terms of such Servicing
Agreement (but not the obligations or liabilities of the Seller incurred prior
to the date of such succession) and related Subservicer Instruction Letter. Upon
any such termination, the Seller shall, and shall cause each Subservicer to, (A)
perform the servicing responsibilities with respect to the Purchased Loans in
accordance with the terms of this Agreement until the transfer of servicing
responsibilities is effectuated and (B) cooperate, at the Seller’s expense, in
transferring such servicing responsibilities with respect to the Purchased Loans
to a successor Servicer appointed by the Agent in its sole discretion. Upon
termination of the Seller as Servicer and without limiting the generality of the
foregoing, the Seller shall, in the manner and at such times as the successor
servicer or the Agent shall request, (1) promptly transfer all data in the
Servicing Records relating to the Purchased Loans to the successor servicer in
such electronic format as the successor servicer may reasonably request, (2)
promptly transfer to the successor servicer, the Agent or its designee, all
other files, records correspondence and documents relating to the Purchased
Loans and (3) use commercially reasonable efforts to cooperate and coordinate
with the successor servicer and the Agent to comply with any applicable
so-called “goodbye” letter requirements or other applicable requirements of the
Real Estate Settlement Procedures Act or other applicable legal or regulatory 88
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated096.jpg]
requirement associated with the transfer of the servicing of the Purchased
Loans. Servicer acknowledges and agrees that if it fails to cooperate with the
Agent or any successor servicer in effecting the termination of the Seller as
Servicer of any Purchased Loan or the transfer of all authority to service such
Purchased Loan to such successor servicer in accordance with the terms hereof,
the Agent and the Buyers will be irreparably harmed and entitled to injunctive
relief. 19.8. Notice from Seller. If the Seller should discover that, for any
reason whatsoever, any entity responsible to the Seller by contract for managing
or servicing any Purchased Loan has failed to perform in any material respects
the Seller’s obligations under the Repurchase Documents or any of the material
obligations of such entities with respect to the Purchased Loans, the Seller
shall promptly notify the Agent. 19.9. Seller Remains Liable. Notwithstanding
any Servicing Agreement or the provisions of this Agreement relating to
agreements or arrangements between the Seller and a Subservicer or reference to
actions taken through a Subservicer or otherwise, and unless the Agent has
terminated the Seller’s rights pursuant to Section 19.7, the Seller shall remain
obligated and primarily liable to the Buyers for servicing and administering of
the Purchased Loans in accordance with the provisions hereof without diminution
of such obligation or liability by virtue of such Servicing Agreements or
arrangements or by virtue of indemnification from a Subservicer and to the same
extent and under the same terms and conditions as if the Seller alone were
servicing and administering the Purchased Loans. All actions of each Subservicer
performed pursuant to the related Servicing Agreement shall be performed as an
agent of the Seller with the same force and effect as if performed directly by
the Seller and the Buyers shall have no obligations, duties or liabilities with
respect to any Subservicer including no obligation, duty or liability of the
Buyers to pay any Subservicer’s fees and expenses, provided, however, that each
Subservicer may retain any amounts collected by it that it is entitled to retain
pursuant to the applicable Servicing Agreement or Subservicer Instruction
Letter. The Seller shall be entitled to enter into any agreement with each
Subservicer for indemnification of the Seller by the Subservicer and nothing
contained in this Repurchase Agreement shall be deemed to limit or modify such
indemnification. 19.10. Backup Servicer. The Agent shall have the right, in its
sole discretion, to appoint a Backup Servicer that will (a) serve as a backup
servicer of the Purchased Loans until such time as the Agent shall appoint a
successor servicer of the Purchased Loans and (b) become the successor servicer
of the Purchased Loans at the Agent’s option. In connection with the appointment
of a Backup Servicer as provided in the preceding sentence, the Agent may make
such arrangements for the compensation of the Backup Servicer out of Income on
the Mortgage Loans or otherwise as the Agent and such Backup Servicer shall
agree. The Seller shall provide Backup Servicer with such data, files and
information, in form, format and content as the Backup Servicer may request, in
order to permit the Backup Servicer to service the Mortgage Loans in accordance
with Accepted Servicing Practices; all such data, files and information shall be
updated by the Seller on a monthly basis as required by the Backup Servicer.
19.11. Successor Servicer. If the Backup Servicer or any other Person is
appointed by the Agent to act as a successor servicer of the Purchased Loans
pursuant to the preceding section, the Seller (in its capacity as Servicer
hereunder) shall, and shall cause each Subservicer to, subject to such
Subservicer’s rights under any applicable Servicing Agreement, and Subservicer
89 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated097.jpg]
Instruction Letter, discharge its servicing duties and responsibilities during
the period from the date it acquires knowledge of such transfer of servicing
until the effective date thereof with the same degree of diligence and prudence
that it is obligated to exercise under this Agreement, and shall take no action
whatsoever that might impair or prejudice the rights or financial condition of
the successor Servicer. Within five (5) Business Days of the appointment of a
successor Servicer of the Purchased Loans, the Seller shall, and shall cause
each Subservicer to, prepare, execute and deliver to such successor Servicer any
and all documents and other instruments, place in such successor’s possession
all Servicing Records, and do or cause to be done all other acts or things
necessary or appropriate to effect the transfer of servicing to the successor
Servicer, including but not limited to the transfer and endorsement of the
Mortgage Notes and related documents, and the preparation and recordation of
assignments of Mortgage. The Seller shall (and shall cause each Subservicer to)
cooperate with the Agent and the successor Servicer in effecting the transfer of
servicing responsibilities to the Backup Servicer, including execution and
delivery of servicing transfer notices to Mortgagors, MERS (if applicable),
taxing authorities and insurance companies, the transfer to the Backup Servicer
or successor Servicer for administration by it of all Income with respect to the
Purchased Loans that shall at the time be held or received by the Seller or any
Subservicer. The Seller shall deliver immediately to the successor Servicer all
Purchased Loan documents and related documents and statements held by it or any
Subservicer hereunder and the Seller shall account for all funds and shall
execute and deliver such instruments and do such other things as may reasonably
be required to more fully and definitively vest in the successor Servicer all
such rights, powers, duties, responsibilities, obligations and liabilities of
the Seller as servicer of the Purchased Loans. Section 20. Payment of Expenses;
Indemnity. 20.1. Expenses. (a) The Seller shall pay on demand all of the Agent’s
reasonable out-of- pocket fees and expenses (including the fees and expenses for
legal services of in-house or outside counsel) incurred by the Agent, the
Custodian and the Approved MBS Custodian in connection with this Agreement, the
Custody Agreement, the MBS Custodial Agreement and the Transactions contemplated
hereby and thereby, whether or not any Transactions are entered into hereunder,
including the reasonable out-of-pocket fees and expenses incurred in connection
with (i) the preparation, reproduction and distribution of this Agreement, the
Custody Agreement, the MBS Custodial Agreement and any opinions of counsel,
certificates of officers or other documents contemplated by the aforementioned
agreements, (ii) any Transaction under this Agreement, (iii) the administration
and syndication of this Agreement and of any Transaction and (iv) any amendments
and waivers regarding any of the foregoing. The obligation of the Seller to pay
such fees and expenses incurred prior to or in connection with the termination
of this Agreement shall survive the termination of this Agreement. (b) The
Seller shall pay all of the Agent’s and each Buyer’s reasonable out-of- pocket
costs and expenses, including attorneys’ fees of in-house or outside counsel,
after the occurrence of any Default or Event of Default in connection with the
enforcement of this Agreement, the Custody Agreement, the MBS Custodial
Agreement and the other Repurchase Documents, including in connection with any
(i) bankruptcy, (ii) other 90 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated098.jpg]
insolvency proceeding, or (iii) any workout or consultation involving the
Buyers’ rights and remedies, the purchase and repurchase of the Purchased Loans
and the payment of Price Differential in connection therewith. (c) The Seller
shall pay, and hold the Agent, the Buyers and any other owners or holders of any
of the Obligations harmless from and against, any and all present and future
stamp, documentary and other similar taxes with respect to the foregoing matters
and save them each harmless from and against any and all liabilities with
respect to or resulting from any delay or omission to pay such taxes. (d) The
Seller shall pay all of the Agent’s Fees and any other fees payable by the
Seller under this Agreement and the other Repurchase Documents. 20.2. Indemnity.
The Seller shall pay, and indemnify, defend and hold harmless the Agent, the
Buyers and any of their respective officers, directors, employees, agents,
advisors and Affiliates (collectively “Indemnified Parties” and each an
“Indemnified Party”) from and against, the “Indemnified Liabilities”, which
means any and all claims, liabilities, obligations, losses, damages, penalties,
judgments, suits, disbursements and reasonable out-of-pocket costs and expenses
(including attorneys’ fees and disbursements of in-house or outside counsel) of
any kind whatsoever that may be imposed upon, incurred by or asserted against
any of the Indemnified Parties in any way relating to or arising out of any of
the Repurchase Documents or any of the transactions contemplated thereby or the
use of proceeds or proposed use of proceeds thereof, including, but not limited
to, (a) Seller’s failure to comply with, or breach of, any provision of any of
the Repurchase Documents, (b) the failure of Seller, any Indemnified Party or
any Purchased Loan to comply with, observe or perform any Legal Requirement with
respect to any Purchased Loan and (c) the use of telephone or Electronic
Transmissions or E-Systems under or in connection with this Agreement or any of
the other Repurchase Documents; provided, however, that to the extent, if any,
that any Indemnified Liabilities are caused by any Indemnified Party’s gross
negligence or willful misconduct, the indemnity payable to that Indemnified
Party shall be equitably and proportionately reduced, although (i) to the full
extent permitted under applicable law, such indemnity shall not be reduced on
account of such claims, liabilities, etc. to any extent (x) owed, in whole or in
part, under any claim or theory of strict liability, or (y) caused or
contributed to by any Indemnified Party’s sole or concurrent ordinary negligence
that does not amount to gross negligence or willful misconduct, it being the
Seller’s intention to hereby indemnify the Indemnified Parties against their own
strict liability and their own sole or concurrent ordinary negligence, and (ii)
such gross negligence and willful misconduct exception to the foregoing
indemnity shall, in the case of any failure under paragraph (b) above, only be
applicable to a failure which first occurs subsequent to termination by Agent of
Seller’s rights as Servicer under Section 19.7 hereof. Section 21. Single
Agreement. The Buyers, the Agent and the Seller acknowledge that, and have
entered into this Agreement and will enter into each Transaction hereunder in
consideration of and in reliance upon the fact that, all Transactions hereunder
constitute a single business and contractual relationship and have been made in
consideration of each other. Accordingly, each of the Agent, the Buyers and the
Seller agrees (a) to perform all of its obligations in respect of each 91
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated099.jpg]
Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (b) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (c) that payments,
deliveries and other transfers made by any of them in respect of any Transaction
shall be deemed to have been made in consideration of payments, deliveries and
other transfers in respect of any other Transactions hereunder, and the
obligations to make any such payments, deliveries and other transfers may be
applied against each other and netted. Section 22. Relationships among the Agent
and the Buyers. 22.1. Appointment of Agent. Each Buyer irrevocably appoints and
authorizes the Agent to act on behalf of such Buyer or holder under this
Agreement and the other Repurchase Documents and to exercise such powers
hereunder and thereunder as are specifically delegated to Agent by the terms
hereof and thereof, together with such powers as may be reasonably incidental
thereto, including without limitation the power to execute or authorize the
execution of financing or similar statements or notices, and other documents. In
performing its functions and duties under this Agreement, the Agent shall act
solely as agent of the Buyers and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for the Seller or any other Person. 22.2. Scope of Agent’s Duties. (a) The Agent
shall have no duties or responsibilities except those expressly set forth
herein, and shall not, by reason of this Agreement or otherwise, have a
fiduciary relationship with any Buyer (and no implied covenants or other
obligations shall be read into this Agreement against the Agent). None of Agent,
its Affiliates nor any of their respective directors, officers, employees or
agents shall be liable to any Buyer for any action taken or omitted to be taken
by it or them under this Agreement or any document executed pursuant hereto, or
in connection herewith or therewith with the consent or at the request of the
Required Buyers (or all of the Buyers for those acts requiring consent of all of
the Buyers) (except for its or their own willful misconduct or gross
negligence), nor be responsible for or have any duties to ascertain, inquire
into or verify (a) any recitals or warranties made by the Seller or any
Affiliate of the Seller, or any officer thereof contained herein or therein, (b)
the effectiveness, enforceability, validity or due execution of this Agreement
or any document executed pursuant hereto or any security thereunder, (c) the
performance by the Seller of its obligations hereunder or thereunder, or (d) the
satisfaction of any condition hereunder or thereunder, including without
limitation in connection with the making of any Transaction. The Agent and its
Affiliates shall be entitled to rely upon any certificate, notice, document or
other communication (including any cable, telegraph, telex, facsimile
transmission or oral communication) believed by it to be genuine and correct and
to have been sent or given by or on behalf of a proper person. The Agent may
employ agents and may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable to the Buyers (except
as to money or property received by them or their authorized agents), for the
negligence or misconduct of any such agent selected by it with reasonable care
or 92 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated100.jpg]
for any action taken or omitted to be taken by it in good faith in accordance
with the advice of such counsel, accountants or experts. (b) Except as otherwise
expressly provided herein, whenever the Agent is authorized and empowered
hereunder on behalf of the Buyers to give any approval or consent, or to make
any request, or to take any other action on behalf of the Buyers (including
without limitation the exercise of any right or remedy hereunder or under the
other Repurchase Documents), the Agent shall be required to give such approval
or consent, or to make such request or to take such other action only when so
requested in writing by the Required Buyers or the Buyers, as applicable
hereunder. Action that may be taken by the Required Buyers, any other specified
Percentage of the Buyers or all of the Buyers, as the case may be (as provided
for hereunder) may be taken (i) pursuant to a vote of the requisite percentages
of the Buyers as required hereunder at a meeting (which may be held by telephone
conference call), provided that Agent exercises good faith, diligent efforts to
give all of the Buyers reasonable advance notice of the meeting, or (ii)
pursuant to the written consent of the requisite percentages of the Buyers as
required hereunder, provided that all of the Buyers are given reasonable advance
notice of the requests for such consent. (c) Except as otherwise expressly
provided under this Agreement or in any of the other Repurchase Documents and
subject to the terms hereof, Agent will take such action, assert such rights and
pursue such remedies under this Agreement and the other Repurchase Documents as
the Required Buyers or all of the Buyers, as the case may be (as provided for
hereunder), shall direct; provided, however, that the Agent shall not be
required to act or omit to act if, in the reasonable judgment of the Agent, such
action or omission may expose the Agent to personal liability for which Agent
has not been satisfactorily indemnified hereunder or is contrary to this
Agreement, any of the Repurchase Documents or applicable law. Except as
expressly provided above or elsewhere in this Agreement or the other Repurchase
Documents, no Buyer (other than the Agent, acting in its capacity as agent)
shall be entitled to take any enforcement action of any kind under this
Agreement or any of the other Repurchase Documents. 22.3. Limitation on Duty to
Disclose. Except as expressly set forth herein, the Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Seller or any of its Subsidiaries or Affiliates that
is communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. 22.4. Authority of Agent to Enforce this Agreement.
Each Buyer, subject to the terms and conditions of this Agreement, grants the
Agent full power and authority as attorney-in-fact to institute and maintain
actions, suits or proceedings for the collection and enforcement of any
Indebtedness outstanding under this Agreement or any other Repurchase Document
and to file such proofs of debt or other documents as may be necessary to have
the claims of the Buyers allowed in any proceeding relative to the Seller, or
its creditors or affecting its properties, and to take such other actions which
Agent considers to be necessary or desirable for the protection, collection and
enforcement of this Agreement or the other Repurchase Documents. 93
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated101.jpg]
22.5. Agent in its Individual Capacity. Comerica Bank and its Affiliates,
successors and assigns shall each have the same rights and powers hereunder as
any other Buyer and may exercise or refrain from exercising the same as though
such Buyer were not the Agent. Comerica Bank and its Affiliates may (without
having to account therefor to any Buyer) accept deposits from, lend money to,
and generally engage in any kind of banking, trust, financial advisory or other
business with the Seller as if such Buyer were not acting as the Agent
hereunder, and may accept fees and other consideration therefor without having
to account for the same to the Buyers. 22.6. Actions Requiring All Buyers’
Consent. No amendment or waiver of, or any action with respect to, any provision
of this Agreement or any of the Repurchase Documents shall in any event be
effective unless the same shall be in writing signed by all the Buyers with
respect to any amendment or waiver or any action that: (a) Increases the Maximum
Aggregate Commitment or increases any Buyer’s Commitment (it being understood
that, for the purposes of this Section 22.6(a), the Buyers’ execution of this
Agreement evidences such Buyers’ consent to increasing the Maximum Aggregate
Commitment and Buyer’s Commitment in accordance with the provisions of Section
2.6 hereof). (b) Agrees to any reduction in any Pricing Rate, Repurchase Price
or fee provisions of this Agreement, excluding the provisions relating to the
Agent’s Fee and other fees owing to the Agent only. (c) Acknowledges termination
of the Buyers’ ownership interest in the Purchased Loans or releases all or a
material portion of the Liens held under the Repurchase Documents other than in
accordance with the Repurchase Documents. (d) Changes any Buyer’s Pro Rata share
of ownership of the Purchased Loans other than in accordance with the express
provisions of the Repurchase Documents. (e) Agrees to any change in the nature
of the Buyers’ respective Commitments from several to joint, in whole or in
part. (f) Agrees to any change to the definition of “Required Buyers” or to any
provisions of this Agreement or any of the other Repurchase Documents that
requires the consent, approval or satisfaction of all of the Buyers or each of
the Buyers. (g) Extends the Termination Date or the due date of any required
payment other than in accordance with the express provisions of the Repurchase
Documents. (h) Agrees to any change in this Section 22.6. (i) Agrees to any
change in the Buyer’s Margin Percentage rates. (j) Releases the Seller from any
of its obligations other than in accordance with the express conditions of the
Repurchase Documents. 94 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated102.jpg]
(k) Modifies the sharing provisions of Section 22.10. (l) Modifies Section 4.1,
Section 4.2, Schedule EL, Schedule DQ or Schedule 15.3. In the event of any
conflict between the provisions of this Section 22.6 and any other provisions of
this Agreement or the other Repurchase Documents, this Section 22.6 shall
govern. 22.7. Actions Requiring Required Buyers’ Consent. All amendments hereto,
waivers or actions taken hereunder that are not described in Section 6 and
Section 22.8 require the written consent or ratification of the Required Buyers
except for actions that are specifically reserved to the Agent under Sections
6.1 and 6.6 or elsewhere in this Agreement or the other Repurchase Documents;
provided that no amendments, waivers or actions taken hereunder that relate to
the rights or obligations of the Agent shall be effective without the prior
written consent of the Agent. The Agent will, at the direction of the Required
Buyers, take any enforcement action or exercise any remedies under this
Agreement and the Repurchase Documents that arise after the occurrence of an
Event of Default. 22.8. Agent’s Discretionary Actions. Subject to the
limitations of Sections 22.6 and 22.7, in its capacity as Agent and without
seeking or obtaining the consent of any of the other Buyers (although it may
elect to obtain such consent before acting it if deems that desirable), the
Agent may: (a) With respect to Purchased Loans having an aggregate Purchase
Value of not more than the Discretionary Loan Sublimit at any time, (i) waive
one or more Disqualifiers for Purchased Loans, waive one or more of the
representations or warranties concerning Purchased Loans under Section 15.3, or
waive any other requirements for Purchased Loans set forth in this Agreement, so
that in the case of each such waiver such Purchased Loan is included as a
Discretionary Loan, and (ii) include as Discretionary Loans, Purchased Loans
which, if added to a Sublimit under Section 4.2(b) or Section 4.2(c) other than
the Discretionary Loan Sublimit (a “Non-Discretionary Loan Sublimit”), would
cause such Non-Discretionary Loan Sublimit to exceed the maximum
percentage/amount for such Non-Discretionary Loan Sublimit set forth in Section
4.2(b) or Section 4.2(c; (b) reconvey, or exchange, in whole or in part, any
Purchased Loans that are required to be reconveyed, or exchanged in accordance
with the Repurchase Documents; (c) approve any new Approved Investor proposed by
the Seller (and the Agent will promptly provide to any Buyer that requests it a
current list of Approved Investors); and (d) do or perform any act or thing
that, in the Agent’s reasonable judgment, is necessary or appropriate to enable
the Agent to properly discharge and perform its duties under this Agreement, the
Custody Agreement or the MBS Custodial Agreement or that in its reasonable
judgment is necessary or appropriate to preserve or protect the validity,
integrity or enforceability of the Purchased Loans and/or the Repurchase
Documents, the Buyers’ Pro Rata undivided ownership interests in and to the
Purchased Loans, the Lien 95 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated103.jpg]
created by this Agreement and its priority, or any of the Central Elements in
respect of the Seller or any of its Subsidiaries, or to preserve and protect the
interest of the Buyers in any of the foregoing. 22.9. Buyers’ Cooperation. The
Buyers agree to cooperate among themselves and with the Agent and from time to
time upon the Agent’s request, to execute and deliver such papers as may be
reasonably necessary to enable the Agent, in its capacity as Agent, to
effectively administer this Agreement and the other Repurchase Documents, the
Purchased Loans and each Buyer’s Pro Rata undivided ownership interest in the
Purchased Loans in the manner contemplated by this Agreement. 22.10. Buyers’
Sharing Arrangement. (a) Each of the Buyers agrees that if it should receive any
amount (whether by voluntary payment, realization upon security, the exercise of
the right of set-off, or otherwise) that is applicable to the payment of
Repurchase Price, Margin Deficit, Price Differential or any fees, that with
respect to the related sum or sums received (or receivable) by the other Buyers
is in greater proportion than that Buyer’s Pro Rata ownership of the Purchased
Loans (after taking into account any waiver or adjustments in the Price
Differential or fee owing to such Buyer in accordance with Sections 5.4 and 36
of this Agreement), then such Buyer receiving such excess amount shall purchase
from the other Buyers a participation interest in the Purchased Loans in such
amount as shall result in Pro Rata participation and ownership by all of the
Buyers in such excess amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Buyer, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery; and provided
further that the provisions of this Section 22.10 shall not apply to any fees
that the Agent may be entitled to from time to time or to any fees that the
Custodian or any successor custodian might be paid pursuant to the Custody
Agreement. (b) To the extent that the Seller fails to pay any amount required to
be paid to the Agent under Section 20, each Buyer severally agrees to pay to the
Agent such Buyer's Funding Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent in its capacity as such. 22.11. Buyers’ Acknowledgment. (a)
Each Buyer other than Comerica Bank hereby acknowledges that Comerica Bank has
made no representations or warranties with respect to any Purchased Loan other
than as expressly set forth in this Agreement and that Comerica Bank shall have
no responsibility (in its capacity as a Buyer, the Agent, or any other capacity
or role) for: (i) the marketability or collectability of the Purchased Loans; 96
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated104.jpg]
(ii) the genuineness, validity, likelihood of performance as and when due or
enforceability of any Investor Commitment or the solvency or performance record
of any Approved Investor; (iii) the validity, enforceability or any legal effect
of any of the Repurchase Documents, any Loan Papers or any insurance, bond or
similar device purportedly protecting any obligation to the Buyers or any
Purchased Loans; or (iv) the financial condition of the Seller or any of its
Subsidiaries or Affiliates, the status, health or viability of any industry in
which any of them is involved, the prospects for repurchase of the Purchased
Loans, the genuineness, validity or enforceability of any warehousing facility
or repurchase agreement between the Seller and any other lender or repurchase
agreement counterparty, the value of any Purchased Loans, the effectiveness of
any of the provisions of the Repurchase Documents (including the financial
covenants, tests and hedging requirements) or any aspect of their implementation
or administration at any time to reduce or control risks of any type, to produce
returns, profits, yields or spreads or to reduce or control losses or the
accuracy of any information supplied by or to be supplied in connection with any
of the Seller or any of its Subsidiaries or Affiliates, or otherwise with
respect to this Agreement, any Purchased Loans or any source of equity or other
financing for any of the Seller, any of its Affiliates or any other warehouse
lender or repurchase agreement counterparty. (b) Each Buyer acknowledges that it
has, independently of Agent and each other Buyer and based on the financial
statements of Seller and such other documents, information and investigations as
it has deemed appropriate, made its own credit decision to extend credit
hereunder from time to time. Each Buyer also acknowledges that it will,
independently of Agent and each other Buyer and based on such other documents,
information and investigations as it shall deem appropriate at any time,
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under this
Agreement, any Repurchase Document or any other document executed pursuant
hereto. 22.12. Agent Market Value Determinations. The parties hereto agree and
acknowledge that, in determining the Market Value of the Purchased Loans, the
Agent (a) shall determine Market Value as a third party service provider, in
accordance with standards customarily applicable in the financial industry to
third party service providers providing values on comparable assets to be used
in connection with the financing of such assets, and (b) shall not be obligated
to do that same or similar amount of work or analysis as if it were valuing its
own assets, or as if it were valuing such assets for the purchase or sale
thereof by it or any other party. The parties hereto agree and acknowledge that
any asset valuation information produced by the Agent is intended to be and
should be used solely for the limited uses specified in this Agreement and the
other Repurchase Documents, and is not intended to be and should not be used by
any Person for any other purpose. The parties hereto further agree and
acknowledge that the Agent may elect to determine the Market Value for any
Purchased Loan by determining the market bid price for a portfolio containing
all Purchased Loans and allocating such portfolio market bid price among each
individual Purchased Loan. 97 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated105.jpg]
22.13. Agent’s Duty of Care, Express Negligence Waiver and Release. At all times
until all Purchased Loans have all been repurchased by the Seller and the Buyers
have no further commitments or other obligations under this Agreement and the
other Repurchase Documents, the Agent shall exercise the same degree of care in
handling the Purchased Loans as Comerica Bank exercises with respect to loans
that are held solely by Comerica Bank for its own account, and the Agent, in its
capacity as Agent shall have no responsibility to the Buyers other than to
exercise such standard of care and, in any event, Comerica Bank shall have no
liability with respect to any other Buyer’s Pro Rata interest in the Purchased
Loans except for Comerica Bank’s own fraud, gross negligence or willful
misconduct. Except in the case of its own fraud, gross negligence or willful
misconduct, neither the Agent, any Buyer, nor any of their officers, directors,
employees, attorneys or agents shall be liable for any action taken or omitted
to be taken by it or them under this Agreement, the Custody Agreement, the MBS
Custodial Agreement or any of the other Repurchase Documents reasonably believed
by it or them to be within the discretion or power conferred upon it or them by
the Repurchase Documents or be responsible for consequences of any error of
judgment, the Buyers expressly intending to hereby waive and release all present
and future claims and rights against the Agent (a) owed, in whole or in part,
under any claim or theory of strict liability or (b) for damages or injuries
caused or contributed to by any Indemnified Party’s sole or concurrent ordinary
negligence that does not amount to gross negligence or willful misconduct.
Except as otherwise specifically and expressly set forth in this Agreement, the
Agent shall not be responsible in any manner to anyone for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement, any
supplement, amendment or restatement of it or of any other Repurchase Documents
or for any representation, warranty, document, certificate, report or statement
made or furnished in, under or in connection with this Agreement or any of the
other Repurchase Documents or be under any obligation to anyone to ascertain or
to inquire as to the performance or observation of any of the terms, covenants
or conditions of this Agreement or of the other Repurchase Documents on the part
of the Seller or anyone else. Without limiting the generality of the foregoing
provisions of this Section 22.13, the Agent, in its capacity as Agent, may seek
and rely upon the advice of legal counsel in taking or refraining to take any
action under any of the Repurchase Documents or otherwise in respect of any
Purchased Loans, this Agreement and its parties, and shall be fully protected in
relying upon such advice. 22.14. Calculations of Shares of Principal and Other
Sums. Except as provided to the contrary in Section 6.4 (“Increased Cost”),
Section 6.5 (“Capital Adequacy”), Section 7.1 (“Payments to be free of Taxes;
Withholding”), Section 7.3 (“Taxes Indemnity”), Section 9.2 (“Agent’s Fee”), and
Section 20 (“Payment of Expenses; Indemnity”), Comerica Bank’s and each other
Buyer’s respective shares of Repurchase Prices and other sums received by the
Agent on account of the Purchased Loans or with respect to them shall be
calculated on the basis of each Buyer’s (including Comerica Bank’s) respective
Pro Rata ownership interests in the Purchased Loans from time to time. 22.15.
Successor Agent. Agent may resign as such at any time upon at least thirty (30)
days prior notice to the Seller and each of the Buyers. If Agent at any time
shall resign or if the office of Agent shall become vacant for any other reason,
Required Buyers shall, by written instrument, appoint successor agent(s)
(“Successor Agent”) satisfactory to such Required Buyers and, so long as no
Default or Event of Default has occurred and is continuing, approved by the
Seller (which approval shall not be unreasonably withheld or delayed). Such
Successor Agent 98 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated106.jpg]
shall thereupon become the Agent hereunder, as applicable, and Agent shall
deliver or cause to be delivered to any successor agent such documents of
transfer and assignment as such Successor Agent may reasonably request. If a
Successor Agent is not so appointed or does not accept such appointment before
the resigning Agent’s resignation becomes effective, the resigning Agent may
appoint a temporary successor to act until such appointment by the Required
Buyers and, if applicable, the Seller, is made and accepted, or if no such
temporary successor is appointed as provided above by the resigning Agent, the
Required Buyers shall thereafter perform all of the duties of the resigning
Agent hereunder until such appointment by the Required Buyers and, if
applicable, the Seller, is made and accepted. Such Successor Agent shall succeed
to all of the rights and obligations of the resigning Agent as if originally
named. The resigning Agent shall duly assign, transfer and deliver to such
Successor Agent all moneys at the time held by the resigning Agent hereunder
after deducting therefrom its expenses for which it is entitled to be reimbursed
hereunder. Upon such succession of any such Successor Agent, the resigning Agent
shall be discharged from its duties and obligations, in its capacity as Agent
hereunder, except for its gross negligence or willful misconduct arising prior
to its resignation hereunder, and the provisions of this Article 12 shall
continue in effect for the benefit of the resigning Agent in respect of any
actions taken or omitted to be taken by it while it was acting as Agent. 22.16.
Merger of the Agent. Any Person into which the Agent may be merged or converted
or with which it may be consolidated, or any Person surviving or resulting from
any merger, conversion or consolidation to which the Agent shall be a party or
any Person succeeding to the commercial banking business of the Agent shall be
the successor Agent without the execution or filing of any paper or any further
act on the part of any of the parties. 22.17. Participation; Assignment by
Buyers. (a) Assignments. Any Buyer may at any time assign in such Buyer’s rights
and obligations hereunder and under the other Repurchase Documents by way of
assignment to any Eligible Assignee in accordance with clause (d) of this
Section 22.17, (and any other attempted assignment or transfer by any Buyer
shall be deemed to be null and void). Each assignment by a Buyer of all or any
portion of its rights and obligations hereunder and under the other Repurchase
Documents, shall be subject to the following terms and conditions: (i) each such
assignment shall be in a minimum amount of the lesser of (x) Five Million
Dollars ($5,000,000) or such lesser amount as the Agent shall agree and (y) the
entire remaining amount of assigning Buyer’s Committed Sum; provided however
that, after giving effect to such assignment, in no event shall the entire
remaining amount (if any) of assigning Buyer’s Committed Sum be less than
$5,000,000; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Buyer’s rights and obligations under
this Agreement, and (iii) the parties to any assignment shall execute and
deliver to Agent an Assignment and Assumption substantially (as determined by
Agent) in the form attached hereto as Exhibit E (with appropriate insertions
acceptable to Agent), together with a processing and recordation fee in the
amount, if any, required as set forth in the Assignment and Assumption. Until
the Assignment and Assumption becomes effective in accordance with its terms,
and Agent has confirmed that the assignment satisfies the requirements of this
Section 22.17, the Seller and the Agent shall be entitled to continue to deal
solely and directly with the 99 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated107.jpg]
assigning Buyer in connection with the interest so assigned. From and after the
effective date of each Assignment and Assumption that satisfies the requirements
of this Section 22.17, the assignee thereunder shall be deemed to be a party to
this Agreement, such assignee shall have the rights and obligations of a Buyer
under this Agreement and the other Repurchase Documents (including without
limitation the right to receive fees payable hereunder in respect of the period
following such assignment) and the assigning Buyer shall relinquish its rights
and be released from its obligations under this Agreement and the other
Repurchase Documents. Upon request, the Seller shall execute and deliver to the
Agent, documents reasonably necessary to such assignment process; (b)
Participations. The Seller and the Agent acknowledge that each of the Buyers may
at any time and from time to time, subject to the terms and conditions hereof,
sell participations in all or any part of such Buyer’s Commitment and Pro Rata
ownership share of the Purchased Loans to any Person (other than a natural
person or to the Seller or any of the Seller’s Affiliates or Subsidiaries);
provided that any participation permitted hereunder shall comply with all
applicable laws and shall be subject to a participation agreement that
incorporates the following restrictions: (i) such Buyer shall remain the holder
of the notes issued hereunder, if any, notwithstanding any such participation;
(ii) a participant shall not reassign or transfer, or grant any sub-
participations in its participation interest hereunder or any part thereof; and
(iii) such Buyer shall retain the sole right and responsibility to enforce the
obligations of the Seller relating to this Agreement and the other Repurchase
Documents, including, without limitation, the right to proceed against any
Guarantors, or cause the Agent to do so (subject to the terms and conditions
hereof), and the right to approve any amendment, modification or waiver of any
provision of this Agreement without the consent of the participant (unless such
participant is a Buyer Affiliate), except to the extent such amendment,
modification or waiver requires the consent of all Buyers under Section 22.6. In
those cases (if any) where a Buyer grants rights to any of its participants to
approve amendments, modifications or waivers of any Repurchase Documents
pursuant to the immediately preceding sentence, such Buyer must include a voting
mechanism as to all such approval rights in the relevant participation
agreement(s) whereby a readily-determinable fraction of such Buyer’s portion of
the Purchased Loans (whether held by such Buyer or participated) shall control
the vote for all of such Buyer’s portion of the Purchased Loans; provided that
if no such voting mechanism is provided for or is fully and immediately
effective, then the vote of such Buyer itself shall be the vote for all of such
Buyer’s portion of the Purchased Loans; and provided further that a participant
may exercise approval rights over such matters only on an indirect basis, acting
through such Buyer, and the Seller, Agent and the other Buyers may continue to
deal directly with such Buyer in connection with such Buyer’s rights and duties
hereunder. Notwithstanding the foregoing, however, in the case of any
participation granted by any Buyer hereunder, the participant shall not have any
rights under this 100 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated108.jpg]
Agreement or any of the other Repurchase Documents against the Agent, any other
Buyer or the Seller; provided, however that the participant may have rights
against such Buyer in respect of such participation as may be set forth in the
applicable participation agreement and all amounts payable by the Seller
hereunder shall be determined as if such Buyer had not sold such participation.
Each such participant shall be entitled to the benefits of Sections 6.4, 6.5,
and 7.1 of this Agreement to the same extent as if it were a Buyer and had
acquired its interest by assignment pursuant to clause (a) of this Section
22.17, provided that no participant shall be entitled to receive any greater
amount pursuant to such the provisions of Sections 6.4, 6.5 and 7.1 than the
issuing Buyer would have been entitled to receive in respect of the amount of
the participation transferred by such issuing Buyer to such participant had no
such transfer occurred and each such participant shall also be entitled to the
same rights of set-off as though it were a Buyer, provided that such participant
agrees to be subject to Section 22.10 hereof as though it were a Buyer. (c)
Other Permitted Transfers. Any Buyer may at any time pledge, collaterally assign
or grant a security interest in any or all of its interests under this Agreement
and in the Purchased Loans to any Federal Reserve Bank or to any other Person to
secure obligations of such Buyer, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Buyer from any of its obligations hereunder or
substitute any such pledge or assignee for such Buyer as a party hereto. (d)
Register. The Agent shall maintain at its principal office a copy of each
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Buyers and the Committed Sum of,
and amount owing to, each Buyer. The entries in the Register shall be conclusive
evidence, absent manifest error, and the Seller, the Agent, and the Buyers may
treat each Person whose name is recorded in the Register as the owner of the
Advances recorded therein for all purposes of this Agreement. The Register shall
be available for inspection by the Seller or any Buyer (but only with respect to
any entry relating to such Buyer’s Committed Sum) upon reasonable notice to the
Agent and a copy of such information shall be provided to any such party on
their prior written request. The Agent shall give prompt written notice to the
Seller of the making of any entry in the Register or any change in such entry.
(e) Disclosure of Seller Information. The Seller authorizes each Buyer to
disclose to any prospective assignee or participant which has satisfied the
requirements hereunder, any and all financial information in such Buyer’s
possession concerning the Seller which has been delivered to such Buyer pursuant
to this Agreement, provided that each such prospective assignee or participant
shall execute a confidentiality agreement consistent with the terms of Section
24.6 hereof or shall otherwise agree to be bound by the terms thereof. (f)
Nothing in this Agreement or the other Repurchase Documents, expressed or
implied, is intended to or shall confer on any Person other than the respective
parties hereto and thereto and their successors and assignees and participants
permitted 101 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated109.jpg]
hereunder and thereunder any benefit or any legal or equitable right, remedy or
other claim under this Agreement or the other Repurchase Documents. (g) If any
interest in this Agreement is so transferred to any Person that is organized
under the Legal Requirements of any jurisdiction other than the United States of
America or any State thereof, the transferor Buyer shall cause such Person,
concurrently with the effectiveness of such transfer, to comply with the
relevant provisions of Section 7.5. (h) The Seller shall not be required to
incur any cost or expense incident to any sale to a Person of any interest in
the Repurchase Documents and the Purchased Loans pursuant to this Section 22.17
and all such costs and expenses shall be for the account of the Buyer selling
its rights in the Purchased Loans to such Person. 22.18. The Agent and the
Buyers are the only Beneficiaries of this Section. Other than the provisions of
Section 22.15 and Section 22.17, this Section 22 is intended to bind and benefit
only Comerica Bank and the other Buyers, and does not benefit and shall not be
enforceable by the Seller or any other Person whatsoever. 22.19. Knowledge of
Default. It is expressly understood and agreed that the Agent shall be entitled
to assume that no Default or Event of Default has occurred and is continuing,
unless the officers of the Agent immediately responsible for matters concerning
this Agreement shall have received a written notice from a Buyer or the Seller
specifying such Default or Event of Default and stating that such notice is a
“notice of default”. Upon receiving such a notice, the Agent shall promptly
notify each Buyer of such Default or Event of Default and provide each Buyer
with a copy of such notice and shall endeavor to provide such notice to the
Buyers within three (3) Business Days (but without any liability whatsoever in
the event of its failure to do so). The Agent shall also furnish the Buyer,
promptly upon receipt, with copies of all other notices or other information
required to be provided by the Seller hereunder. 22.20. No Reliance on Agent’s
Customer Identification Program. (a) Each Buyer acknowledges and agrees that
neither such Buyer, nor any of its Affiliates, participants or assignees, may
relay on the Agent to carry out such Buyer’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
Seller or any of its Subsidiaries, any of their respective Affiliates or agents,
the Repurchase Documents or the transactions hereunder: (i) any identify
verification procedures, (ii) any record keeping, (iii) any comparisons with
government lists, (iv) any customer notices or (v) any other procedures required
under the CIP Regulations or such other laws. (b) Each Buyer or assignee or
participant of a Buyer that is not organized under the laws of the United States
or a state thereof (and is not excepted from the certification requirement
contained in Section 313 of the USA Patriot Act and the applicable regulations
102 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated110.jpg]
because it is both (i) an affiliate of a depository institution or foreign bank
that maintains a physical presence in the United States or foreign country, and
(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Agent the
certification, or, if applicable, recertification, certifying that such Buyer is
not a “shell” and certifying to other matters as required by Section 313 of the
USA Patriot Act and the applicable regulations: (x) within 10 days after the
Effective Date, and (y) at such other times as are required under the USA
Patriot Act. 22.21. Other Titles. Any Buyer identified on the facing page or
signature page of this Agreement or in any amendment hereto or as designated
with consent of the Agent in any assignment agreement as Lead Arranger,
Documentation Agent, or any similar titles, shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement as a result
of such title other than those applicable to all Buyers as such. Without
limiting the foregoing, the Buyers so identified shall not have or be deemed to
have any fiduciary relationship with any Buyer as a result of such title. Each
Buyer acknowledges that it has not relied, and will not rely, on the Buyer so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder. 22.22. Other Agreements. Each Buyer hereby irrevocably
appoints, designates and authorizes Agent to enter into any Subordination
Agreement, the Custody Agreement, the MBS Custodial Agreement and the Electronic
Tracking Agreement, on its behalf and to take such action on its behalf under
the provisions of any such agreement. Each Buyer further agrees to be bound by
the terms and conditions of each such Subordination Agreement, Custody
Agreement, MBS Custodial Agreement and Electronic Tracking Agreement. Section
23. Notices and Other Communications; Electronic Transmissions. (a) Except as
expressly provided otherwise in this Agreement (and except as provided in clause
(b) below), all notices and other communications provided to any party hereto
under this Agreement or any other Repurchase Document shall be in writing and
shall be given by personal delivery, by mail, by reputable overnight courier or
by facsimile and addressed or delivered to it at its address set forth below or
at such other address as may be designated by such party in a notice to the
other parties that complies as to delivery with the terms of this Section 23 or
posted to an E-System set up by or at the direction of Agent (as set forth
below). Any notice, if personally delivered or if mailed and properly addressed
with postage prepaid and sent by registered or certified mail, shall be deemed
given when received or when delivery is refused; any notice, if given to a
reputable overnight courier and properly addressed, shall be deemed given two
(2) Business Days after the date on which it was sent, unless it is actually
received sooner by the named addressee; and any notice, if transmitted by
facsimile, shall be deemed given when received. The Agent may, but, except as
specifically provided herein, shall not be required to, take any action on the
basis of any notice given to it by telephone, but the giver of any such notice
shall promptly confirm such notice in writing or by facsimile, and such notice
will not be deemed to have been received until such confirmation is deemed
received in accordance with the provisions of this Section set forth above. If
such telephonic notice conflicts with any such confirmation, the terms of such
telephonic notice shall control. 103 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated111.jpg]
(b) Notices and other communications provided to the Agent and the Buyers party
hereto under this Agreement or any other Repurchase Document may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by the Agent. The Agent or the Seller
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications (including email and any E-System)
pursuant to procedures approved by it. Unless otherwise agreed to in a writing
by and among the parties to a particular communication, (i) notices and other
communications sent to an email address shall be deemed received upon the
intended recipient’s receipt of such notice or other communication and (ii)
notices and other communications posted to any E-System shall be deemed received
upon the deemed receipt by the intended recipient at its email address as
described in the foregoing clause (i) of notification that such notice or other
communication is available and identifying the website address therefore. If to
the Seller: Pulte Mortgage LLC 7390 South Iola Englewood, CO 80112 Attention:
Ralph Nowicki Telephone: 303-493-2596 Facsimile: 303-409-5249 Email:
Ralph.Nowicki@pulte.com With a copy to: Honigman Miller Schwartz and Cohn LLP
2290 First National Building Detroit, Michigan 48226 Attention: Norman H.
Beitner Telephone: 313-465-7320 Facsimile: 313-465-7321 Email:
nbeitner@honigman.com If to Comerica Bank as Agent or as a Buyer, as to all
notices hereunder: Comerica Bank Comerica Bank Tower 1717 Main Street 4th Floor
Dallas, Texas 75201 Attention: Trey Worley Telephone: (214) 462-4279 Fax: (214)
462-4280 Email: tworley@comerica.com And 104 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated112.jpg]
Comerica Bank 411 W. Lafayette Blvd. Detroit, MI 48226 Attention: Scott M.
Helmer Telephone: (313) 222.5717 Fax: (313) 222.9434 Email:
smhelmer@comerica.com with a copy of all Request/Confirmations to be delivered
to the following email addresses: corpfinadmin@comerica.com tworley@comerica.com
pgdufault@comerica.com smhelmer@comerica.com megetz@comerica.com
ahshafer@comerica.com with a copy to: Nicholas P. Scavone, Jr. BODMAN PLC 6th
Floor at Ford Field 1901 St. Antoine Street Detroit, Michigan 48226 Phone:
313-393-7580 Facsimile: 313-393-7579 Email: nscavone@bodmanlaw.com If to the
other Buyers, at the addresses shown on Schedule 23. (d) Each of the Agent, the
Seller, the Buyers, and each of their Affiliates is authorized (but not
required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Repurchase Document
and the transactions contemplated therein. The Seller hereby acknowledges and
agrees that the use of Electronic Transmissions is not necessarily secure and
that there are risks associated with such use, including risks of interception,
disclosure and abuse and each indicates it assumes and accepts such risks by
hereby authorizing the transmission of Electronic Transmissions. (d) All uses of
an E-System shall be governed by and subject to, in addition to this Section 23,
separate terms and conditions posted or referenced in such E-System and related
contractual obligations executed by the Agent, the Seller and the Buyers in
connection with the use of such E-System. (e) All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available”. None of the Agent or
any of its Affiliates warrants the accuracy, adequacy or completeness of any
E-Systems or Electronic Transmission, and each disclaims all liability for 105
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated113.jpg]
errors or omissions therein. No warranty of any kind is made by the Agent or any
of its Affiliates in connection with any E Systems or Electronic Transmission,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects. The Agent, the Seller and the Buyers agree that the Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System. Section 24. Miscellaneous. 24.1. Further Assurances.
At any time and from time to time, at the sole expense of the Seller, the Seller
or the Servicer shall promptly provide such further reasonable assurances,
documents and agreements and undertake such actions as the Agent may reasonably
request in order to effect the purposes of this Agreement, including the
assignment, conveyance and transfer of all right, title and interest of each
Purchased Loan from the Seller to the Agent, or to otherwise obtain or preserve
the benefits or rights granted under this Agreement. In the event the Seller,
Servicer or any subservicer, in the performance of the Servicing Functions shall
foreclose any Mortgage for which the Agent and the Buyers have not received the
Repurchase Price, all such actions shall be taken in the name of the Agent for
the benefit of the Buyers and in accordance with Accepted Servicing Practices.
24.2. Agent as Attorney in Fact. The Agent is hereby appointed the
attorney-in-fact of the Seller for the purpose of carrying out the provisions of
this Agreement and taking any action and executing any instruments or documents
that the Agent may deem reasonably necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest, although the Agent agrees not to exercise its rights
under this power of attorney unless, in its opinion or the opinion of its legal
counsel, an Event of Default has occurred that has not been cured by the Seller
or that the Agent has not declared in writing to have been waived in accordance
with Section 22. Without limiting the generality of the foregoing, but subject
to Section 18.3, the Agent shall have the right and power during the occurrence
and continuation of any Event of Default to receive, endorse, collect and
control all checks or instruments made payable to the order of the Seller and
all other forms of payment to the Seller that represent any payment on account
of the principal of or interest on or proceeds from any of the Purchased Loans
and to give full discharge for the same. 24.3. Wires to Seller. Any amounts to
be transferred by the Agent to the Seller hereunder (other than Purchases Prices
for the Purchased Loans) shall be sent by journal entry (or wire transfer) in
immediately available funds to the Operating Account. 24.4. Wires to Agent.
Except as may be otherwise expressly provided herein, any amounts to be
transferred by the Seller to the Agent hereunder shall be sent by wire transfer
in immediately available funds to the Repurchase Settlement Account. 24.5.
Receipt; Available Funds. Amounts received after 1:00 p.m. (Detroit, Michigan
time) on any Business Day shall be deemed to have been paid and received on the
next succeeding Business Day. All payments and transfers of cash pursuant to
this Agreement shall 106 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated114.jpg]
be made (only if the paying and receiving accounts are with the same financial
institution) by journal entries, or (otherwise) by wire transfer, of immediately
available funds in U.S. dollars. 24.6. Privacy of Customer Information. The
Seller’s Customer Information in the possession of the Agent or the Buyers,
other than information independently obtained by the Agent or the Buyers and not
derived in any manner from or using information obtained under or in connection
with this Agreement, is and shall remain confidential and proprietary
information of the Seller. Except in accordance with this Section 24.6, the
Agent and the Buyers shall not use any Seller’s Customer Information for any
purpose, including the marketing of products or services to, or the solicitation
of business from, Customers, or disclose any Seller’s Customer Information to
any Person, including any of the Agent’s or the Buyers’ employees, agents or
contractors or any third party not affiliated with the Agent or a Buyer. The
Agent and the Buyers may use or disclose the Seller’s Customer Information only
to the extent necessary (a) for examination and audit of the Agent’s or the
Buyers’ respective activities, books and records by their regulatory
authorities, (b) to market or sell Purchased Mortgage Loans or to enforce or
exercise their rights under any Repurchase Document, (c) to carry out the
Agent’s, the Buyers’, the Custodian’s and the Approved MBS Custodian’s express
rights and obligations under this Agreement and the other Repurchase Documents
(including providing the Seller’s Customer Information to Approved Investors),
or (d) in connection with an assignment or participation as authorized by
Section 22 or in connection with any hedging transaction related to the
Purchased Loans and for no other purpose; provided that the Agent and the Buyers
may also use and disclose the Seller’s Customer Information as expressly
permitted by the Seller in writing, to the extent that such express permission
is in accordance with the Privacy Requirements. The Agent and the Buyers shall
ensure that each Person to which the Agent or a Buyer intends to disclose
Seller’s Customer Information, before any such disclosure of information, agrees
to keep confidential any such Seller’s Customer Information and to use or
disclose such Seller’s Customer Information only to the extent necessary to
protect or exercise the Agent’s, the Buyers’, the Custodian’s and the Approved
MBS Custodian’s rights and privileges, or to carry out the Agent’s, the Buyers’,
the Custodian’s and the Approved MBS Custodian’s express obligations under this
Agreement and the other Repurchase Documents (including providing the Seller’s
Customer Information to Approved Investors). The Agent agrees to maintain an
Information Security Program and to assess, manage and control risks relating to
the security and confidentiality of the Seller’s Customer Information pursuant
to such program in the same manner as the Agent does in respect of its own
customers’ information, and shall implement the standards relating to such risks
in the manner set forth in the Interagency Guidelines Establishing Standards for
Safeguarding Company Customer Information set forth in 12 CFR Parts 30, 208,
211, 225, 263, 308, 364, 568 and 570. Without limiting the scope of the
foregoing sentence, the Agent and the Buyers shall use at least the same
physical and other security measures to protect all of the Seller’s Customer
Information in their possession or control as each of them uses for its own
customers’ confidential and proprietary information. Section 25. Entire
Agreement; Severability. This Agreement supersedes any existing agreements
between the parties containing general terms and conditions for repurchase
transactions. This Agreement may not be amended, 107 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated115.jpg]
modified or supplemented except in accordance with the provisions of Section 22
and such amendment, modification or supplement must be set forth in a writing
signed by the parties required to do so in accordance with Section 22. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement. Section 26.
Non-assignability; Termination; Replacement of Buyers. 26.1. Limited Assignment.
Except with respect to any repurchase transaction, sale, transfer, pledge or
hypothecation by the Agent or any Buyer pursuant to Section 22.17, the rights
and obligations of the parties under this Agreement and under any Transaction
shall not be assigned by any party without the prior written consent of the
other parties and any such assignment without the prior written consent of the
other parties shall be null and void. Subject to the foregoing, this Agreement
and any Transactions shall bind and benefit the parties and their respective
successors and assigns. 26.2. Remedies Exception. Section 26.1 shall not
preclude a party from assigning, charging or otherwise dealing with all or any
part of its interest in any sum payable to it under Section 18. 26.3. Agreement
Termination. This Agreement shall terminate, automatically and without any
requirement for notice, on the date after the Termination Date on which all
Obligations (other than contingent reimbursement or indemnification obligations
as to which no claim has been asserted) have been indefeasibly paid in full,
provided, that the provisions of Sections 6.4, 6.5, 7 and 20 shall survive the
termination of this Agreement, provided further, that this Agreement and any
Open Transactions may be extended by mutual agreement of the Buyers, the Agent
and the Seller; and provided further, that no such party shall be obligated to
agree to such an extension. 26.4. Replacement of Buyers. (a) If any Buyer
becomes a Defaulting Buyer hereunder, or any Buyer does not consent to a
modification or waiver of the terms of this Agreement or the other Facility
Papers requested by the Agent, or otherwise fails to give its consent to an
action requested by the Seller hereunder and, in each case, the Required Buyers
have given their consent then, provided no Default or Event of Default has
occurred and is continuing, the Seller may, at its sole expense and effort, upon
notice to such Buyer and the Agent, require such Buyer to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 22.17) all its interests, rights and obligations under this Agreement
to an assignee (which assignee may be another Buyer) that shall assume such
obligations; provided, that (x) the Seller shall have received the prior written
consent of the Agent, which consent shall not be unreasonably withheld and (y)
such Buyer shall have received payment of an amount equal to the Repurchase
Price of all Transactions funded by it together with accrued Fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
Repurchase Price and Fees) and from the Seller (in the case of all other
amounts). A Buyer shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Buyer or
otherwise, the circumstances entitling the Seller to require such assignment and
delegation cease to apply 108 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated116.jpg]
(b) The Agent shall reasonably cooperate in effectuating the replacement of any
Buyer under this Section 26.4 but at no time shall the Agent be obligated to
initiate any such replacement. Section 27. Counterparts. This Agreement may be
executed in any number of counterparts, each of which counterparts shall be
deemed to be an original, and such counterparts shall constitute but one and the
same instrument. Section 28. Governing Law, Jurisdiction and Venue. THIS
AGREEMENT (INCLUDING THIS CHOICE-OF-LAW PROVISION) AND THE OTHER REPURCHASE
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ALL CONTROVERSIES AND DISPUTES
ARISING UNDER, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT AND THE OTHER
REPURCHASE DOCUMENTS SHALL BE RESOLVED, IN ACCORDANCE WITH THE LAWS OF THE STATE
OF MICHIGAN AND THE UNITED STATES OF AMERICA APPLICABLE TO CONTRACTS MADE AND TO
BE WHOLLY PERFORMED WITHIN SUCH STATE. THE SELLER, THE AGENT AND THE BUYERS EACH
HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN OR, IF SUCH
COURT DOES NOT HAVE JURISDICTION, MICHIGAN STATE COURT SITTING IN DETROIT, FOR
THE PURPOSE OF ANY ACTION OR OTHER PROCEEDING ARISING UNDER, IN CONNECTION WITH
OR RELATING TO THE REPURCHASE DOCUMENTS OR ANY RELATED TRANSACTION. Seller
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of Michigan by the delivery
of copies of such process to it at the applicable addresses specified on in
Section 23 in a notice to the other parties that complies as to delivery with
the terms of Section 23. Nothing in this Section 28 shall affect the right of
the Buyers and the Agent to serve process in any other manner permitted by law
or limit the right of the Buyers or the Agent (or any of them) to bring any such
action or proceeding against Seller or any of their property in the courts with
subject matter jurisdiction of any other jurisdiction. Seller irrevocably waives
any objection to the laying of venue of any such suit or proceeding in the above
described courts. Section 29. Waiver of Jury Trial. EACH OF THE SELLER (IN ITS
CAPACITY AS SELLER AND SERVICER), THE BUYERS AND THE AGENT HEREBY (a) COVENANTS
AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY,
AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY, BY EACH OF THE SELLER, THE BUYERS
AND THE AGENT, AND THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT OF A JURY TRIAL WOULD OTHERWISE
ACCRUE. 109 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated117.jpg]
THE AGENT IS HEREBY AUTHORIZED AND REQUESTED TO SUBMIT THIS AGREEMENT TO ANY
COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES HERETO, SO AS
TO SERVE AS CONCLUSIVE EVIDENCE OF THE FOREGOING WAIVER OF THE RIGHT TO JURY
TRIAL. FURTHER, THE SELLER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF
THE BUYERS OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO ANY
STOCKHOLDER, DIRECTOR, OFFICER, AGENT OR REPRESENTATIVE OF THE SELLER THAT THE
BUYERS OR THE AGENT WILL NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION. Section 30. Relationship of the Parties. This Agreement provides for
the sale by the Seller and the purchase by the Buyers (acting through their
agent and representative, the Agent) of Eligible Loans and the obligation of the
Seller to repurchase them upon termination of each Transaction. The relationship
between the Seller and the Buyers (and the Agent) is limited to that of seller
and repurchaser on the one hand and buyers and resellers (and the Agent as the
Buyers’ agent and representative) on the other. The provisions in this Agreement
and the other Repurchase Documents for compliance with financial covenants and
delivery of financial statements are intended solely for the benefit of the
Buyers and the Agent, to protect the interests of the Buyers as buyers,
including the Buyers’ and the Agent’s interest in assuring repurchase of
Purchased Loans at the termination of each Transaction, and nothing contained in
this Agreement or any of the other Repurchase Documents shall be construed as
permitting or obligating any Buyer or the Agent to act as a financial or
business advisor or consultant to the Seller, as permitting or obligating any
Buyer or the Agent to control the Seller or to conduct the Seller’s operations,
as creating any fiduciary obligation on the part of the Buyers or the Agent to
the Seller, or as creating any joint venture, agency or other relationship
between the parties other than as explicitly and specifically stated in this
Agreement. The Seller acknowledges that it has had the opportunity to obtain the
advice of experienced counsel of its own choosing in connection with the
negotiation and execution of this Agreement and the other Repurchase Documents
and to obtain the advice of such counsel with respect to all matters contained
in the Repurchase Documents including the provision for waiver of trial by jury.
The Seller further acknowledges that it is experienced with respect to financial
and credit matters and has made its own independent decisions to apply to the
Buyers and the Agent to enter into this Agreement, and to execute and deliver
this Agreement and the other Repurchase Documents. Section 31. No Waivers, Etc.
No express or implied waiver of any Event of Default by any party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by the Seller and
the parties required to do so pursuant to Section 23. Without limitation on any
of the foregoing, the failure to give a notice pursuant to Section 23 will not
constitute a waiver of any right to do so at a later date. The rights and
remedies of the Buyers hereunder shall be cumulative and not exclusive of any
rights and remedies that the Buyers would otherwise have. No failure or delay
110 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated118.jpg]
on the part of the Buyers in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Section 32. Use
of Employee Plan Assets. 32.1. Prohibited Transactions. If assets of an employee
benefit plan subject to any provision of ERISA are intended to be used by any
party hereto (the “Plan Party”) in a Transaction, the Plan Party shall so notify
the other parties prior to the Transaction. The Plan Party shall represent in
writing to the other parties that the Transaction does not constitute a
prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other parties may proceed in reliance thereon but shall not be required so to
proceed. 32.2. Audited Financial Statements Required. Subject to the last
sentence of Section 32.1, any such Transaction shall proceed only if the Seller
furnishes or has furnished to the Agent its most recent available audited
statement of its financial condition and its most recent subsequent unaudited
statement of its financial condition. 32.3. Representations. By entering into a
Transaction pursuant to this Section 32, the Seller shall be deemed (a) to
represent to the Buyers and the Agent that since the date of the Seller’s latest
such financial statements, there has been no material adverse change in the
Seller’s financial condition that the Seller has not disclosed to the Agent, and
(b) to agree to provide the Agent with future audited and unaudited statements
of its financial condition as they are issued, so long as it is a Seller in any
Open Transaction involving a Plan Party. Section 33. Intent. 33.1. Transactions
are Repurchase Agreements and Securities Contracts. The parties intend and
acknowledge that each Transaction is a “repurchase agreement” and a “master
netting agreement” as such terms are defined in Section 101 of the Bankruptcy
Code (except insofar as the type of Mortgage Loans subject to such Transaction
or the term of such Transaction would render such definition inapplicable), and
a “securities contract” as that term is defined in Section 741 of the Bankruptcy
Code (except insofar as the type of assets subject to such Transaction would
render such definition inapplicable). This Agreement also constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation,”
respectively, as defined in and subject to FDICIA (except insofar as any or all
of the parties is not a “financial institution” as that term is defined in
FDICIA). The Seller hereby agrees that it shall not challenge the
characterization of this Agreement as a “repurchase agreement” as that term is
defined in Section 101 of the Bankruptcy Code, or as a “securities contract” as
that term is defined in Section 741 of the Bankruptcy Code in any dispute or
proceeding. 33.2. Contractual Rights, Etc.Any party’s right to liquidate
Mortgage Loans delivered to it in connection with Transactions hereunder or to
exercise any other remedies 111 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated119.jpg]
pursuant to Section 18 is a contractual right to liquidate, terminate or
accelerate such Transaction as described in Sections 555, 559 and 561 of the
Bankruptcy Code. 33.3. FDIA. If a party hereto is an “insured depository
institution,” as such term is defined in the Federal Deposit Insurance Act, as
amended (“FDIA”), then each Transaction hereunder is a “qualified financial
contract,” as that term is defined in FDIA and any rules, orders or policy
statements thereunder (except insofar as the type of assets subject to such
Transaction would render such definition inapplicable). 33.4. Master Netting
Agreement. It is understood and agreed that this Agreement constitutes a “master
netting agreement” as that term is defined in Section 101 of the Bankruptcy
Code, and that a party’s right to cause the termination, liquidation, or
acceleration of, or to offset net termination values, payment amounts or other
transfer obligations arising under or in connection with, this Agreement or any
Transaction is a contractual right to cause the termination, liquidation, or
acceleration of, or to offset net termination values, payment amounts or other
transfer obligations arising under or in connection with, this Agreement or any
Transaction as described in Section 561 of the Bankruptcy Code. Section 34.
Disclosure Relating to Certain Federal Protections. The parties acknowledge that
they have been advised that: 34.1. Parties not Protected by SIPA or Insured by
FDIC or NCUSIF. In the case of Transactions in which one of the parties is a
broker or dealer registered with the Securities and Exchange Commission (“SEC”)
under Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the
Securities Investor Protection Corporation has taken the position that the
provisions of SIPA do not protect the other party with respect to any
Transaction hereunder. 34.2. SIPA Does Not Protect Government Securities Broker
or Dealer Counterparty. In the case of Transactions in which one of the parties
is a government securities broker or a government securities dealer registered
with the SEC under Section 15C of the 1934 Act, SIPA will not provide protection
to the other party with respect to any Transaction hereunder. 34.3. Transaction
Funds Are Not Insured Deposits. In the case of Transactions in which one of the
parties is a financial institution, funds held by such financial institution
pursuant to a Transaction hereunder are not a deposit and therefore are not
insured by the Federal Deposit Insurance Corporation (through either the Bank
Insurance Fund or the Savings Association Insurance Fund) or the National Credit
Union Share Insurance Fund, as applicable. Section 35. USA Patriot Act
Notification. Pursuant to Section 326 of the USA Patriot Act, the Agent and the
Buyers hereby notify the Seller that if they or any of their Subsidiaries open
an account, including any loan, deposit account, treasury management account, or
other extension of credit with Agent or any Buyer, the Agent or the applicable
Buyer will request the applicable Person’s name, tax identification number,
business address and other information necessary to identify such Person (and
may request such Person’s organizational documents or other identifying
documents) to the extent necessary for the Agent and the applicable Buyer to
comply with the USA Patriot Act. 112 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated120.jpg]
Section 36. Waiver of Fees, Costs and Expenses. Agent, Custodian, Approved MBS
Custodian and each Buyer shall have the right, in their sole discretion, at any
time and from time to time, to waive or reduce (but not increase) any fees
(including the Facility Fee, the Agent’s Fee, and Custodian Fees) owing to it by
the Seller, and/or any costs and expenses (including without limitation
attorney's fees and third party audit fees) incurred by Agent, Custodian,
Approved MBS Custodian or such Buyer for which the Seller is obligated to
reimburse Agent, Custodian, Approved MBS Custodian or such Buyer. Custodian and
each Buyer shall promptly inform the Agent of any waiver of all or any portion
of the Facility Fee, Custodian Fees, account-related charges or fees, or any
other fees, costs or expenses (including without limitation attorney's fees and
third party audit fees) owing by Seller to such Buyer or Custodian under this
Agreement. Such Buyer shall notify Seller and Agent of any waiver or reduction
in the amount of the Facility Fee or other costs and expenses payable by the
Seller to such Buyer. The waivers and adjustments identified in such notice
shall become effective on a date determined by Agent (but in any event shall not
become effective prior to the date such notice is received). The Seller hereby
acknowledges and agrees that nothing in this Section 36 shall obligate any Buyer
to grant any such waiver or reduction. Section 37. Amended and Restated. This
Agreement amends, restates, replaces and supersedes in its entirety the Amended
and Restated Master Repurchase Agreement between Seller, Comerica Bank, as
agent, lead arranger and a buyer, and certain other buyers dated September 4,
2015 (as amended or otherwise modified from time to time, the “Prior
Agreement”); provided, however, nothing contained herein shall impair the liens,
security interests and other rights established or continued by the Prior
Agreement, which liens, security interests and other rights shall continue in
full force and effect. All “Purchased Loans” (as defined in the Prior Agreement)
(the “Existing Purchased Loans”), shall be Purchased Loans under this Agreement
as if originally funded under this Agreement so long as such Existing Purchased
Loans meet all of the requirements for eligibility and inclusion under this
Agreement, provided, however, (a) the determination of the Purchase Date under
paragraph 9 of Schedule DQ under this Agreement shall be calculated based on the
original Purchase Date as determined under the Prior Agreement, and (b) such
Existing Purchased Loans shall be deemed to comply with the requirement of
paragraph 8 of Schedule EL under this Agreement if the date of each underlying
Mortgage Note for such Existing Purchased Loans was not earlier than 30 days
prior to the date such Existing Purchased Loan was purchased under the Prior
Agreement. On the Effective Date, each Buyer shall (i) have Committed Sums equal
to the applicable amounts set forth in Schedule BC hereto and (ii) have funded
its Funding Share of all Transactions (and participation in Swing Line
Transactions) outstanding on the Effective Date. To facilitate the foregoing,
each Buyer which as a result of the adjustments of Committed Sums and Funding
Shares evidenced by Schedule BC hereto is to have a greater principal amount of
the Transactions outstanding than such Buyer had outstanding under the Prior
Agreement immediately prior to the Effective Date, shall deliver to the Agent
immediately available funds to cover such Transactions (and the Agent shall, to
the extent of the funds so received, disburse funds to each Buyer which, as a
result of the adjustment of the Funding Shares, is to have a lesser principal
amount of Transactions outstanding than such Buyer had under the Prior
Agreement). The Buyers agree that any Price Differential, Facility Fees and
other fees accrued under the Prior Agreement shall constitute the property of
the Buyers which 113 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated121.jpg]
were parties to the Prior Agreement and shall be distributed (to the extent
received from the Seller) to such Buyers on the basis of the Funding Shares in
effect under the Prior Agreement. Furthermore, it is acknowledged and agreed
that all fees paid under the Prior Agreement shall not be recalculated,
redistributed or reallocated by Agent among the Buyers. The remainder of this
page is intentionally blank; signature pages follow. 114 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated122.jpg]
EXECUTED as of the Effective Date. PULTE MORTGAGE LLC as Seller and Servicer By:
\s\ Ralph Nowicki Name: Ralph Nowicki Title: SVP/CFO Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated123.jpg]
COMERICA BANK as Agent, Lead Arranger and a Buyer By: \s\ Arthur Shafer Name:
Art Shafer Title: Senior Vice President Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated124.jpg]
BMO HARRIS BANK N.A. By: \s\ Matt Witt Name: Matt Witt Title: Assistant VP
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated125.jpg]
TRUIST BANK, formerly known as BRANCH BANKING AND TRUST COMPANY By: \s\ Chad
Cain Name: Chad Cain Title: VP Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated126.jpg]
EXHIBIT A To Master Repurchase Agreement FORM OF REQUEST/CONFIRMATION To: From:
Comerica Bank, Agent Pulte Mortgage LLC Comerica Bank Tower 1717 Main Street 4th
Floor Dallas, Texas 75201 Attention: Trey Worley Attention: Phone: (214)
462-4279 Phone: Fax: (214) 462-4280 Fax: Email: tworley@comerica.com Email: And
Comerica Bank, Agent 411 W. Lafayette Detroit, MI 48226 Attention: Sandy Fields
Telephone: (313) 222-5265 Fax: (313) 222-5272 Email: corpfinadmin@comerica.com
Please refer to the Second Amended and Restated Master Repurchase Agreement
dated as of July 30, 2020 among Pulte Mortgage LLC (the “Seller”), the buyers
from time to time party thereto (the “Buyers”) and Comerica Bank, as agent to
the Buyers (in such capacity, the “Agent”) (as it may have been or may hereafter
be supplemented, amended, restated or otherwise modified from time to time, the
“Current Repurchase Agreement”). Any term defined in the Current Repurchase
Agreement and used in this request shall have the meaning given to it in the
Current Repurchase Agreement. The Seller currently qualifies under the Current
Repurchase Agreement for, and hereby requests, purchases of Eligible Loans as
set forth below (the “Requested Purchases”) to be made on the following Purchase
Date: ____________________, 202_____ (which must be a Business Day). Regular
Transaction Swing Line Transaction Previous Day Aggregate Outstanding Purchase
Price Purchase Price Advanced (Eligible Loans) A-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated127.jpg]
Repurchase Price Paid Aggregate Outstanding Purchase Price After giving effect
to the Requested Purchases, the Aggregate Outstanding Purchase Price will not
exceed the Maximum Aggregate Commitment. The Seller has delivered to the
Custodian today multiple Mortgage Loan Transmission Files. All Mortgage Loans
listed in such Mortgage Loan Transmission Files and included in the foregoing
calculations (the “Purchased Loans”) are Eligible Loans. For each of the
Purchased Loans the representations set forth in Section 15.3 and 15.4 of the
Current Repurchase Agreement are true and correct. Pursuant to the terms of the
Custody Agreement and acknowledging and agreeing that new value, as that term is
used in the Michigan Uniform Commercial Code, has been given in reliance
thereon, the Seller hereby sells, negotiates and transfers to the Buyers the
Mortgage Loans listed on the attached Schedule of Mortgage Loans. The Seller
acknowledges that the Agent and the Buyers will rely on the truth of each
statement in this Request/Confirmation and the Mortgage Loan Transmission Files
in purchasing the Purchased Loans referred to herein. The Purchase Prices for
the Purchased Loans should be deposited in the Funding Account to be accessed
and disbursed as provided in, and subject to the terms and conditions of, the
Current Repurchase Agreement. No Default has occurred under the Repurchase
Documents that has not been cured by the Seller or declared in writing by the
Agent to have been waived in accordance with Section 22, and no Event of Default
has occurred under the Repurchase Documents that the Agent has not declared in
writing to have been waived (in accordance with Section 22). There has been no
material adverse change in any of the Central Elements in respect of the Seller
since the date of the Seller’s most recent annual audited Financial Statements
that have been delivered to the Agent and the Buyers. All items that the Seller
is required to furnish to the Buyers, the Agent or the Custodian in connection
with the Requested Purchases have been delivered in all respects as required by
the Current Repurchase Agreement and the other Repurchase Documents. All
documentation described or referred to in the Mortgage Loan Transmission Files
conform in all material respects with all applicable requirements of the Current
Repurchase Agreement and the other Repurchase Documents. The Seller hereby
warrants and represents to the Buyers and the Agent that none of the Purchased
Loans has been sold to any Person other than the Buyers (except for Purchased
Loans previously sold to the Parent under the Parent Repurchase Agreement,
provided that the Parent Custodian has released all Liens and other right, title
and interest in and to said Purchased Loans in connection with such repurchase),
is pledged to any Person other than the Agent, for the benefit of itself and the
Buyers, or supports any borrowing or repurchase agreement funding other than
purchases under the Current Repurchase Agreement. A-2 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated128.jpg]
The undersigned Seller Representative hereby certifies that all of the Seller’s
representations and warranties (a) in the Current Repurchase Agreement and all
of the other Repurchase Documents (except only to the extent that (i) such a
representation or warranty speaks to a specific date or (ii) the facts on which
a representation or warranty is based have been changed by transactions or
conditions contemplated or expressly permitted by the Repurchase Documents) and
(b) in this request, are true and correct in all material respects on the date
of this request; and that conditions to the Requested Purchases set forth in the
Current Repurchase Agreement have been or will be satisfied contemporaneously
herewith. PULTE MORTGAGE LLC By: ________________________ Name:
________________________ Title: ________________________ A-3 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated129.jpg]
EXHIBIT B To Master Repurchase Agreement FORM OF OFFICER’S CERTIFICATE WITH
COMPUTATIONS TO SHOW COMPLIANCE OR NON-COMPLIANCE WITH CERTAIN FINANCIAL
COVENANTS OFFICER’S CERTIFICATE AGENT: Comerica Bank SELLER: Pulte Mortgage LLC
SUBJECT PERIOD: ended , 202__ DATE: , 202__ This certificate is delivered to the
Agent and the Buyers under the Second Amended and Restated Master Repurchase
Agreement dated as of July 30, 2020 (as supplemented, amended or restated from
time to time, the “Current Repurchase Agreement”), among the Seller, the Agent
and the Buyers from time to time party thereto. Unless they are otherwise
defined in this request, terms defined in the Current Repurchase Agreement have
the same meanings here as there. The undersigned officer of the Seller certifies
to the Agent that on the date of this certificate that: 1. The undersigned is an
incumbent officer of the Seller, holding the title stated below the
undersigned’s signature below. 2. The Seller’s Financial Statements that are
attached to this certificate were prepared in accordance with GAAP (except that
interim, i.e. other than annual, Financial Statements exclude notes to Financial
Statements and statements of changes to stockholders’ equity and are subject to
year-end adjustments) and (subject to the aforesaid proviso as to interim
Financial Statements) present fairly the Seller’s financial condition and
results of operations as of _________________ for that month (the “Subject
Period”) and for the year to that date. 3. The undersigned officer of the Seller
supervised a review of the Seller’s activities during the Subject Period in
respect of the following matters and has determined the following: (a) except to
the extent that a representation or warranty speaks to a specific date, the
representations and warranties of the Seller in the Current Repurchase Agreement
and the other Repurchase Documents are true and correct in all material
respects, other than the changes, if any, described on the attached Annex A; (b)
no event has occurred that could reasonably be expected to have a materially
adverse effect on any of the Central Elements of the Seller; B-1
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated130.jpg]
(c) the Seller has complied with all of its obligations under the Repurchase
Documents, other than the deviations, if any, described on the attached Annex A;
(d) no Default or Event of Default has occurred and is continuing, other than
those Events of Default and/or Defaults, if any, described on the attached Annex
A; and (e) compliance by the Seller with the financial covenants in Section
16.18, of the Current Repurchase Agreement is accurately calculated on the
attached Annex A. ____________________ By:__________________________ Name:
Title: B-2 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated131.jpg]
ANNEX A TO OFFICER’S CERTIFICATE 1. Describe changes from representations and
warranties, if any — clause 3(a) of attached Officer’s Certificate — if none, so
state: 2. Describe deviations from compliance with obligations, if any — clause
3(b) of attached Officer’s Certificate — if none, so state: 3. Describe Defaults
or Events of Default, if any — clause 3(c) of attached Officer’s Certificate —
if none, so state: 4. Calculate compliance with covenants in Section 16.18 of
Current Repurchase Agreement: (a) Adjusted Tangible Net Worth. The Seller’s
Adjusted Tangible Net Worth as of the last day of the month ended __________ is
$____________________ (the minimum under Section 16.18(a) is $70,000,000.)
Adjusted Tangible Net Worth Consolidated Assets: $ _________________ Minus Total
Liabilities (excluding Qualified $ _________________ Subordinated Debt): Minus
Intangible Assets (including Capitalized $ _________________ Servicing Rights):
Minus Receivables due from Affiliates $ _________________ Minus Loans held for
Investment and REO, $ _________________ Net of Reserves ADJUSTED TANGIBLE NET $
_________________ WORTH: Annex A-1 to Ex B Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated132.jpg]
(b) Adjusted Tangible Net Worth Ratio. The ratio of the Liabilities to Adjusted
Tangible Net Worth Ratio as of the last day of the month ended
________________________ is ___ to 1.0 (the maximum ratio under Section 16.18(b)
is 8.0:1.0). Leverage Ratio Total Liabilities (excluding Qualified Subordinated
Debt): $ ____________ Adjusted Tangible Net Worth: $ ____________ LEVERAGE
RATIO: ___ to 1.0 (c) Liquidity. The Seller’s Liquidity, as of the last day of
the month ended __________________, 202__ was $_____________ (the minimum under
Section 16.18(c) is $40,000,000). Liquidity Unencumbered cash and cash
equivalents: $ _______________ Plus Unused availability against Purchased Loans
(Purchase Value – Purchase Price): $ _______________ LIQUIDITY: $
_______________ (d) Net Income. As of the last day of the month ended
______________, the Seller’s Net Income for the 12 month period then ending was
$______________ (the minimum under Section 16.18(d) is $1). Annex A-2 to Ex B
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated133.jpg]
EXHIBIT C To Master Repurchase Agreement List of Subsidiaries of the Seller as
of the Effective Date Subsidiary Place of organization States where The Seller’s
qualified as a foreign percentage of capital organization stock or equity
ownership PCIC Corporation Michigan California 100% Massachusetts Michigan New
York North Carolina Ohio Pennsylvania South Carolina Texas Virginia C-1
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated134.jpg]
EXHIBIT D To Master Repurchase Agreement FORM OF CORPORATION TAX TREATMENT
CERTIFICATE Reference is hereby made to the Second Amended and Restated Master
Repurchase Agreement dated as of July 30, 2020 (as supplemented, amended or
restated, supplemented from time to time, the “Agreement”), among Pulte Mortgage
LLC (the “Seller”), Comerica Bank (“Comerica”), as a buyer and as agent for the
other buyers party thereto from time to time (the “Agent”) and such other buyers
(collectively with Comerica, the “Buyers”). Pursuant to the provisions of
Article 7 of the Agreement, the undersigned hereby certifies that: 1. It is (one
must be checked) ___ a natural individual person ___ treated as a corporation
for U.S. federal income tax purposes ___ disregarded for federal income tax
purposes (in which case a copy of this Corporation Tax Treatment Certificate is
attached in respect of its sole beneficial owner) ___ treated as a partnership
for U.S. federal income tax purposes. 2. It is the beneficial owner of amounts
received pursuant to the Agreement. 3. It is not a bank, as such term is used in
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Internal Revenue Code”). 4. It is not a 10-percent stockholder of the Seller
within the meaning of Section 871(h)(3) or 881(c)(3)(B) of the Internal Revenue
Code. 5. It is not a controlled foreign corporation that is related to the
Seller within the meaning of Section 881(c)(3)(C) of the Internal Revenue Code.
6. Amounts paid to it under the Repurchase Documents are not effectively
connected with its conduct of a trade or business in the United States.
__________________________________ By: ____________________________ Name:
____________________________ Title: ____________________________ Date:
_________________ D-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated135.jpg]
EXHIBIT E To Master Repurchase Agreement FORM OF ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Master Repurchase Agreement
identified below (as amended, the “Repurchase Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full. For an agreed consideration, the Assignor hereby
irrevocably sells and assigns to the Assignee, and the Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Repurchase Agreement,
as of the Effective Date inserted by the Agent as contemplated below, (i) all of
the Assignor’s rights and obligations in its capacity as a Buyer under the
Repurchase Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the respective facilities identified below (including any Swing Line
Transactions included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Buyer) against any Person, whether
known or unknown, arising under or in connection with the Repurchase Agreement,
any other documents or instruments delivered pursuant thereto or the
Transactions governed thereby or in any way based on or related to any of the
foregoing, including Purchased Loans, contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
undivided ownership interest in Purchased Loans and the other rights and
obligations sold and assigned pursuant to clause (i) above (the undivided
ownership interest in Purchased Loans and all other rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor. 1. Assignor:
2. Assignee: [and is a Buyer Affiliate of [identify Buyer]] 3. Seller:
____________________ E-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated136.jpg]
4. Agent: Comerica Bank, as the agent and representative of the Buyers under the
Repurchase Agreement. 5. Repurchase Agreement: The Second Amended and Restated
Master Repurchase Agreement dated as of July 30, 2020 among Pulte Mortgage LLC
and its affiliates (collectively, the “Seller”), Comerica Bank (“Comerica”), as
a buyer and as agent for the other buyers party thereto from time to time (the
“Agent”) and such other buyers (collectively with Comerica, the “Buyers”). 6.
Assigned Interest: Aggregate Amount of Amount of Percentage Assigned of
Commitment/Transactions Commitment/Transactions Commitment/Transactions for all
Buyers Assigned $ $ $ Effective Date: _______________ ____, 202____ [TO BE
INSERTED BY THE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.] The terms set forth in this Assignment and
Assumption are hereby agreed to: ASSIGNOR [NAME OF ASSIGNOR] By:
_____________________________ Title: _____________________________ ASSIGNEE
[NAME OF ASSIGNEE] By: _____________________________ Title:
_____________________________ E-2 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated137.jpg]
[Consented to and] Accepted: Comerica Bank, as Agent By: Title: [Consented to:]
[NAME OF RELEVANT PARTY] By: Title: E-3 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated138.jpg]
ANNEX 1 STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1.
Representations and Warranties. 1.1 Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim other than Seller’s obligation to repurchase the relevant
Purchased Loans and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Repurchase Agreement or any other Repurchase
Documents, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Repurchase Documents or any Transactions thereunder,
(iii) the financial condition of the Seller, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Repurchase Documents
or (iv) the performance or observance by the Seller, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Repurchase Document. 1.2. Assignee. The Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Buyer under the Repurchase
Agreement, (ii) it satisfies the requirements, if any, specified in the
Repurchase Agreement that are required to be satisfied by it in order to acquire
the Assigned Interest and become a Buyer, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Repurchase Agreement as a Buyer
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Buyer thereunder, (iv) it has received a copy of the Repurchase
Agreement, together with copies of the most recent financial statements referred
to in Section 15.2(f) thereof or delivered pursuant to Section 16.3 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent, the assignor or any other Buyer, and (v) if it is a Person that is
organized under the Legal Requirements of any jurisdiction other than the United
States of America or any State thereof, attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Repurchase Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Agent, the Assignor or any other Buyer, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Repurchase Documents,
and (ii) it will perform in accordance Annex 1-1 to Ex E Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated139.jpg]
with their terms all of the obligations that by the terms of the Repurchase
Documents are required to be performed by it as a Buyer. 2. Payments. From and
after the Effective Date, the Agent shall make all payments in respect of the
Assigned Interest (including payments of Repurchase Price, Price Differential,
fees and other amounts) to the Assignor for amounts that have accrued to but
excluding the Effective Date and to the Assignee for amounts that have accrued
from and after the Effective Date. 3. General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Michigan. Annex 1-2 to Ex E Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated140.jpg]
EXHIBIT F REPURCHASE / INDEMNIFICATION REPORT COMPANY NAME: Pulte Mortgage LLC
DATE: _______________________ I. Repurchase / Indemnification Issues Exposure
with All Investors: Repurchases UPB # of Loans Actual or Estimated Losses Open
repurchase requests as of now Open repurchases that are being contested
Repurchases settled in 202___ Repurchases settled YTD in 202___ Loan Loss
Reserve balance as of period PRIOR to date of Financial Statements Provision
(from P & L) for loan losses for period of Financial Statements Loan Loss
Reserve settlements and transfers for the period of Financial Statements Loan
Loss Reserve balance as of period of Financial Statements II. Loans Held for
Investment Portfolio Detail as of: _________________ LHFI Unpaid Principal
Allowances for Loan Net Book Value Balance Losses 1st Lien Performing 2nd Lien
Performing 1st Lien Delinquent 2nd Lien Delinquent Total Portfolio III. REO
Portfolio as of: _________________ # of Properties Cost Basis Reserves / Write
Downs Net Book Value F-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated141.jpg]
IN WITNESS WHEREOF, the undersigned has hereunto signed his/her name on
_____________________, 202___. PULTE MORTGAGE LLC By: Its: F-2 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated142.jpg]
EXHIBIT G To Master Repurchase Agreement FORM OF REPURCHASE SETTLEMENT ACCOUNT
DISBURSEMENT REQUEST To: From: Comerica Bank, Agent Pulte Mortgage LLC Comerica
Bank Tower 1717 Main Street 4th Floor Dallas, Texas 75201 Attention: Trey Worley
Attention: Phone: (214) 462-4279 Phone: Fax: (214) 462-4280 Fax: Email:
tworley@comerica.com Email: And Comerica Bank, Agent 411 W. Lafayette Detroit,
MI 48226 Attention: Sandy Fields Telephone: (313) 222-5265 Fax: (313) 222-5272
Email: corpfinadmin@comerica.com Please refer to the Second Amended and Restated
Master Repurchase Agreement dated as of _______________, 2020 among Pulte
Mortgage LLC (the “Seller”), the buyers from time to time party thereto (the
“Buyers”) and Comerica Bank, as agent to the Buyers (in such capacity, the
“Agent”) (as it may have been or may hereafter be supplemented, amended,
restated or otherwise modified from time to time, the “Current Repurchase
Agreement”). Any term defined in the Current Repurchase Agreement and used in
this request shall have the meaning given to it in the Current Repurchase
Agreement. Seller hereby represents and warrants to Agent that the amounts and
sources of the funds currently in the Repurchase Settlement Account are set
forth on the spreadsheet attached as Annex 1 hereto. Pursuant to Section 3.7 of
the Current Repurchase Agreement, Seller hereby requests that Agent disburse the
funds in the Repurchase Settlement Account in accordance with the instructions
attached as Annex 2 hereto. G-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated143.jpg]
Seller represents and warrants to Agent that all of the conditions to
disbursement set forth in Section 3.7 of the Current Repurchase Agreement have
been satisfied for this Repurchase Settlement Account Disbursement Request.
Without limiting the foregoing, (i) no Default has occurred unless it has been
either cured by the Seller or waived in writing by the Agent (acting with the
requisite consent of the Buyers as provided in this Agreement), (ii) no Event of
Default has occurred unless it has been either cured by the Seller or waived in
writing by the Agent (acting with the requisite consent of the Buyers as
provided in this Agreement), (iii) no Margin Deficit exists that would not be
eliminated by disbursements in accordance with such Repurchase Settlement
Account Disbursement Request, and (iv) no Default or Event of Default or Margin
Deficit will result from the making of the disbursements requested in such
Repurchase Settlement Account Disbursement Request. There has been no material
adverse change in any of the Central Elements in respect of the Seller since the
date of the Seller’s most recent annual audited Financial Statements that have
been delivered to the Agent and the Buyers. The undersigned Seller
Representative hereby certifies that all of the Seller’s representations and
warranties (a) in the Current Repurchase Agreement and all of the other
Repurchase Documents (except only to the extent that (i) such a representation
or warranty speaks to a specific date or (ii) the facts on which a
representation or warranty is based have been changed by transactions or
conditions contemplated or expressly permitted by the Repurchase Documents) and
(b) in this request, are true and correct in all material respects on the date
of this request. PULTE MORTGAGE LLC By: ________________________ Name:
______________________ Title: _______________________ G-2 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated144.jpg]
ANNEX 1 AMOUNTS AND SOURCES OF FUNDS Annex 1-1 to Exhibit G Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated145.jpg]
ANNEX 2 DISBURSEMENT INSTRUCTIONS Annex 2-1 to Exhibit G Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated146.jpg]
SCHEDULE AI APPROVED INVESTORS LIST FHLMC – Federal Home Loan Mortgage
Corporation (Freddie Mac) FNMA – Federal National Mortgage Association (Fannie
Mae) GNMA – Government National Mortgage Association (Ginnie Mae) – Current
Investor GNMA – Government National Mortgage Association (Ginnie Mae) – Old
Citicorp Pools Parent American International AIG (formerly Connective) Group,
Inc. Alliant Credit Union Ally Bank Ally Financial Inc. Bank of America
Correspondent Lending Division Bank of America Corporation Bank of America
Mortgage Bank of America Corporation Bank of New York Mellon Bank of New York
Mellon Corp. Branch Banking & Trust (BB&T) Truist Financial Corporation
Carrington Mortgage Services Chase Financial Corporation JPMorgan Chase & Co.
Chase Manhattan Mortgage Corporation JPMorgan Chase & Co. CMG Mortgage Inc.
Citicorp Mortgage, Inc. Citigroup Inc. PNC Financial Services Fidelity
Bankshares, Inc. Group, Inc. Fifth Third Bank GMAC Mortgage LLC Ally Financial
Inc. Morgan Stanley (Dealer) Mr. Cooper NASA Federal Credit Union Northpointe
Bank Northpointe Bancshares, Inc. PennyMac Mortgage Investment Trust Planet Home
Lending, LLC Pulte Corporation Redwood Trust Redwood Trust, Inc. SunTrust Truist
Financial Corporation TIAA Bank (formerly EverBank) TIAA US Bank U.S. Bancorp
Wells Fargo Home Mortgage, Inc. Wells Fargo & Company AI-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated147.jpg]
Housing Bond Programs Colorado Housing Finance Authority Sold servicing released
to Inter Mountain Mortgage Illinois Housing Development Agency Sold servicing
released to Dovenmuehle Mortgage, Inc. Minnesota Housing Finance Authority Sold
servicing released to FBS Mortgage Corporation Nevada Housing Division (NHD)
Servicing released to US Bank Nevada Rural Housing Servicing released to US Bank
North Carolina Housing Finance Authority Sold servicing released to Servi
Solutions (Alabama Housing) Texas Department of Housing and Community affairs
(TDHCA) Sold servicing released to Idaho Housing Washington State Housing
Finance (WSHFC) Sold servicing released to Bank of America Illinois Housing
Development Authority IHDA Sold servicing released to U.S. Bank South Carolina
Development Authority SCSHFDA Sold servicing released to US Bank Missouri
Housing Development Commission MHDC Sold servicing released to ServiSolutions
Indiana Housing & Community Development Authority IHCDA Sold servicing released
to US Bank Georgia Housing and Finance Authority GHFA Sold directly to GHFA
Texas State Affordable Housing Corporation TSAHC Sold servicing released to
Lakeview Tennessee Housing Development Authority THDA Loan sold to THDA.
Servicing sold to US Bank. California State Teacher's Retirement System CALSTRS
Michigan State Housing Development Authority MI-MSHDA AI-2 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated148.jpg]
New Jersey Housing and Mortgage Finance Agency NJHMFA Sold directly to NJ
Housing CRHMFA Home Buyers Fund Orange County Housing Finance Authority
(Florida) Sold servicing released to US Bank Arizona Housing Finance Authority
(AZHFA) Sold servicing released to US Bank Industrial Development Authority
County of Maricopa (IDACM) Sold servicing released to US Bank Kentucky Housing
Corporation (KHC) Sold directly to KY Housing Maryland Department of Housing and
Community Development OHFA - Ohio Housing Finance Agency Sold servicing released
to US Bank CalHFA - California Housing Finance Agency Sold servicing released to
Lakeview Golden State Finance Authority (California) Servicing released to US
Bank MassHousing - Massachusetts Housing Finance Authority Sold directly to MA
Housing Florida Housing Finance Corporation Servicing released to US Bank Lee
County (Florida) Servicing released to US Bank Maricopa Phoenix (AZMP) Servicing
released to US Bank New Jersey Housing and Finance Authority Servicing released
to Cenlar Southeast Texas Housing Finance Corporation 5 Star (SETH) Servicing
released to US Bank Southeast Texas Housing Finance Corporation Gold Star (SETH)
Servicing released to Gateway Virginia Housing and Development Authority VHDA
AI-3 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated149.jpg]
New Mexico Mortgage Finance Authority Sold servicing released to Idaho Housing
CAHFA - Capital Area Housing Finance Corp. TCHFC - Travis County Housing Finance
Corp. Servicing released to US Bank TVLB - Texas Veterans Land Board Servicing
released to Gateway Newest approvals/Changes are in bold. AI-4 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated150.jpg]
SCHEDULE AR AUTHORIZED SELLER REPRESENTATIVES LIST EFFECTIVE AS OF JULY 30, 2020
John D'Agostino Ricky Weigand Mark Hultgren Jeff Kremer Irina Shokhrin Ralph
Nowicki AR-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated151.jpg]
SCHEDULE BC TO Master Repurchase Agreement The Buyers’ Committed Sums (in
dollars) From July 30, 2020 through and including December 27, 2020 Buyer
Committed Sum Comerica Bank $120,002,400 BMO Harris Bank N.A. $119,998,800
Truist Bank $119,998,800 Maximum Aggregate Commitment $360,000,000 From December
28, 2020 through and including January 14, 2021 Buyer Committed Sum Comerica
Bank $140,002,800 BMO Harris Bank N.A. $139,998,600 Truist Bank $139,998,600
Maximum Aggregate Commitment $420,000,000 From January 15, 2021 through and
including March 25, 2021 Buyer Committed Sum Comerica Bank $76,668,200 BMO
Harris Bank N.A. $76,665,900 Truist Bank $76,665,900 Maximum Aggregate
Commitment $230,000,000 From March 26, 2021 through and including May 24, 2021
Buyer Committed Sum Comerica Bank $93,335,200 BMO Harris Bank N.A. $93,332,400
Truist Bank $93,332,400 Maximum Aggregate Commitment $280,000,000 From May 25,
2021 until the Termination Date Buyer Committed Sum Comerica Bank $125,002,500
BMO Harris Bank N.A. $124,998,750 Truist Bank $124,998,750 Maximum Aggregate
Commitment $375,000,000 BC-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated152.jpg]
SCHEDULE BP To Master Repurchase Agreement LIST OF BASIC PAPERS The following
are the Basic Papers for Purchased Loans: (a) the original Mortgage Note,
bearing all intervening endorsements to negotiate it from the original payee
named therein to the Seller and endorsed by the Seller as follows: Pay To The
Order Of Without Recourse ____________________ ________________________
[signature] [name, title] (b) the recorded original or a Certified Copy of the
power of attorney for each maker of the Mortgage Note who (if any) did not
personally execute the Mortgage Note and for whom the Mortgage Note was executed
by an attorney-in-fact; (c) the recorded original or a Certified Copy of the
Mortgage securing such Mortgage Note; (d) originals or Certified Copies of all
intervening assignments (if any) reflecting a complete chain of assignment of
such Mortgage from the original mortgagee to the Seller; provided that
intervening assignments are not required for any Mortgage that has been
originated in the name of MERS and registered under the MERS® System; and (e)
the signed original of a Mortgage Assignment assigning the Mortgage in blank in
a form that is complete so as to be recordable in the jurisdiction where the
Mortgaged Premises are located without the need for completion of any blanks or
supplying of any other information; provided that no Mortgage Assignment is
required for any Mortgage that has been originated in the name of MERS and
registered under the MERS® System with Comerica as “Gestation- Warehouse
Lender”. BP-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated153.jpg]
SCHEDULE DQ To Master Repurchase Agreement DISQUALIFIERS “Disqualifier” means
any of the following events; after the occurrence of any Disqualifier, unless it
shall have been waived or cured in writing in accordance with the terms of the
Agreement, the Market Value of the affected Purchased Loan shall be deemed to be
zero, and the Agent shall be deemed to have marked such Purchased Loan to
market: 1. Any event occurs, or is discovered to have occurred, after which the
affected Purchased Loan fails to satisfy any element of the definition of
“Eligible Loan”. 2. In respect of any Purchased Loan, for any reason whatsoever
any of the Seller’s special representations concerning Purchased Loans set forth
in Section 15.3 applicable to that type of Purchased Loan shall become untrue,
or shall be discovered to be untrue, in any respect. 3. Any Purchased Loan shall
become In Default. 4. Seven (7) Business Days shall have elapsed after the
Purchase Date upon which a Wet Loan has been sold to the Buyers without all of
the Wet Loan’s Basic Papers having been received by the Custodian. 5. For any
Purchased Loan, any Basic Paper shall have been sent to the Seller or its
designee for correction, collection or other action and shall not have been
returned to the Custodian on or before twenty-one (21) days after it was so sent
to the Seller. 6. Any Purchased Loan shall be assumed by (or otherwise become
the liability of), or the real property securing it shall become owned by, any
corporation, partnership or any other entity that is not a natural person or a
trust for natural persons unless payment in full of such Purchased Loan is
guaranteed by a natural person. The Agent, the Buyers and the Custodian may rely
on the Seller’s representation and warranty that no Purchased Loans have been so
assumed by (or otherwise become the liability of) such a Person except as
otherwise specified by written notice(s) to the Custodian. 7. Any Purchased Loan
shall be assumed by (or otherwise become the liability of), or the real property
securing it shall become owned by, an Affiliate of the Seller or any of the
Seller’s or its Affiliates’ directors, members or appointed officers, provided,
however, nothing herein shall be deemed to disqualify any Purchased Loans made
to an employee or officer of Seller in the ordinary course of Seller’s business.
The Agent, the Buyers and the Custodian may rely on the Seller’s representation
and warranty that no Purchased Loans have been so assumed by (or otherwise
become the liability of) such a Person except as otherwise specified by written
notice(s) to the Custodian. 8. Any Purchased Loan shipped to an Approved
Investor shall not be paid for or returned to the Custodian or the Agent
(whichever shipped it) on or before forty-five (45) days after it is shipped.
DQ-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated154.jpg]
9. More than sixty (60) days shall have elapsed since the Purchase Date of any
Conforming Mortgage Loan (other than any Aged Mortgage Loan), more than sixty
(60) days shall have elapsed since the Purchase Date of any FHA Low FICO Score
Mortgage Loan (other than any Aged Mortgage Loan), more than forty-five (45)
days shall have elapsed since the Purchase Date of any Jumbo Mortgage Loan,
Second Mortgage Loan or Non-QM Mortgage Loan, or more than ninety (90) days, but
not less than sixty one (61) days, shall have elapsed since the Purchase Date of
any Aged Mortgage Loan. 10. Any Purchased Loan that is shipped to the Seller for
correction of one or more Basic Documents when the Market Value of all Purchased
Loans so shipped to the Seller exceeds five (5%) of the Maximum Aggregate
Commitment (or such greater amount as approved by the Agent in its sole
discretion). 11. Any Purchased Loan is listed on an Exception Report and the
Agent has not exercised its discretion to exclude such Purchased Loan from the
list of Disqualifiers under Section 22.8(a) (for the avoidance of doubt, this
means a Purchased Loan is subject to discrepancies, inconsistencies or has
documents that are incomplete). 12. The terms and conditions of any Purchased
Loan has been amended, modified or waived (except to correct errors or omissions
in Loan Papers), or any claim in respect of any Purchased Loan has been settled
or compromised, or Seller has accepted other than cash or the exchange of
comparable Purchased Loans (which is concurrently sold by the Seller to the
Buyers) in liquidation of any Purchased Loan, in each case without the written
consent of the Agent given on a case-by-case basis. 13. Agent has notified
Seller that such Purchased Loan is, for any other reason in Agent’s good faith,
reasonable (from the perspective of a residential mortgage loan warehouse
facility provider) business judgment, ineligible. DQ-2 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated155.jpg]
SCHEDULE EL To Master Repurchase Agreement ELIGIBLE LOANS “‘Eligible Loans’
means Single-family Loans that are amortizing Conforming Mortgage Loans, FHA Low
FICO Score Mortgage Loans, Jumbo Mortgage Loans, Aged Mortgage Loans, Non-QM
Mortgage Loans, Second Mortgage Loans and Wet Loans that satisfy all criteria
for Eligible Loans set forth on this Schedule EL and are not subject to a
Disqualifier. Each Mortgage Loan must be secured by a first priority Lien on its
related Mortgaged Premises (or, with respect to any Second Mortgage Loans, by a
second priority Lien on its related Mortgaged Premises). It may bear interest at
a fixed interest rate, at a fluctuating interest rate or at a fixed or
fluctuating interest rate for part of its term followed, respectively, by a
fluctuating or fixed interest rate for the remainder of its term. No Mortgage
Loan shall be an Eligible Loan at any time: (1) If the Mortgaged Premises
securing it is a mobile home, manufactured housing, or cooperative housing unit.
(2) That contains or is otherwise subject to any contractual restriction or
prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security. (3) If any of its
owners-mortgagors is a corporation, partnership or any other entity that is not
a natural person or a trust for natural persons unless its full payment when due
is guaranteed by a natural person. (4) If any of its owner-mortgagors is an
Affiliate of the Seller or any of the Seller’s or any such Affiliate’s
directors, members or appointed officers, provided, however, nothing herein
shall be deemed to disqualify any Purchased Loans made to an employee or officer
of Seller in the ordinary course of Seller’s business. (5) Whose related
Mortgaged Premises are not covered by a Hazard Insurance Policy. (6) That is a
construction, rehabilitation or commercial loan. The Agent, the Buyers and the
Custodian may rely on the Seller’s representation and warranty that no Purchased
Loan is such a loan. (7) Reserved. (8) That was originated more than forty-five
(45) days before its Purchase Date. (9) That is In Default or ever was In
Default. EL-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated156.jpg]
(10) That contains any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent, the Buyers and
the Custodian may rely on the Seller’s representation and warranty that any
Mortgage Loan duly sold to the Buyers amortizes over time. (11) In connection
with the origination of which a policy of single-premium life insurance on the
life of a mortgagor, borrower or guarantor was purchased. (12) That (i) is
subject to the special Truth-in-Lending disclosure requirements imposed by
Section 32 of Regulation Z of the Federal Reserve Board (12 C.F.R. § 226.32) or
any similar state or local Legal Requirement relating to high interest rate
credit or lending transactions or (ii) contains any term or condition, or
involves any loan origination practice, that (a) has been defined as “high
cost”, “high risk”, “predatory”, “covered”, “threshold” or a similar term under
any such applicable federal, state or local law, (b) has been expressly
categorized as an “unfair” or “deceptive” term, condition or practice in any
such applicable federal, state or local law (or the regulations promulgated
thereunder) or (c) by the terms of such Legal Requirement exposes assignees of
Mortgage Loans to possible civil or criminal liability or damages or exposes any
Buyer or the Agent to regulatory action or enforcement proceedings, penalties or
other sanctions. The Agent, the Buyers and the Custodian may rely on the
Seller’s representation and warranty that no Purchased Loan is such a loan. (13)
That the Seller or any Affiliate has previously warehoused with any other
Person, whether under a lending arrangement or an arrangement involving a sale
in contemplation of a subsequent further sale to (or securitization by) a
secondary mortgage market purchaser, whether with or without the Seller’s having
any conditional repurchase or other recourse obligation, and that was rejected
or became ineligible or disqualified to be lent against or purchased and held by
such other Person, except for Purchased Loans previously sold to the Parent
under the Parent Repurchase Agreement, provided that the Parent Custodian has
released all Liens and other right, title and interest in and to said Purchased
Loans in connection with such repurchase. The Agent, the Buyers and the
Custodian may rely on the Seller’s representation and warranty that no Purchased
Loan is such a loan. (14) That the Seller or any Affiliate sold and transferred,
or attempted to sell and transfer, to any other Person. (15) That has a loan to
value ratio greater than (x) ninety five percent (95%) with respect to Non-QM
Mortgage Loans and (y) eighty percent (80%) with respect to other Mortgage Loans
unless such Mortgage Loan is guaranteed by VA or is insured by FHA or private
mortgage insurance provided by a provider acceptable to the Agent provided,
however, that a Conforming Mortgage Loan or Jumbo Mortgage Loan may have a
loan-to-value ratio greater than 80% (but not more than 100%), so long as the
portion of such Conforming Mortgage Loan or Jumbo Mortgage Loan in excess of 80%
EL-2 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated157.jpg]
of the value of the related Mortgaged Premises is covered by mortgage insurance
acceptable to Agent. (16) Reserved. (17) Unless all of the Seller’s right, title
and interest in and to the Purchased Loan is subject to a first priority
perfected security interest in favor of the Agent for the benefit of the Buyers
subject to no other liens, security interests, charges or encumbrances other
than the Seller’s right to repurchase the Purchased Loan hereunder. (18) Unless
all the representations and warranties set forth in this Agreement, including,
without limitation, Section 15.3 and Schedule 15.4, are true and correct with
respect to such Purchased Loan at all times on and after the related Purchase
Date. (19) That is not covered by an Investor Commitment or Hedge Agreement.
(20) That has an original term to stated maturity of more than thirty (30)
years. (21) As to which any Disqualifier exists. (22) That was previously a
Purchased Loan (except as a Wet Loan). (23) In the case of a Second Mortgage
Loan, (i) the face amount of such Mortgage Loan exceeds One Hundred Thousand
Dollars ($100,000), (ii) such Mortgage Loan has a Combined Loan to Value at
origination of greater than ninety percent (90%), or (iii) the obligor of such
Mortgage Loan shall have a FICO Score of less than 720. EL-3 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated158.jpg]
SCHEDULE 1.2 DEPOSIT ACCOUNTS Funding Account 1852538576 Operating Account
1852503992 Repurchase Settlement Account 1852538634 Escrow Account 1852538618
Income Account 1852538402 Sch 1.2-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated159.jpg]
SCHEDULE 15.2(f) MATERIAL ADVERSE CHANGES AND CONTINGENT LIABILITIES None.
15.2(f)-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated160.jpg]
SCHEDULE 15.2(g) LITIGATION As a mortgage lender in multiple states, the company
is involved in litigation from time to time in the ordinary course of its
business. Pulte Mortgage currently is a party to one case in which the liability
may amount to 5% or more of the company’s net worth. The case is EMC Mortgage
LLC v. Pulte Mortgage LLC, No. 1:19-CV-01574-WJM (D. Colo., filed May 1, 2019).
EMC Mortgage LLC seeks indemnification for alleged breach of representations and
warranties relating to the sale of mortgage loans by Pulte Mortgage to EMC.
Pulte Mortgage is the defendant and denies all liability. The case is in the
discovery phase and the amount involved and probable outcome are not known at
this time, although plaintiff’s original demand was for $40 million. 15.2(g)-1
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated161.jpg]
SCHEDULE 15.2(n) EXISTING LIENS None. 15.2(n)-1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated162.jpg]
SCHEDULE 15.2(s) COMPLIANCE INFORMATION Correct Legal Name Address Type of
Jurisdiction Tax identification Organization of number and other Organization
identification numbers Pulte Mortgage LLC 7390 South Iola Limited Delaware
42-1554181 Englewood, CO 80112 Liability Company PCIC Corporation 7390 South
Iola Corporation Michigan 38-3351966 Englewood, CO 80112 15.2(s)-1
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated163.jpg]
SCHEDULE 15.3 TO MASTER REPURCHASE AGREEMENT SPECIAL REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO EACH PURCHASED LOAN As of the related Purchase Date,
for each Purchased Loan the Seller makes the following representations and
warranties: (a) The information with respect to each Purchased Loan set forth in
the related Mortgage Loan Transmission File is true and correct as of the date
specified in all material respects. (b) The Seller is the sole legal and
equitable owner of such Purchased Loan (except in the case of MERS Designated
Loans, as to which MERS, as nominee for the Seller and its successors and
assigns, is the record owner), such Purchased Loan is a first priority Lien or,
in the case of a Second Mortgage Loan, a second priority Lien, free and clear of
all Liens other than Permitted Encumbrances, and Seller has full right to sell
such Purchased Loan to the Buyers. (c) All Purchased Loans, including Wet Loans,
have been duly authorized and validly created. (d) Each of the Purchased Loans
sold to the Buyers by the Seller complies with all of the requirements of this
Agreement and the Custody Agreement and is genuine and what it purports to be.
(e) All information concerning each item or grouping of Purchased Loans listed
in any Loan Schedule or in a Mortgage Loan Transmission File sent to the Agent
or the Custodian was, is and/or shall be (as applicable) true and complete in
all material respects as of the date of such Loan Schedule or Mortgage Loan
Transmission File. (f) The Seller has complied and will continue to comply in
all material respects with all Legal Requirements relating to each Purchased
Loan. (g) Each Mortgage Note and Mortgage related to a Purchased Loan, including
Wet Loans, has been duly (i) endorsed or assigned to the Seller and (ii)
endorsed or assigned by the Seller in blank (assignment of the Mortgage in blank
is not required when MERS is designated in the Mortgage as the original
mortgagee or the nominee of the original mortgagee, its successors and assigns)
and delivered (or in the case of Wet Loans are in the process of being
delivered) to the Custodian. (h) All Basic Papers for each Purchased Loan
(except Wet Loans) will be transmitted to the Custodian with the Mortgage Loan
Transmission File with which it is submitted for purchase. (i) Each assignment
to the Agent of the Lien securing any Purchased Loan will be in proper and
sufficient form for recording in the appropriate government office in Sch 15.3 -
1 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated164.jpg]
the U.S. jurisdiction where the related Mortgaged Premises are located (no such
assignment is required for any Mortgage that has been originated in the name of
MERS and registered under the MERS® System). (j) The Seller has and will
continue to have the requisite limited liability company, power and authority to
sell the Purchased Loans to the Buyers, and the Purchased Loans sold and to be
sold to the Buyers by the Seller under this Agreement or pursuant to it may be
further sold, resold, assigned and reassigned to any Person or Persons without
any requirement for the further consent of the Seller or the consent of any
other party to any of the Loan Papers or obligated in respect of the Purchased
Loans. (k) Each Purchased Loan is secured by a Lien having the priority
represented by the Seller to the Agent or the Custodian, subject only to the
Permitted Encumbrances, until that Purchased Loan shall have been repurchased by
the Seller. (l) Each Purchased Loan is covered by an ALTA mortgage title
insurance policy or such other form of title insurance as is acceptable to
Fannie Mae or Freddie Mac, issued by and constituting the valid and binding
obligation of a title insurer that is generally acceptable to prudent mortgage
lenders who regularly originate or purchase Mortgage Loans comparable to the
Purchased Loans that are for sale to prudent investors in the secondary market
in which investors invest in Mortgage Loans such as the Purchased Loan insuring
the Seller, its successors and assigns, as to the first priority of the Lien of
the Mortgage on the related Mortgaged Premises, in an amount equal to the
original principal amount of such Purchased Loan. The Seller is the named
insured of such mortgage title insurance policy as a first lien mortgage holder
(or, in the case of a Second Mortgage Loan, the Seller is the named insured as
the second lien mortgage holder along with the first lien mortgage loan holder),
the assignment to the Agent of the Seller’s interest in such policy does not
require the consent of or notice to the insurer (or such consent has been
obtained or notice given), and such policy is and will be in full force and
effect and inure to the benefit of the Agent as and when such Purchased Loan is
sold to the Buyers. No claims have been made under such policy and no prior
holder of the Purchased Loan, including the Seller, has done, by act or
omission, anything that would impair the coverage of such policy. (m) The
improvements on the Mortgaged Premises consist of a completed single family
residence, and the Mortgaged Premises securing each Purchased Loan are capable
of being lawfully occupied under applicable Legal Requirements, all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of such Mortgaged Premises and, with respect to the use and
occupancy of the same, including certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate Governmental
Authority. (n) The Seller has no knowledge of any circumstances or conditions
with respect to the Mortgage, the Mortgaged Premises or the Customer in respect
of any Purchased Loan (other than the Customer’s credit standing) that can
reasonably be expected to cause private institutional investors that regularly
invest in Mortgage Loans similar to such Purchased Loan to regard such Purchased
Loan as an unacceptable Sch 15.3 - 2 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated165.jpg]
investment or adversely affect the value or marketability of such Purchased Loan
to other similar institutional investors. (o) Each Purchased Loan’s Mortgage
contains an enforceable provision for acceleration of the maturity of the unpaid
principal balance thereof in the event that the Mortgaged Premises are sold or
transferred without the prior written consent of the holder thereof. (p) No
Purchased Loan is a graduated payment Mortgage Loan or has a shared appreciation
or other contingent interest feature. (q) All interest rate adjustments, if any,
in respect of each Purchased Loan have been made in compliance with applicable
Legal Requirement and the terms of the related Mortgage Note, and any interest
required to be paid pursuant to applicable Legal Requirement has been properly
paid and credited. (r) No Customer in respect of any Purchased Loan has notified
the Seller, and the Seller has no knowledge, of any relief requested by or
allowed to such Customer under the Servicemembers’ Civil Relief Act of 2003. (s)
The Seller used no selection procedures that identified the Eligible Loans
relating to a Transaction as being less desirable or valuable than other
comparable assets in the Seller’s portfolio on the related Purchase Date, and no
Purchased Loan was selected for inclusion in a Transaction on any basis that was
intended to have a material adverse effect on the Buyers or the Agent. (t) No
Purchased Loan is subject to a bankruptcy plan. (u) Each Purchased Loan is a
“qualified mortgage” within the meaning of §860G(a)(3) of the Internal Revenue
Code. (v) All Purchased Loans and all related papers included in the Purchased
Loans: 1 were originated by the Seller, a duly licensed mortgage lender in the
ordinary course of its business; 2 have been made in compliance with all
applicable requirements of the Real Estate Settlement Procedures Act, the Equal
Credit Opportunity Act, the federal Truth-In-Lending Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, related statutes and regulations and
all applicable Legal Requirements under usury, truth-in-lending, equal credit
opportunity and all other Legal Requirements, and the continued compliance of
the Purchased Loans is not affected by their sale to the Buyers; 3 are the
legal, valid and binding obligations of the respective Customers who entered
into them and are and will continue to be valid and enforceable in accordance
with their terms, without any claim, right of rescission, Sch 15.3 - 3
Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated166.jpg]
counterclaim, defense or offset, including any claim or defense of usury, except
as such enforceability may be limited by bankruptcy and other laws affecting the
rights of creditors generally and by principles of equity, excepting rights
that, by applicable law, cannot be waived, and neither the operation of any of
their respective contract terms nor the exercise of any right thereunder will
render any of them partly or wholly unenforceable or subject to any such claim,
right of rescission, counterclaim, defense or offset, and no such claim, right
of rescission, counterclaim, defense or setoff has been asserted; 4 have not
been modified or amended and none of their requirements has been waived, except
as expressly and completely reflected in the applicable Loan Papers furnished to
the Custodian; 5 have fair market values equal to or greater than the Purchase
Price respectively attributed or allocated to them under this Agreement on the
Purchase Date; 6 comply and will continue to comply with the terms of this
Agreement and the Custody Agreement; 7 were not originated in, and are not
subject to the laws of, any jurisdiction whose laws (i) make unlawful their sale
to the Buyers pursuant to this Agreement, or (ii) render the Purchased Loans
unenforceable; 8 are in full force and effect and have not been satisfied or
subordinated in whole or in part or rescinded, and the residential real property
securing each Purchased Loan has not been partially or completely released from
the Lien of such Purchased Loan; 9 evidence and are each secured by a valid
first Lien in favor of the Seller on real property securing the amount owed by
the Customer(s) under the related Mortgage, subject only to Permitted
Encumbrances or, with respect to any Second Mortgage Loan, subject only to
Permitted Encumbrances and a first priority Mortgage on its related Mortgaged
Premises; 10 are each executed in full accordance with all requirements of the
applicable Legal Requirements of the jurisdiction in which the related Mortgaged
Premises are located, with the Mortgage for each being (i) duly acknowledged and
sealed by such official and in such manner and form as to be both recordable and
effective under such Legal Requirements to give such constructive notice to all
Persons as shall be necessary to establish and continue the Lien of such
Mortgage with the priority that the Seller represents it has to the Agent and
(ii) so recorded (or in the process of being recorded), and with the Mortgage
Note, Mortgage and all related papers executed with the genuine original
signature(s) of the Customer(s) obligated on such Purchased Loan, and all
parties to each such Purchased Loan had full legal capacity to execute it; Sch
15.3 - 4 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated167.jpg]
11 are secured by real property improved by a one-, two-, three- or four-family
residence; 12 are the subject of a Current Appraisal or a Current Broker’s Price
Opinion of which the Seller has possession and will make available to the
Custodian on request, and the Seller has in its possession and will make
available to the Custodian on request evidence of the Mortgaged Premises’ value
and how it was determined; 13 are not subject to the Home Ownership and Equity
Protection Act of 1994; (w) As to each Purchased Loan and its Loan Papers: 1 the
Loan Papers contain customary and enforceable provisions so as to render the
rights and remedies of their holder adequate for the realization against the
Purchased Loan of the benefits of the security intended to be provided by it; 2
there is only one original executed Mortgage Note, and, except in the case of
Wet Loans, that original has been delivered to the Custodian; 3 none of its
makers or mortgagors is an Affiliate of the Seller or any of its or its
Subsidiaries’ directors, members or appointed officers; and 4 they do not
contain any term or condition such that the repayment schedule results in the
outstanding principal balance increasing over time, rather than amortizing,
whether or not such Purchased Loan is deemed to be an “option ARM”, “negative
amortization” or “graduated payment” loan. The Agent and the Custodian may rely
on the Seller’s representation and warranty that any Purchased Loan amortizes
over time. (x) Each Mortgage is a Lien on the premises and property described in
it having the priority represented to the Agent, and the description of the
Mortgaged Premises in each Mortgage is legally adequate and, except in the case
of a Second Mortgage Loan which is a home equity line of credit, each Purchased
Loan has been fully advanced in its face amount. (y) No Purchased Loan is In
Default except as to which the Seller has given notice to the Agent (by
reporting Purchased Loans that are delinquent Mortgage Loans). (z) The Mortgaged
Premises in each Mortgage is insured by a fire and extended perils insurance
policy and such other hazards as are customary in the area where the Mortgaged
Property is located or customary under the Seller’s servicing procedures and the
amount of the insurance is in the amount of the full insurable value of the
Mortgaged Property on a replacement cost basis or the unpaid balance of the
Mortgage Loans, whichever is less. If the Mortgaged Property is in an area
identified by any federal governmental authority as having special flood
hazards, and flood insurance Sch 15.3 - 5 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated168.jpg]
is available, a flood insurance policy meeting the current guidelines of the
Federal Insurance Administration is in effect. All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgage clause
naming the originator and its successors and assigns (including subsequent
owners of the Mortgage Loan), as mortgagee. (aa) Each Purchased Loan is covered
by an Investor Commitment or Hedge Agreement. * * * * * * * * As used in the
this Schedule 15.3, the following terms have the following meanings: “Appraisal”
means an appraisal by a licensed appraiser selected in accordance with Agency
guidelines and not identified to the Seller as an unacceptable appraiser by an
Agency, and who is recognized and experienced in estimating the value of
property of that same type in the community where it is located, and who, unless
approved by the Agent on a case-by-case basis, is not a member, manager,
director, officer or employee of the Seller or any Affiliate of the Seller, or
related as a parent, sibling, child or first cousin to any of the Seller’s or
any such Affiliate’s respective directors or officers or any of their spouses, a
signed copy of the written report of which appraisal is in the possession of the
Seller or the applicable Servicer. “Broker’s Price Opinion” means the written
opinion of the value of a tract or parcel of real property improved by a one-,
two-, three- or four-family residence securing a Mortgage Loan, issued by a real
estate broker duly licensed as such by the jurisdiction in which the subject
property is located that is reasonably acceptable to the Agent and that is not
an Affiliate of the Seller or a director, member, manager, officer or employee
of the Seller or any of its Affiliates, selected reasonably and in good faith by
the Seller. “Current Appraisal” means an Appraisal dated no earlier than ninety
(90) days (or such longer period, if any, as the Agent shall approve) before the
relevant Determination Date. “Current Broker’s Price Opinion” means a Broker’s
Price Opinion dated no earlier than ninety (90) days (or such longer period, if
any, as the Agent shall approve) before the relevant Determination Date. Sch
15.3 - 6 Bodman_16842095_7



--------------------------------------------------------------------------------



 
[secondamendedandrestated169.jpg]
SCHEDULE 23 TO Master Repurchase Agreement Buyers’ Addresses for Notice As of
July 30, 2020 Comerica Bank: Comerica Bank’s address appears in Article 23.
Truist Bank Attention: Chad Cain 102 W. Pineloch Avenue, Suite 18 Orlando, FL
32806 Phone: (407) 835-6681 Email: chad.cain@bbandt.com BMO Harris Bank N.A.
Attention: Catherine Blaesing 115 S. LaSalle Street 19W Chicago, IL 60603 Phone:
(312) 461-7875 Email: catherine.blaeasing@harrisbank.com Sch 23 - 1
Bodman_16842095_7



--------------------------------------------------------------------------------



 